 EKCO PRODUCTS COMPANY137However, we regard the instant clause as more nearly analogous toa provision rendering the contract terminable at will.Asa contractterminable at will, the 1954 contract operatedas a barfor 2 years,"and the 1955 supplement is equivalent to a "prematureextension" asitwas executed during the initial 2-year period and carried forwardthe contract's term as modified into a further period when the originalcontract would not otherwise have been a bar.Accordingly, we findno contract bar here.124.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's Tilla-mook, Oregon, plant, excluding office clerical employees,professionalemployees, guards, and supervisors as defined in the Act 13[Text of Direction of Election omitted from publication.]a Rohmc&HaasCompany,108 NLRB 1285.is In view of our decision herein, we find it unnecessary to pass upon other grounds urgedby the Petitioner for holding that there is no contract bar.&'The unit finding conforms to a stipulation of the parties.Ekco Products Company(Sta-Brite Division)andUnited Steel-workers of America,AFL-CIO.'Case No. 8-CA-640. January30,1957DECISION AND ORDEROn June 15,1955, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as setforth in thecopy of theIntermediate Report attached hereto.Thereafter,the Respondent,the General Counsel, and the ChargingUnion filedexceptions to theIntermediate Report, and the Respondent and the General Counselfiled supportingbriefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions,the briefs,and the entire record inthe case and hereby adopts the findings,conclusions,and recommen-dations of the Trial Examiner with the exceptions,additions, andmodifications noted herein.i The AI+L and CIO having merged subsequent to the hearing in this proceeding, we areamendingthe identification of. the Upion's affiliation.117 NLRB No. 31. 135DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn October 1950, upon the petition of United Steelworkers ofAmerica, AFL-CIO, herein called the Steelworkers, the Board con-Aucted a representation election among production and maintenanceemployees at the Respondent's Byesville, Ohio, plant.The Steel-workers lost the election.The following June, United MineWorkers of America, herein called the Mine Workers, began an or-ganizing campaign at the plant. Subsequently, it notified the Re--spondent that it represented a majority of the plant's employees andrequested a private election to prove its majority.The Mine Workers-was not entitled to use the Board's processes because it was not incompliance with the filing requirements of Section 9 (f), (g), and(h) of the Act. The Respondent refused the Mine Workers' requestfor a private election and insisted that it would not accord recognitionto an uncertified union.Thereupon the Mine Workers called a strikewhich became effective on August 13, 1951.A few days later, theRespondent sent letters to all strikers setting deadlines by which the:strikers were to return to work or be considered as having quit theirjobs.When employees failed to report to work as requested they wereterminated.The picketing ended about September 1, 1951, althoughtheMine Workers never formally ended the strike. Some of thestrikers requested reinstatement to their former jobs during Augustand September, but were refused reemployment.In October, two of the strikers called upon a Steelworkers represent-ative and asked for assistance in getting the strikers back to work.At the suggestion of the Steelworkers, a considerable number of cardsauthorizing the Steelworkers to act as bargaining representative weresigned by strikers.By November 15, 1951, the Steelworkers had noti-fied the Respondent that it represented a majority of the employees,requested recognition as bargaining representative, filed a represen-tation petition with the Board which was later withdrawn, and un-conditionally offered to return 155 named strikers to their formerjobs.After the Respondent refused to extend the recognition re-,quested or to reinstate the strikers, the Steelworkers filed the unfairlabor practice charges which are the basis of the present complaint.The General Counsel alleged in his complaint that the Respondent:had restrained and coerced its employees by certain conduct of itssupervisors and had discriminatorily discharged and refused to rein-state certain named employees. In its answer, the Respondent denied-the allegations of the complaint and raised a number of affirmativedefenses, of which the principal ones are as follows :(a)The Steelworkers was not in compliance with the requirementsof Section 9 (h) of the Act because certain of its "officers" as well as-subordinate labor organizations had not filed the necessary non-Com-munist affidavits. EKCO PRODUCTSCOMPANY139The Steelworkers was "fronting" for the noncomplying MineWorkers and its District 50.(c) The strike called by the Mine Workers was unprotected becausecalled for an unlawful purpose, i. e., to' compel the Respondent to rec-ognize anoncomplying union, and to recognize the Mine Workersduring the year following the previous election which the Steelworkershad lost.The Trial Examiner rejected the affirmative defenses of the Re-spondent, and found that the Respondent had violated Section 8 (a)(1) by threats of economic reprisals made by supervisors and non-supervisory leadmen on instructions of the supervisors, and Section 8(a) (3) by discharging certain of the strikers.He further found thatcertain of the "laid-off" employees 'had not been unlawfully dis-charged.In providing a remedy, the Trial Examiner rejected thecontention of the Respondent that all alleged discriminatees shouldbe denied reinstatement and back pay because of alleged widespreadviolence during the strike, but he did disqualify certain of them be-causeof individual misconduct and alleged failure to make a properapplication for reinstatement.The General Counsel, the Respondent,and the Charging Union excepted to some findings and recommenda-tions of the Trial Examiner.1.Before the hearing, the Board had administratively determinedthat the president, the secretary-treasurer, and the vice president werethe necessary non-Communist affidavits, the Steelworkers was in com-pliance with the filing requirements of the Act.At the hearing, theRespondent sought to prove that district directorsalso are "officers"of the Steelworkers.As these individuals admittedly had not filednon-Communist affidavits, the Respondent contended that the Steel-workerswas not in compliancewith Section 9 (h).The Trial Ex-aminer refusedto permit litigation of the compliance issue.Weagree, asthisis a matterto be handled in a collateral proceeding,'and the Respondent never requested the holding of such a proceeding.Moreover, even if theissuehad been so raised, we would still find thatthe district directors are not "officers" under the constitutional testapproved by theSupremeCourt.'Thisfollowsfroman examinationof the Steelworkers' constitution in effect when the complaint in thiscase was issued.Article IV of the constitution is entitled "International Officers,International Tellers, International Executive Board and Delegates* Desaulniers and Company,115 NLRB 1025.aN.L R B v Coca-Cola Bottling Co of Louisville,350 U. S 264 Even assuming,aroaendothat the issue was litigable in the unfair labor practice proceeding,we wouldreach the same result on the basis of the Steelworkers'constitution which is in evi-denceThe Trial Examiner's ruling refusing to permit litigation of the compliance issuewas not,therefore,prejudicial 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Conventions of the Congress of Industrial Organizations." Itconcerns itself with tenure, qualifications, duties, and vacancies amongofficers, tellers, executive board,4 and delegates.Article V is entitled"Nominations and Elections of International Officers, InternationalExecutive Board Members, and Delegates to the Conventions of theCongress of Industrial Organizations." It deals with procedures forselecting the officials listed in the heading.Article IV, sections 1 and2 read asfollows:Section 1. The International Officers of the InternationalUnion shall be the International President, the InternationalSecretary-Treasurer,and the InternationalVice-President.There shall be one District Director for each District, three Inter-national Tellers, and a National Director for Canada.Section 2. The term of office of the International Officers, Inter-national Executive Board members, International Tellers andDelegates to the Conventions of the Congress of Industrial Or-ganizations shall be four years.In these and other sections of the constitution there is specific differ-entiation between the three international officers and all other officials.5Nowhere in the constitution are tellers, delegates, district directors, orexecutive board members referred to as "officers," and wherever theterm "officer" is used, it is clear from the context that only the inter-national president, secretary-treasurer, or vice president is meant.6The courtdecisioninGoodman Manufacturing Company v.N. L. R. B.°has interpreted theCoca-Colacase as meaning that anoffice is "identified" in a Union's constitution even though its incum-bent is not designated as an officer if he is selected in the manner bywhich admitted officers are selected or if he wields influence in theformation or execution of union policy.We respectfully expressour disagreement with so broad an interpretation of theCoca-Coladecision.TheGoodmandecision continues to rely on criteria fordetermining who is an officer which the Supreme Court has said arenot relevant.Not every agent or official of a union is an officer.Theterm, according to the Supreme Court, is used in the statute as aword of familiar usage, and "is therefore to be understood accordingto the sense of the thing, as the ordinary man has a right to rely onordinary words addressed to him.Addison v. Holly Hill Co.,322U. S. 607, 618."When, as here, a union constitution expressly limits*The executive board consists of the international officers, the district directors, and thenational director for CanadaArticle IV,section 19See article IV, section 24 and article V, sections 1 and 2eWe do not consider the reference in the index to the constitution under which districtdirectors are listed under"Officers,International" as a substantial variance from the clearimport of the substantive provisions of the constitution that the only officers are the presi-dent, the secretary-treasurer,and the vice president7234 F. 2d 775(C, A. 7). EKCO PRODUCTS COMPANY141the designation of its officers to president, secretary-treasurer, andvice president, it would be a fanciful extension of the term, unwar-ranted by its ordinary meaning, to hold that tellers, delegates to CIOconventions, the national director for Canada, and district directorsare also officers because they too are elected or perform prescribedduties.Furthermore, to rely on the scope of an official's duties, astheGoodmandecision does, is to substitute, under another name, the"functional" test for determining who is an officer, for the "constitu-tional" test, which the Supreme Court has said is a "reasonable, ifindeed not a compelling construction of the statute."We agree with the Trial Examiner that neither District 27 of theSteelworkers nor the employees who signed Steelworkers authoriza-tion cards constituted labor organizations, and that, in any event, assubordinates of the Charging Union they were not required to meetthe requirements of Section 9 (f), (g), and (h).As for the Respondent's contention that the Steelworkers was"fronting" for the Mine Workers because of a supposed alliance be-tween the two, the most reasonable inference from the evidence isthat the employees who signed Steelworkers authorization cardsmeant to repudiate the Mine Workers' sponsorship of the strike whenit became clear that the latter could no longer aid them in obtainingtheir jobs.There is no evidence of communication between officialsof the two unions, and the course of conduct which the Steelworkersadopted indicates that it was following a separate and completelyindependent campaign for the reinstatement of the strikers, the termi-nation of the strike, and to attain recognition as bargaining repre-sentative in its own right.Accordingly, we find that the Charging Union was in compliancewith Section 9 (f), (g), and (h) at all times material herein, and wasnot fronting for a noncomplying union in filing the charges herein.2.The Respondent contends that the employees who participated inthe strike called by the Mine Workers were not entitled to the protec-tion normally accorded under Section 7 to employees who engage inconcerted activities.Concisely stated, the Respondent's argument isthat the strike was unprotected because: (a) It was called by a unionnot in compliance with Section 9 (f), (g), and (h) ; (b) the Actincorporates a presumed legislative intent to remove the protection ofSection 7 from employees who strike for recognition of an uncertifiedunion; (c) the Respondent and its employees were deprived of thebenefits of "quiet enjoyment" of a respite from union organizationalefforts during the 12-month period following the October 1950 Boardelection when the employees voted against representation; and (d) ithas not been established that the strike had the uncoerced support ofa majority of the employees.Similar contentions were raised at thehearing and, except for the last point, were fully considered by the 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner who concluded, contrary to the Respondent's argu-ments, that the strike was protected and the strikers were entitled tothe remedies provided for employees discharged in violation ofSection 8 (a) (3).We agree with the Trial Examiner's reasoningand conclusions.(a)Since the issuance of the Intermediate Report, the SupremeCourt has held, inUnited Mine Workers of America v. Arkansas OakFlooring Company,"that a strike for recognition conducted by a.noncomplying union is protected by Section 7.The decision, more-over, reaffirms the Board's position that voluntary recognition of aunion is anacceptable alternative to a Board election and that theguaranteesof Section 7 are available to membersof a unionwhich isineligible for certification."(b)The Respondent contends that a primary strike byan uncerti-fied union for recognition is an unprotected concerted activity eventhough it is not an unfair labor practice under Section 8 (b). Inthe absence of any statutory support for its argument, the Respondentrelies on alleged legislative history and on proposals which failed towin congressional approval. Section 12 (a) of H. R. 3020, 80th Cong.,1st Sess., Report No. 245,1° made certain union actions, including a,primary strike for recognition in the absence of a certification, un-protected activity.The Respondentarguesthat the doctrine of theunprotected strike, first formulated in theFansteelcase," now includesthe types of union actions (with one exception not relevant herein)which were proscribed in H. R. 3020. These contentions were fullyconsidered in the Intermediate Report and, in our opinion, werecompletely refuted. It is sufficient merely to add that theArkansasOak Flooringcase is the most recent expression of judicial approval ofthe Board's position that a primary strike for recognition, except inthe face of another union's certification, is protected.(c)The Respondent's third contention, that Section 9 (c) (3),which bars the Board from conducting more than 1 representationelection in a particular unit during any 12-month period, creates aright in an employer to be free of organizational efforts during theyear following a Board election, is based on a supposed analogy to,the Board rule that a certification of representatives ordinarily re-mains effective for 1 year.However, as the Supreme Court has,pointed out in theBrookscase,12 the presumption of continued ma-8351U S 62.8David G. Leach and Doyle H Wallace, d/b/a Brookville Glove Company,114 NLREL213, affd. 234 F. 2d 400 (C. A. 3).10 This was the bill introduced in the House by Mr. Hartley.The Senate substituted itsown bill, S. 1126, as an amendment to H R. 3020. The substance of Section 12 (a) wasnot retained in H. R 3020 as it passed the Senate nor was it included in the conference-bill.11N. LR. B v Fansteel Metallurgical Corp.,306 U S 24022N. L. R. B. v. Ray Brooks,348 U S. 96. EKCO PRODUCTSCOMPANY143:jority following upon a certification of representatives was appliedby the Board long before Section 9 (c) (3) was incorporated in the.Act, and does not depend for its validity on that statutory provision.Further, the Respondent's argument mighthavecogency only if aBoard election were the sole means by which a union could validlysecure recognition as bargaining representative.But, as the SupremeCourt noted in theArkansas Oak Flooringcase,supra,this is not thefact.In its brief before the Board, the Respondent arguesin effect that,in prescribing a 12-month interval between Board elections,Congressintended to guarantee employers a period of respite from the disrup-tion of normal operations incident to an election campaign. It isurged that^we infer from this a congressional policy against the evenmore disruptive strike for recognition during the 12-month postelectionperiod, and that we find such a strike unprotected because contraryto this policy.However, for the reasons stated below, we do notbelieve that such a finding would be in harmony with other provisionsof the Act or with Board and court precedents.(1)Under existing Board and court precedents strikes have beenheld unprotected either because the tactics employed in carrying outthe strike were considered seriously objectionable 13 or because thestrikes were for a purpose which brought them into conflict withother statutes or with the underlying policy of the Act.l'A strike tocompel recognition is not in conflict with any other statute. Is it,however, in conflict with the language or the policy of our Act?Noprovision of the Act specifically forbids an employer to recognizea union during the 12-month period during which a representationelection is barred, nor may such a prohibition be implied from thelanguage of Section 9 (c) (3).As to the latter, the only legislativepolicy which is claimed to be violated by a strike for recognitionduring the 12-month postelection period is, as already stated, thepolicy allegedly implicit in Section 9 (c) (3) of insuring to employersa respite from disruption of operations during that period by electioncampaigns or strikes for recognition.However, this policy which issought to be implied is certainly no stronger nor more clearly expressedthan the general statements of policy in the introductory sections ofthe Act, which unequivocally declare that one of the objectives of theAct is to eliminate interruptions to commerce stemming from indus-trial strife.Although every strike, including strikes for recognition,necessarily conflicts with this policy, that fact has not heretofore13N. L. R.B. v. Fansteel Metallurgical Corp,supra;InternationalUnion, U. A. W,AFL, Local232 v.Wisconsin Employment Relations Board,336U. S. 245,N. L. R. B vLocal Union No. 1229, International B,otherhood of ElectricalWorkers,346 U. S 464.14 Southern SteamshipCo. v. N. L. R. B,316 U S. 31; NL. R B. v.SandsMfg. Co.306 U. S 332;Hoover Company v N. L RB., 191 F. 2d 380 (C A6) ; The AmericanNews Company,Inc.,55 NLRB 1302;Thompson Products, Inc.,70NLRB 13, 72 NLRB.886;'W.L Mead, Inc,113 NLRB 1040. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen considered sufficient cause to deny to such strikes the protectionof the Act.There seems in our opinion even less warrant for denyingsuch protection to the strike in the instant case because it conflicts withwhat is at best an implied disapproval of resort to strikes for recogni-tion, during a particular period.Nor are we shaken in our conclusion by the statement of SenatorTaft, cited by the Respondent, that the purpose of Section 9 (c) (3)was to prevent a "constant stirring up of excitement by continual elec-tions.715It seems to us that this statement quite clearly expressesthe sole purpose of Section 9 (c) (3)-to prevent the stirring up ofindustrial unrest through misuse of the very means provided to en-hance industrial peace.(2) In a report on the operations of the Board under the amendedAct, the Joint Committee' on Labor-Management Relations, ofwhich Senator Taft was a member, discussed the advisability ofamending the Act so as to outlaw primary strikes for recognitionduring the 12-month postelection period. It seems reasonable thatwhile the Committee had the Section 9 (c) (3) provisions under con-sideration, it would have given expression to the view that it deemeda strike during the period unprotected if that had been the consensusof the Committee, as a limitation on such strikes would have a mate-rial bearing on the need for an amendment of the Act declaring thesame type of strike unlawful.We deem it significant that no suchview is expressed by the Committee in this report; and we find strongindication of the opposite viewpoint in the Committee's statementthat such strikes are "legal" and that "present law in no way limitsthe primary strike for recognition except in the face of another union'scertification." 16(d)The Respondent's final unprotected strike argument is thatthe General Counsel failed to allege and prove that at the time it calledthe strike the Mine Workers represented a majority of employees inan appropriate unit. In its answer, the Respondent asserted, as anaffirmative defense, "on information and belief" that the Mine Workersat no time represented a majority of its employees.However, it of-fered no evidence to support this defense."Because of this, and asin any event, we find from this record that the Mine Workers repre-sented a majority, we need not pass on the question whether a strikefor recognition by a minority union is a protected concerted activity-"At the outset we note that before calling the strike the Mine Workersinformed the Respondent that it represented "an overwhelming ma-'-'93 Cong Ree 39541eReport of the Joint Committeeon Labor-Management Relations,80th Cong,2d Sess,Report No 986, part 3, page 7111 CfStewart Die Casting Corp v N L. R. B,114 F 2d 849, 856 (C A 7)18Compare N LR B v. Buzza-Cardozo,205 F 2d 889 (C. A. 9) with NL R, B. v.BrashearFreight Lines, Inc.,119 F. 2d 379 (C A. 8) EKCO PRODUCTS COMPANY145jority of your employees" and that it stood ready to substantiate thisclaim with proof.The Respondent refused, however, to submit toa private election, insisting upon a Board-conducted election whichitknew was impossible both because of the noncompliance status ofthe Mine Workers and because 12 months had not elapsed since theprevious election.Although the Mine Workers did not submit itsauthorization cards to the Respondent, there is no reason for believingthat, in view of its rejection of a private secret election, the Respondentwould have accepted a cardcheck as a valid means of proving the MineWorkers' maj ority.The evidence indicates that at the commencement of the strike therewere approximately 235 active employees; this is an increase overthe` 217 employees eligible to vote in the Board election conducted 10months previously.19There were also five employees from the laid-off employees list who, before the start of the strike, had agreed toreturn to work.According to Personnel Manager Wargo, 160 to 170employees were either on the picket line or stayed away from workbecause of the strike.20That this figure substantially reflects thenumber of strikers is attested by the fact that 3 months later the Steel-workers attorney named 155 strikers on whose behalf he made anunconditional offer to return to work; in addition 5 other "active"employees were named in the complaint as strikers and testified to thateffect at the hearing.Therefore, we are satisfied, and we find, thatthe Mine Workers did represent a majority of employees when it askedthe Respondent for recognition and called the strike.3.Shortly after August 13, 1951, the day the strike began, the Re-spondent took measures to restaff its plant.On August 16, it sent thefollowing letter to the employees who had been at work in the weekpreceding the strike :You have not reported for work since August 10, 1951.We shall await your return to work on the first shift on MondayAugust 20, 1951, at 7: 00 a. m.Your failure to report to work at that time will be taken tomean that you have quit your job and we will therefore replaceyou.On August 20, the Respondent entered on its personnel records forthose employees who had not returned the notation, "quit-reason un-known," and canceled their group insurance coverage.On the same19This is the figure shown on the tally of ballots inEkco P,oducts Company(Sta-WriteDivision),91NLRB No 36 (not reported in punted volumes of Board Decisions andOrders)as the approximate number of eligible voters in a production and maintenanceunit at the Byesville plant in October1950TheBoard takes official notice of its ov.nrecords208ecen-Up Bottling Company of Miami,Inc,92 NLRB 1622,1623,enfd 196 F 2d424 (C AS).Anialgnmated Meat Cutters and Iluicherl[ortmenofNoitlb America(The Gi eat Atlanticand Pacific Tea Company),81 NLRB 1052, 1060423781-37-N of 11711 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate, the Respondent sent the following letter to the employees whohad been on layoff status just preceding the strike :We are now in a position to rehire you to work on the day shift.Will you please call at the personnel office at your earliest con-venience, so that we might discuss your return to work.If we do not hear from you before Friday, August 24, 1951, 1will assume that you cannot or do not wish to return. If thisshould be the case, your name will be removed from the lay-offlist.We agree with the Trial Examiner that the August 16 letter to`'active" employees constituted a threat to discharge those employeeswho continued to strike after August 20, and that the recipients of theletter who failed to return to work by the latter date were actuallydischarged, all in violation of Section 8 (a) (3) and (1) of the Act.a1We also agree generally with the Trial Examiner's findings withrespect to "laid off" employees.However, five of these employees-Dolan, Hannon, Kusma, Pucky, and Tipton-although on "laid off"status on the day of the strike had previously been instructed to re-port for work and had promised to do so on or before August 15.Because the strike intervened they did not do so, nor did they notifythe Respondent of the reason for their failure to report.The TrialExaminer treated these five individuals like the "laid off" employeeswho failed to respond to the August 20 recall letters and to give anyreason for their failure.However, Dolan, Hannon, Kusma, Pucky,and Tipton had already notified the Respondent that they would beback to work by August 15. It is clear to us that they were in exactlythe same position as "active" employees who joined the strike, but didnot specifically notify the Respondent that they were absent fromwork for this reason.Accordingly, we find that the Respondent dis-eriminatorily discharged Dolan, Hannon, Kusma, Pucky, and Tiptonand shall order them reinstated with back pay.4.We disagree with the Trial Examiner's finding that the massapplication for reinstatement made by the Steelworkers was 'in-effective.Picketing at the Respondent's plant ceased after the State courtissued a restraining order against picketing on August 31, 1951.TheMine Workers made an unsuccessful effort to have the State courtproceeding removed to the Federal court.But after this attemptfailed, it lapsed into inactivity. In October, two of the most activestrikers, Slifko and Trenner, called on Steelworkers RepresentativeTurner seeking his assistance in returning the strikers to their jobs.Turner offered to help if the strikers' representative would produce areasonable number of s^gned cards designating the Steelworkers as21BroolvilleGlove Company,supra. EKCO PRODUCTS COMPANY147representative and applying for membership in that organization.After a substantial number of such signed cards were submitted,Turner called a meeting of the strikers at which he told them of thepossibilities for reinstatement.At this meeting additional strikerssigned the Steelworkers authorization and membership-applicationcards.A week later, the Steelworkers wrote the Respondent a letterin which it claimed to represent a majority of the employees and re-quested recognition as bargaining representative. Shortly thereafter,on November 15, the attorney for the Steelworkers wrote the Re-spondent that he represented 155 employees whom he listed by nameand that :-This letter is further to advise you on behalf of each of suchemployees, that they are and have been ready, willing. and ableto return to their jobs and you may regard this letter as an un-qualified offer to accept reemployment.Your failure to acceptthem and each of themwill be regardedas a further unfair laborpractice and proceedings will be brought to compel their rein-statement for full restitution of lost wages.The Trial Examiner held that this mass application for reinstate-ment was ineffective upon the ground that, as the Steelworkers hadnot initiated the strike,it had no implied authority to call it off orcommit the strikers to return to work.He did not consider that thecombined membership-application and authorization cards signed bystrikers in October and November 1951 conveyed authority to theSteelworkers to make an unconditional offer to return to work in be-half of the strikers.We find merit in the General Counsels exceptionsto these conclusions.-After the strike had failed, strikers Trenner and Slifko sought theaid of Steelworkers Representative Turner specifically for the pur-pose of securing the reinstatement of the strikers.The first meetingwhich Turner held with the strikers was devoted to reinstatementpossibilities.Before he would take action in the strikers'behalf,Turner insisted that they sign authorization and membership cards.In these circumstances,it seems incongruous to say, as did the TrialExaminer, that the strikers did not authorize the Steelworkers tocommit them to return to work or to make a mass application forreinstatement.There is not the slightest evidence that the strikersdid not approve of the Steelworkers'action or that they consideredthat organization to have exceeded its authority.Nor is there anyevidence that the Respondent ever questioned the right of the Steel-workers to proclaim the end of the strike and to apply in behalf of thestrikers for reinstatement.On the contrary,the record shows thatSuperintendent Jason treated the Steelworkers'letter as effective tocall off the strike.Had the Respondent then questioned the authority 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Steelworkers to apply for reinstatement, that Union couldimmediately have brought in evidence of its majority.Finally, indesignating the Steelworkers to act as their bargaining representa-tive, the strikers conferred on the Steelworkers all the authority theyhad theretofore lodged in the Mine Workers to bargain about theirconditions of employment.That included the authority to continuethe strike or to terminate it, to negotiate for the restoration of theirjobs, and to commit the strikers to return to work.The authority wasunqualified and unrestricted.Accordingly, we find, contrary to theTrial Examiner, that the November 15 letter from the Steelworkers'attorney to the Respondent was a valid notice of the termination ofthe strike and of the willingness of the named strikers to return towork.5.We agree with the Trial Examiner's recommendations for thereinstatement and award of back pay to discriminatorily dischargedstrikers 22 except as noted below :(a)The Trial Examiner recommended denying reinstatement andback pay to strikers Mary Trenner and Verneda Oliver because,during the Mine Workers' organizing campaign which preceded thestrike, these two employees had told other employees whose member-ship they solicited that if the latter did not sign up then it might costthem more later and they might lose their jobs.We agree with theTrial Examiner's recommendation for withholding the normal rein-statement and back-pay remedy from Trenner and Oliver.However,we base our action not on the above statements, which we consider tooremote in time from the events connected with the strike, but on themisconduct discussed hereinafter.(b)Mary Trenner and her husband went to employee AndrewGress' home during the second week of the strike. She asked Gresswhy he was continuing to work, told him about a number of acts ofviolence which had occurred, and asked him how he would like it ifsome night somebody would jump out of an alley at him.Gress tookthe hint and did not return to work.(c) 'About a week after the strike began, Gaylord Gattrell, accom-panied by four other strikers, drove to the home of employee MerrittGroves.Gattrell asked Groves if he had returned to work.WhenGroves admitted he had, Gattrell said to him, "You are going to gethurt," and Groves replied, "Well, by God, you'd better start tohurting, because I am going back to work."The Trial Examiner considered that these remarks of Trenner andGattrell conveyed no implied threat that the speaker would personally=' Sincethe issuance of the Intermediate Report, the Court of Appeals for the Distractof Columbia set aside that part of the Poaid's order in the B V D case (110 NLRB1412) upon winch the Respondent relies to support its contention that because of wide-spiead Violence all strikers should be denied reinstatement and back payIntei nationalLadtes' (Iaimeet il"o;AersUnion,AFL v N LR B, 225 F 2d 923 (C A, D C) TheBoard has decided that it will not ask for certioian in that case EKCO PRODUCTS COMPANY149support or commit any acts of violence,that they were merely friendlywarnings in order that the listener might avoid injury at the hands ofothers, and that the nonstrikers so regarded them.We do not agreewith this interpretation of the conversations.The two visits werenot social calls.Trenner and Gattrell both had as a primary objec-tive of their trips to ask Gress and Groves why they had returned towork.Strikers certainly have the right to urge nonstrikers to refrainfrom working during a strike,but Trenner and Gattrellwent muchfurther than merely urging Gress and Groves to join the strike.Theyaccompanied their remarks with pointed references to what mightotherwise happen to the nonstrikers.Both Gress and Groves, more-over, seem to have had no doubt about what might follow if theypersisted in crossing the picket lines, since Gress immediately decidednot to return to work, and Groves emphasized that he was ready forany trouble.Under these circumstances,we are satisfied that Trennerand Gattrell threatened Gress and Groves with bodily harm if theycontinued to work, and that this is sufficient to bar them from the rightto reinstatementand back pay.23.'-(d)We affirm the finding of the Trial Examiner that remarksmade by Albert Spurrier to fellow employees who were riding in hiscar just prior to the strike were not threats,but a mixture of reminis-cences about acts of violencewhich hadoccurred at other plants, andforebodings about what might happen at the Ekco plant if a strikebroke out.(e)We also agree with the Trial Examiner that David Sills, 1Ter-neda Oliver,Mike Slifko,William Sichina,Robert Gaton,and MichaelKoval forfeited their right to reinstatement and back pay by theirthreats, acts of violence,and obstructive picketing during the strike.6.More than a year after the strike ended, the Respondent rehiredsome of the former strikers.The first eightwere rehired as new em-ployees and were not credited with their previous length of service.The Respondent later mailed to an additional 16 former employees"an unconditional offer of reemployment with this Company with allyour legal rights and privileges respected."Nine of these sixteenwere reemployed after Personnel Manager Wargo told them that theywould be coming back as new employees,pending the results of thepresent proceeding,but without jeopardy to back-pay rights "and soforth."Of the remaining 7 employees,1,Raymond Yoho,refusedthe offer because he had a job elsewhere which he did not wish to giveup unless he was assuredthat theRespondent would restore his senior-ity.The Respondent refused to grant this assurance.The other sixemployees either failed to respond to the offer or refused it for personalreasons unconnected with the terms of the offer.23 Intertown Corporation(Michigan),90 NLRB 1145, 1150 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner recommended that seniority be restored to theemployees hired before the "unconditional offer of reemployment."As to the others he found that the "unconditional offer" was in factconditional because the Respondent did not intend to recognize theirfull seniority.He therefore recommended that all employees whohad made individual applications for employment be reinstated andthat they receive back pay from the date of application to the date theRespondent shall have offered them reinstatement with all accumu-lated rights and privileges.We do not agree entirely with the TrialExaminer's recommendations.As to all employees who accepted re-employment, whether before or after the "unconditional offer of re-employment," we shall recommend that their seniority be restored tothem, together with back pay from the date of application for re-employment.As to Yoho, we shall order the Respondent to offer himreinstatement together with accumulated seniority and back pay be-cause the offer of reemployment was in fact conditional, and Yohorefused the offer for this reason.We shall not order the reinstate-ment of the other employees nor award them back pay beyond thedate of the Respondent's offer because these employees either rejectedemployment for personal reasons or made no response to the offer.There is no evidence that any of these individuals were aware that theoffers of reemployment, unconditional on their face, were in fact con-ditional, or that they were motivated in their refusal by thiscircumstance .14THE REMEDYLike the Trial Examiner, we have found that the Respondent dis-criminatorily discharged the active employees and discriminatorilyremoved from its layoff list those employees who notified the Respond-ent that they were not returning to work because of the strike.Wehave also found that in reemploying some of the active and laid-offemployees after the strike ended, the Respondent refused to creditthem with their prestrike seniority, insisting that they be treated asnewly hired employees.As to all the above categories of employees,we adopt the remedies recommended by the Trial Examiner, whichprovide generally for :(1)Offers of reemployment to discriminatees who were active em-ployees at the time of the strike, with all the rights and privilegespreviously enjoyed, and restoration of discriminatees on layoff statusat the time of the strike to the layoff list.(2)Compensation to the discriminatees (computed on a quarterlybasis in accordance with the formula set out in F.W. Woolworth Com-pany,90 NLRB 289) for any loss of earnings which they may havesuffered by reason of the Respondent's discrimination against, them.2L. Ronney&Sons Furniture ManufacturingCo, 97 NLRB 891. EKCO PRODUCTS COMPANY151(3)Restoration to discriminatees who have been reemployed ofpreviously accrued seniority.(4)Reinstatment and indemnification of those discriminatees, ifany, who were reemployed by the Respondent either before the closeof the hearing or since that time, but who may thereafter have beenlaid off because of the Respondent's failure to credit them with pre-viously accrued seniority.The modifications of the Trial Examiner's findings which are dis-cussed in our Decision require corresponding changes in the TrialExaminer's categories as set out in the attached appendixes; and ina few cases,our reversal of the Trial Examiner's findings calls fora different remedy.The changes are noted below :(1)The Trial Examiner found that all discriminatees who had notapplied for reinstatement in person before the close of the hearingwere entitled to back pay only from the date of any reinstatementapplication made since the close of the hearing or from a date 30 daysafter service of the Intermediate Report upon the Respondent, to thedate of the Respondent's offer of full reinstatement.As we havefound that the Steelworkers'mass application for reinstatement, whichthe Respondent received on November 16, 1951, is the equivalent ofa personal application by those named therein, we provide one andthe same remedy for all discriminatees who were active employees andwho advised the Respondent of their willingness to return,either byan application in person or through the agency of their selected repre-sentative,the Steelworkers.(Appendix B-1.)(2)Stanley Jerles, Billy McElfrish,and Albert Spurrier wereactive employees who did not make personal applications for rein-statement and were not included in the Steelworkers'mass applica-tion for reinstatement.As discriminatees they are, however,entitledto reinstatement and back pay in the manner recommended by the TrialExaminer.15(Appendix B-7.)(3)We have found that Dolan,Hannon, Kusma, Pucky, and Tiptonwere active employees,as they had agreed before the strike began toreturn to work during the week of August 13.We have,therefore,included them in Appendix B-1, as being entitled to reinstatement andback pay from the earliest application date, which was, for each ofthem, November 16,1951.However, as the Trial Examiner had recom-mended dismissal of the complaint as to them, we shall toll any backpay to whichthey mightotherwise be entitled,for the period betweenthe dates of service upon the Respondent of the Intermediate Reportand this Decision and Order.(4)The Trial Examiner found that Robert Blancett had toldPersonnel ManagerWargo, latein August 1951,that he was not inter-ested in further employment with the Respondent.The Trial Exam-2 Po, to Rico ContainerGo) pw aioon,89 NLRB 1570, 1581. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDiner recommended against reinstatement or back pay for Blancett,despite the fact that 2 months later Blancett did make a personalapplication for work.Blancett also signed a Steelworkers bargainingauthorization card, and was included in the mass application datedNovember 15, 1951.We disagree with the Trial Examiner's recom-mendation.Blancett indicated his disinterest in further employmentwith the Respondent while the strike was still active, and at a timewhen it is clear that the Respondent had no intention of permittingthose who wished to abandon the strike to return to work.AsBlancett's disclaimer of interest in further employment played nopart in the Respondent's refusal to reinstate him, we believe the Re-spondent should not gain an advantage therefrom, once Blancettclearly indicated that he was genuinely interested in returning to hisformer position with the Respondent.We include Blancett in Appen-dix B-1, tolling, however, any back pay to which he might otherwisebe entitled for the period between the service of the IntermediateReport and this Decision and Order.(5)As we have found, contrary to the Trial Examiner, that GaylordGattrell threatened bodily harm to a fellow employee, we shall notorder reinstatement or back pay for him. (Appendix B-8.)(6)The Trial Examiner found that the "unconditional offers ofreinstatement" made to 16 former strikers about March 1953 wereactually conditioned on the surrender by the strikers of their pre-strike seniority.He recommended restitution of their prestrike status.Our disagreement with the Trial Examiner, detailed in our Decisionabove, requires that we change his proposed dispositions.ShirleyBarnes, Pauline Cozart, Mary Veselenak, Edna Watson, and VeronicaWoyansky failed to return to work for reasons unconnected with theconditional offer.They are denied reinstatement, but are entitled toback pay from the dates of their earliest reinstatement applicationsto March 17, 1953, the date of the Respondent's offer of reinstatement.(Appendix B-6.)Raymond Yoho, however, who also received areinstatement offer on March 17, 1953, and who refused it because itwould have meant an immediate loss of his prestrike seniority, is en-titled to full restitution, including reinstatement and back pay. (Ap-pendix B-1.)The other recommendations of the Trial Examiner contained in thesection of the Intermediate Report entitled "Specific Recommenda-tions" are all adopted with only the changes which follow from ourrenumbering of the appendixes.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Ekco Products EKCO PRODUCTS COMPANY153Company (Sta-Brite Division), Byesville, Ohio, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in any labor organization by dis-criminatorily discharging employees who engage in, or are believedby the Respondent to be engaged in, a strike; by removing employees'names from its layoff list because they refuse to report for work be-cause of, and during, a strike; by rehiring strikers only as new em-ployees and thereby refusing to credit them with their full prestrikeseniority; or by discriminating in any other manner against its em-ployees in regard to their hire and tenure of employment or any termor condition of employment.(b)Threatening employees with discharge if they should engagein a strike.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all of such activities, ex-cept to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to each of the persons named in Appendixes B-1 and B-7immediate and full reinstatement to his or her former position or asubstantially equivalent position, with all rights and privileges of em-ployment, including seniority, previously enjoyed.(b) Immediately restore to each of the persons named in Ap-pendixes B-2, B-5, and C-2 all rights and privileges as an employee ofthe Respondent, including seniority, previously enjoyed, and also (ifany such individual has been laid off due to the Respondent's failureto credit him or her with such full seniority) offer such individual im-mediate and full reinstatement to his or her former position or a sub-stantially equivalent position, with all rights and privileges, includingseniority previously accumulated.(c)Restore the names of the individuals set forth in Appendix C-1to the layoff list and fill vacancies therefrom in accordance with its es-tablished recall practice, according to every person thus taken fromthis layoff list all privileges and rights of employment, including sen-iority, previously enjoyed.(d)Make whole the persons named in Appendixes B-1, B-2, B-3,B-4, B-5, B-6, B-7, C-1, C-2, and C-3 for any loss of earnings theymay have suffered or may suffer by reason of the Respondent's dis- 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrimination against them or its failure promptly to comply with thisOrder, in themannerand to the extent set forth in these appendixesand in the section of this Decision entitled "The Remedy."(e)Upon request make available to the Board or its agents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay and the rights of re-instatement under the terms directed in this Decision and Order.(f)Post at its office in Byesville, Ohio, copies of the notice heretoattached and marked "Appendix D." 26 Copies of said notice, to be fur-nished by the Regional Director for the Eighth Region,shall, afterbeing duly signed by the Respondent or its representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices arenot altered, defaced, or covered by any other material.(g) Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint be, and it herebyis, dis-missed so far as it alleges that the Respondent discriminated againstthe persons named in Appendix C-4 of this Order.MEMBER RODGERS,dissenting :In my opinion, the record in this case will not -support a findingthat the strike sponsored and conducted by the Mine Workers wasan activity protected by Section 7 of the Act.In deciding unfair labor practice cases, the Board may not ignorefundamental precepts of the law. One such precept is that the burdenof proving a violation of the Act rests at all times on the GeneralCounsel and that, in order to sustain such burden, the General Counselmust prove each material element upon which a violation is predi-cated.In this particular case, in view of the nature of the strikeagainst the Respondent, namely, a strike for recognition, it was in-cumbent upon the General Counsel to prove that the Mine Workerswas the actual representative of an uncoerced majority of the Respon-dent's employees.2720 In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."srArecognition strike by a union that does not represent a majority of the employeesconcerned has an unlawful purpose as its ultimate end-namely,the coercion of an em-ployer into recognizing and dealing with a minority union, which,under the law, is anemployer unfair labor practice.Employees who engage in such a strike forfeit the Act'sprotection.SeeHoover.Company v.N. L R. B,191 F.2d 380, 385,386 (C. A. 6) ;Thompson Products,Inc.,72 NLRB 886;The American News Company,Inc.,55 NLRB1302.SeealsoN. L. R. B. v.Brashear Freight Lines, Inc,119 F. 2d 379 (C. A. 8) ; EKCO PRODUCTSCOMPANY. 155Although the issue of majority status was squarely raised by theRespondent both in the pleadings and in the testimony," the GeneralCounsel introduced no competent evidence on that point nor doesthe record contain any such competent evidence. Indeed, the TrialExaminer did not even allude to, much less make any finding withrespect to, majority status as, indeed, he could not on this state of therecord.Despite the foregoing, however, my colleagues have seen fit to "find"that the Mine Workers enjoyed a majority status. This finding isbased on three inconclusive and self-serving premises: (1) That theMineWorkers "advised" the Respondent that it represented themajority; (2) that the Mine Workers offered to go to a "privateelection"; 29 and (3) that a majority of the employees were on thepicket line orstayed away from workduring the course of the strike.Now to infer majority status from a self-serving claim to suchstatus, or from an offer to prove such status by a private election is,I submit, a simple substitution of conjecture for proof.And to at-tribute majority status to the Mine Workers because of the number ofemployees absent from work during a strike is to ignore the realitiesof strike situations.The Board's experience has repeatedly demon-strated that such absences may be attributable to many factors otherthan support for the striking union. Included among such factorsare illness, layoff status, and fear of reprisal, at least two of whichwere of some significance in this case.soN. L. R B. v Draper Corp,145 F.2d 199(C.A. 4) ;N. L. R. B. v. Indiana DeskCo., 149 F. 2d 987 (C. A. 7).av The matter of the Respondent'smajority status was placed in issue by the Respond-ent's answer to the complaint.At the hearing,moreover,the Respondent elicited testi-mony showing that various employees had been coerced into signing Mine Workers author-ization cards.(I note in passing that my colleagues in the majority apparently havenot weighed the probative effect of the latter testimony upon the status they now attrib-ute to the Mine Workers )In the majority opinion herein, my colleagues note that the matter of the Mine Workers'majority status was raised by the Respondent as an "affirmative defense" ; and they implythat it was incumbent upon the Respondent to prove that the Mine Workers wasnotthemajority representative. I cannot agree with the latter proposition.Because the law hasin effect placed a barrier between employers and the organizational activities of em-ployees, to require an employer,in the kind of situation here presented,to prove, or todisprove,the majority status of a claimant union is to place too onerous a burden uponthe employer.The Board itself has recognized the employer's inherent disability in thisrespectFor to defend successfully in a refusal-to-bargain situation, an employer need notprove that the claiming union actually lacked majority status ; it is enough if the em-ployer shows that it maintained a good-faith doubt as to the union's majority status.Blue Flash Express,Inc,109 NLRB 591, 595. See N LR. B. v. Hollywood-MaxwellCo., 126 F. 2d 815 (C. A. 9);N. L. R. B. v. Jackson Press,201 F. 2d 541, 545 (C. A. 7).29 Because of its failure to comply with the filing requirements of the Act,the Mine Work-ers could not appear on the ballot in a Board-conducted electionThis is so whetherit itself petitioned the Board,or whether it was named in a petition filed by the Respond-entSeeDarling and Company,116 NLRB 374. Moreover,since, the Board had withinthe period of 1 year already conducted 1 election among the Respondent's employees, theBoard was powerless to conduct another election at the time because of the statutoryprohibition contained in Section 9 (c) (3) of the Act.11 In addition to the testimony relating to the coercion referred to in footnote 28, it ap-pears that a substantial,though indefinite,number of employees were in layoff status priorto and during the time of the strike. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDIn summary, since I view the proof of majority status as a vitalelement in this case, and since the General Counsel failed to carrythe burden of such proof, and since the Trial Examiner made nofinding whatsoever with respect thereto, and since the present recorddoes not support any such finding, I would dismiss that portion ofthe complaint which alleges that the Respondent discriminatorilyrefused to reinstate the striking employees.As I would decide thecase on this basis, I do not deem it necessary to pass upon the othermatters urged by the Respondent in its defense.APPENDIX AEmployees named in the amended complaint with (1) summary offindings as to their employee status at the beginning of the strikeand the dates of their initial applications for reinstatement (if any) ;and (2) an index to the principal ultimate findings and conclusionsconcerning each of themImmediate prestrike statusFirst applicationFor dis-positionsee ap-pendixbelowThelma Adams_______________Laid off-----------------------Sept 4,1951___________________C-2Floyd C Arthurs_____________Active-----------------------Sept 10,1951__________________B-1Helen A Bailey______________----- do- - ------------- -------Nov 16,1951 ------------------B-1Paul Bailey ------------------------do----------------------------- do------------------------B-1Andrew P Balik_____________-----do----------------------------- do------------------------B-1Arthur Ball__________________----- do---------------------------do------------------------B-1Margaret Bamfield___________-----do----------------------------- do- ----------------------B-1Sarah Barnes_________________Laid off-----------------------Oct 17,1951___________________C-4Shuley Barnes________________Active------------------------Nov 16,1951 ------------------B-6BonnieBarnett_______________-----do----------------------------- do------------------------B-2CarrieM Barnett ___--_______-----do----------------------------- do------------------------B-1Shirley Barnett_______________Laid off-----------------------Nov. 27,1951 ------------------C-4Albert S Batyk______________Active------------------------Between Aug 20 and 31,1951__B-1Hubert Bayly________________----- do------------------------Nov 16,1951__________________B-1Robert Blancett______________----- do- ----------------------Last week in October 1951_____B-1George Brier__________________Laid off-----------------------Sept 14,1951 ------------------C-1Toney Bumbuhs_____________Active------------------------Nov 16,1951 ------------------B-1Charles Cale__________________-----do----------------------------- do------------------------B-1Charles Callahan_____________-----do-----------------------------do-----------------------B-1Ernest M. Chalfant---------------do-----------------------------do------------------------B-1Florence Champlin-----------Laid off-----------------------Aug 27,1951__________________C-4Ons Channell________________Active------------------------Nov 16,1951 ------------------B-1Doris L Chippi______________Laid off---------------------------- do ------------------------C-4Dorothy Church_____________----do------------------------Sept 4 or 5,1951______________C-2Pauline E Cozart____________Active------------------------Nov 16,1951 ------------------B-6Daniel Dearth________________-----do-------------------------Sept 10,1951__________________B-1James Dolan__________________Laid off but recalled for AugNov 16,1951 ------------------B-113, 1951Dorothy Dolney______________Laid off---------------------------- do-------------------------C-1Andrew E Dragos____--____-_Active-----------------------------do-----------------------B-1Orpha Droltz_________________---- do-----------------------------do-------------------------B-2Charles Dudley_______________----- do------------------------------ do-------------------------B-1Charles Dyer_________________----- do----- ------------------------do-------------------------B-1Frank Eibel__________________-----do-----------------------------do-------------------------B-1Harry J. Ellison, Jr___________-----do-----------------------------do-------------------------B-1Carl A. Fannin______________-----do------------------------------do-------------------------B-1 EKCO PRODUCTS COMPANY157Immediate prestrike statusFirst applicationFor dis-positionsee ap-pendixbelowGrover H Farrar-------------Active ------------------------February or March, 1952_____-B-1Mary Gall --------------------Laid off-----------------------Sept 4, 1951___________________C-4Robert F Gaton______________Active------------------------Nov 16,1951 ------------------B-8Gaylord Gattrell______________-----do----------------------------- do-------------------------B-8Elizabeth Gawne_____________-----do------------------------------do-------------------------B-2Margaret Geordt_____________Laid off----------------------------do-----------------------C-4Paul Golmitz_________________-----do---------------------------do-----------------------C-1Charley Gresh________________Active------------------------Sept 5,1951__-_______________B-1Andrew Gress________________-----do------------------------Nov 16,1951__________________B-1Paul P Hall_________________----do------------------------------ do-----------------------B-1Jack Hannon, Jr______________Laid off but recalled for Aug-----do-------------------------B-113, 1951Madelyn J Harmon ---------_Active ----------------------------- do-------------------------B-2Arthur R Hannum_---_______----- do------------------------------ do-------------------------B-1George Haschak______________----- do------------------------------ do-------------------------B-1Inc Belle Hatcher------------------ do---------------------------- do----------- -------------B-3William H Haynes -.-________--do------- ----------------------do------------------------B-1Alta M Heady_______________Laid off---------------------------- do-----------------------C-1Elma La Wanda Hogan ------Active---- ----------------------do-------------------------B-2Marjorie R Holdren-____-____----do-----------------------------do-------------------------B-2,George Holub ---------------------do---------------------------- -do-----------------------B-1Paul Holub----------------------do-----------------------------do-------------------------B-IAndrew Hronec_______________----do-----------------------------do-------------------------B-1Eleanor Hronec_______________----do--------------------------'-do-------------------------B-1John Hronec__________________----do----------------------------do -----------------------B-1Robert Hudson_______________--- -do -------------------------Aug 25,1951 ------------------B-1Donald B Janusz_____________---- do -----------------------Sept 4, 1951___________________B-1StanleyJerles_-____-do-----------------------None-------- ----------------B-7Ann E Jones_ ----------------do-----------------------Nov 16,1951 ------------------B-1Pete J Journey_______________-----do--------------------------- -do----- -------------------B-1Emil Kochera________________---- do------------------------Aug 27, 1951__________________B-1Dorothy F Koshock____-____--do-- ---------------------Nov 16,1951__________________B-2Mike Kosuth_________________-do--------------------- ------- do-------------------------B-1Michael E Koval -__-__-___--do--------------------------do------------------------B-SJohn Kusma, Jr________-___Laid off but recalled for Aug--do------------------------B-113, 1951Mary Lonca__________________Active------------------ ----------do-------------------------B-2Mike Lukas.___=_--------_-do-----------------------------do -------- ---------------B-1Joseph'Lycyak_____________ _-do-------------------------Sept 4, 1951___________________B-1Margaret Lyons______ -------do------ ---------------Nov 16,1951 ------------------B-1Earl Mallett__ _____________-do--------------------------do--------------------- ---B-1Hettie Delores Mason ------------- do--------------------------do ---- -------------------B-2Joseph Ma%in____ ---------------- do-------------- ------- -Sept 4,1951 -------------------B-1Alice Jean McCall ------------do-------------------------Nov 16,1951 ------------------B-1John McCall ----- ----------do-------------------------do------------------------B-1Kenneth D McConahay_ _ __-do--------------------------do------------------------B-1Billy DMcElfrish-.-________-do----- ------------------None----- ------------------B-7Helen Mehalko_ ---------------do-------------------------Nov 16,1951 ------------------B-1Joseph Merva_______________-do------- ------------------do----- -------------------B-1Millard L Moore _.___-____-do ----- --- ----------------do------------------------B-1Peter Message-_-____'---do ---- --------------------do--------------- ---------B-1Georgie Ann Novotny-_-__ --do----- ---------- ------do------- ----------------B-1John O'Karma-do----- ------------------do------------------------B-1Delia JaneOliver_ ___ -__ _-do----- -------------------do------------------------B-1Verneda L Oliver-do ------- -----------------do-------------------------B-SMargaret Olsocsky___"______--do -------------- ----do------------------------B-1Alberta Peun_ --------- -----do ---- -- ----------------do--------- ---------------B-3John Petruna_------ -----do -- - ----------------Sept 25,1951__________________B-1Jack C Phillips---- _ ------do------ -------------Nov 16,1951------------------B-1Edward Polasky -__ -----do---.- - ----------------do-------------------------B-1Katherine Polen _-_-__---_-do-.-----------------do-------------------------B-1 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDImmediate prestrike statusFirst applicationFor dis-positionsee ap-pendixbelowJoe Pucky---------------Laid off but recalled for AugNov. 16, 1951-----------------B-113, 1951Leander F.Ray--------------Active------------------------Sept 5,1951-------------------B-1Anna S. Rushin-------------------do-----------------------Nov. 16, 1951------------------B-1Fred W. Scott--------------------- do-------------------------Dec. 4, 1951-------------------B-1Emil Scrapchansky----------------do-------------------------Nov. 16,1951------------------B-1James D. Solders------------------do------------------------------ do -------------------------B-1Roberts Shampel------------------do-----------------------------do -------------------------B-5Andrew C.Shedlock---------------do-------------------------Oct 21, 1951-------------------B-1William Sichina-------------------do-----------------------Nov.16, 1951------------------B-8Helen Sikora-----------------------do-----------------------------do-------------------------B-2David L.Sills---------------------do------------------------Dec 1, 1951-------------------B-8Thomas Sills-----------------------do-------------------------Nov. 16, 1951------------------B-1Michael Slifko---------------------do-----------------------------do-------------------------B-8Mildred Slentz--------------------do------------------------------do------------------------B-1Donald L Spiker------------------ do--------------- --------Sept 4,1951-------------------B-1Albert H Spurrier-.--------------do------------------------None --------------------------B-7Louis Stahovec--------------------do-------------------------Nov. 16, 1951------------------B-1Steve Stats------------------------do------------------------------ do-------------------------B-1Marcella Stevens---_-----__----- do--------------------------- do-------------------------B-1Henry Szuber------------------- -do------------------------------ do-------------------------B-1Maxine Thompson-----------Laid off------------------1C-3Orval Tipton-----------------Laid off but recalled for Aug.Nov. 161951-----------------B-115, 1951.Mary Trenner. --------------Active----------------------------- do-------------------------B-8Kenneth L Trott----------------- do--------- ----------------- do-------------------------B-1Ann Vasko------------------------ do------------------------------ do-------------------------B-1Mary Veselenak------------------- do------------------------------ do-------------------------B-6Steve Veselenak------------------do------------------------------ do-------------------------B-1Donald Lee Vincent---------_Laid off---------------------------- do-------------------------C-1Mike Voytko-----------------Active---------------------------- do----------- -------------B-1Edna Watson----------------------do------------------------------ do-------------------------B-6Maxine Watson--------------Laid off---------------------------- do--------------------C-4John West--------------------'Active-------------- do-------------------------B-1Homer HWilliams----------------do---------------------------- do-------------------------B-1Chester Wisenberger--------------do-------------------------Oct. 11, 1951-------------------B-4Veronica Woyansky---------------do-------------------------Nov. 16,1951----------------- :B-6Raymond A.Yoho----------------- do------------------------------ do-------------------------B-1APPENDIX B-1Active employees-(a)who applied for, but were refused, reinstatement;(b)who the Board finds were discriminatorily discharged; -(c)who (so far as the record discloses) were not rehired even asnew employees, up to the end of the hearing; and(d) in whose cases the Board orders that(1) the Respondent offer each of them immediate and full rein-statement to his or her former position or a substantially equiva-lent position, with all rights and privileges of employment, in-cluding seniority, previously enjoyed; and(2) the Respondent make each of them whole for any loss ofearnings which he or she may have suffered by reason of the Re- EKCO PRODUCTS COMPANY159spondent's discrimination, by payment to each of a sum of moneyequal to that which he or she would normally have earned in theemploy of the Respondent, from the date of the Respondent'srejection of his or her application for reinstatement to the dateof the Respondent's offer of full reinstatement, less his or her netearnings during said period.Date ofrejected applicateon forreinstatementFloyd C. Arthurs________________ September 10, 1951.Helen A. Bailey__________________ November 16, 1951.Paul Bailey ---------------------- November 16, 1951.Andrew P. Balik_________________ November 16, 1951.Arthur Ball_____________________ November 16, 1951.Margaret Bamfield_______________ November 16, 1951.Carrie Barnett___________________ November 16, 1951.Albert S. Batyk__________________ Between August 20 and 31, 1951.Hubert Bayly____________________ November 16, 1951.Robert Blancett*_________________ Last week in October 1951.Toney Bumbulis_________________ November 16, 1951.Charles Cale_____________________ November 16, 1951.Charles Callahan_________________ November 16, 1951.Ernest M. Chalfant______________ November 16, 1951.Oris Channell____________________ November 16, 1951.Daniel Dearth___________________ September 10,1951.James Dolan*____________________ November 16,1951.Andrew E. Dragos---------------- November 16,1951.Charles Dudley__________________ November 16,1951.Charles Dyer____________________November 16,1951.Frank Eibel_____________________ November 16,1951.Harry J. Ellison, Jr--------------November 16,1951.Carl A. Fannin___________________ November 16,1951.Grover H. Farrar----------------November 16,1951.Charley Gresh___________________ September 5,1951.Andrew Gress____________________ November 16,1951.Paul P. Hall_____________________ November 16, 1951.Jack Hannon, Jr.*________________ November 16,1951.Arthur R. Hannuin_______________ November 16, 1951.George Haschak------------------ November 16,1951.William H. Haynes_______________ November 16,1951.George Holub____________________ November 16,1951.Paul Holub______________________ November 16,1951.Andrew Hronec------------------- November 16,1951.Eleanor Hronec__________________ November 16,1951.John Hronec_____________________ November 16,1951.Robert Hudson ------------------- August 25,1951.* See footnote on page 160. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDDate of rejected application forreinstatementDonald B. Janusz ----------------- September 4,1951.Ann E. Jones____________________ November 16,1951.Pete J. Journey__________________ November 16,1951.Emil Kochera____________________ August 27,1951.Mike Kosuth_____________________ November 16,1951.John Kusma, Jr.* ---------------- November 16,1951.Mike Lukas______________________ November 16,1951.Joseph Lycyak___________________ September 4,1951.Margaret Lyons ------------------ November 16,1951.Earl Mallett--------------------- November 16,1951.Joseph Maxin____________________ September 4,1951.Alice Jean McCall________________ November 16, 191,51.John McCall_____________________ November 16,1951.Kenneth D. McConahay___________ November 16,1951.Helen Mehalko------------------- November 16,1951.Joseph Merva____________________ November 16,1951.Millard Moore___________________ November 16,1951.Peter Mossage___________________November 16,1951.Georgie Ann Novotny ------------- November 16,1951.John O'Karma___________________ November 16,1951.Delia Jane Oliver----------------- November 16,1951.Margaret Olsovsky_______________ November 16,1951.John Petruna____________________ September 25,1951.Jack Phillips____________________November 16,1951.Edward Polasky_________________ November 16,1951.Katherine Polen_________________November 16,1951.Joe Pucky*---------------------- November 16,1951.Leander F. Ray__________________ September 5,1951.Anna S. Rushin__________________ November 16,1951.Fred W. Scott____________________ November 16, 1951.Emil Scrapchansky_______________ November 16,1951.James D. Selders_________________ November 16,1951.Andrew C. Shedlock______________ October 21,1951.Thomas Sills --------------------- November 16,1951.Mildred Slentz___________________ November 16,1951.Donald L. Sp 1ker----------------- September 4,1951.Louis Stahovec___________________ November 16,1951.Steve Stats______________________November 16,1951.Marcella Stevens----------------- November 16,1951.Henry Szuber____________________ November 16,1951.Orval Tipton*___________________ November 16,1951.Kenneth Trott___________________ November 16,1951.*Back pay tolled foi pet iod between set vice of InteimediateRepot tand this Decisionurd 01 dei EKCO PRODUCTS COMPANY161Date of rejected application forreinstatementAnn Vasko______________________ November 16,1951.Steve Veselenak------------------ November 16,1951.Mike Voytko--------------------- November 16,1951.John West ----------------------- November 16,1951.Homer H. Williams--------------- November 16,1951.Rayniolid'A. Yoho---------------- November 16,1951.APPENDIX B-2Active employees-(a)who applied for, but were refused, reinstatement;who, the Board finds, were discriminatorily discharged;(c)who were rehired by the Respondent as new employees and(so far as the records shows) were still employed by the Respondent atthe time of the close of the hearing; and(d) in whose cases the Board orders that(1) the Respondent immediately restore to each of them allrights and privileges as employees of the Respondent, includingseniority, previously enjoyed;(2), the Respondent also immediately offer full reinstatementto her former or a substantially equivalent position (with allrights and privileges, including seniority) to any of these personsif, since her rehire as a new employee, she has been laid off dueto the Respondent's failure to credit her with such full seniority;and(3) the Respondent make each of them whole for any loss inearnings which she may have suffered by reason of the Respond-ent's discrimination, by payment to her of a sum of money equalto that which she normally would have earned in the employ ofthe Respondent, absent any discrimination against her, from thedate of her rejected application for reinstatement to the date ofthe Respondent's compliance with these recommendations, lessher net earnings during said period.Date ofrejectedapplicationfor rein-statementDate ofrehire asnew einploveeBonnie Barnett----------------------------------------------------Nov 16,1951Mar 23, 1953Orpha Droltz------- --------- ------------------------------------------do---Mar 16,1953Elizabeth Gawne--------------------------------------------------------do----Mar 23,1953Madelyn J Hannon------- ---------------------------------------------- -do----Jan 28,1953Elma La Wanda Hogan---------- ----- -------------------------- --------do-------Mar 23, 1953Marlorie R Holdren------------------------------------ ----------- ---do------DoDorothy F Koshock--------------- ------------------------ ------------do-------Mar 9,1953Mary Lonca--------------------------------------------------- ---do------Mar 23,1953Hettie Delores Mason-------------- -------------------- ----------------do---Jan28.1953Helen Sikora--------- ---- --- ----------------------------------------do-- -DoI423784-57-vol 117-12 162DECISIONS OF NATIONALLABOR RELATIONS BOARDAPPENDIX B-3Active employees Ina Belle Hatcher and Alberta Penn-(a)who applied for but were refused reinstatement on November16,1951;(b)who, the Board finds, were discriminatorily discharged;(c)who were rehired by the Respondent as new employees (Hatcheron March 23 and Penn on March 24, 1953), but were thereafter dis-charged on April 7, 1953, because of their refusal to perform the workassigned each of them by her foreman ; and(d) in whose cases the Board orders that each of them be madewhole for any loss of earnings which she may have suffered by reasonof the Respondent's discrimination, by payment to her of a sum ofmoney equal to that which she normally would have earned in theemploy of the Respondent from November 16, 1951, to the date ofher rehire as a new employee, less her net earnings during said period.APPENDIX B-4Active employee Chester Wisenberger-(a)who applied for, but was refused, reinstatement on October11, 1951;(b)who, the Board finds, was discriminatorily discharged;(c)who (so far as the record shows) was not rehired even, as anew employee up to the end of the hearing;(d)whose poststrike conduct as evidenced by his plea of guilty andhis conviction on a criminal charge on July 7, 1953, was of such anature as to render him unsuitable for further employment by theRespondent; and(e) in whose case the Board orders that the Respondent make himwhole for any loss of earnings suffered by him by reason-of'the Re-spondent's discrimination, by payment to him of a sum of moneyequal to that which he normally would have earned in the employof the Respondent from October 11, 1951, to July 7, 1953, less his netearnings during said period.APPENDIX B-5Active employee Roberta Shampel-(a)who applied for reinstatement on November 16, 1951;(b)who, the Board finds, was discriminatorily discharged;(c)who was rehired by the Respondent as a new employee in May,1953 and (so far as the record discloses) was still employed by theRespondent at the time of the close of the hearing; and(d) in whose case the Board orders that(1) the Respondent immediately restore to her all rights andprivileges as an employee of the Respondent, including seniority,previously enjoyed; EKCO PRODUCTSCOMPANY163(2) the Respondent also offer her immediate and full rein-statement to her former or a substantially equivalent position(with all rights and privileges, including seniority, previouslyenjoyed if, since her rehire as a new employee in May 1953 she hasbeen laid off due to the Respondent's failure to credit her withsuch full seniority; and(3) the Respondent make her whole for any loss of earningswhich she may have suffered by reason of the Respondent's dis-crimination, by payment to her of a sum of money equal to thatwhich she would normally have earned in the employ of theRespondent, from the date of the Respondent's rejection of herapplication for reinstatement to the date on which she was re-hired as a new employee, and also for any loss of earnings whichshe may have suffered in the event that, before the Respondent'scompliance with this Order, she has been laid off due to theRespondent's failure to credit her with the seniority previouslyenjoyed.APPENDIX B-6Active employees-(a)who applied for, but were refused reinstatement;(b)who, the Board finds, were discriminatorily discharged;(c)who individually received offers of reemployment with theRespondent which was, so far as each knew, an unconditional offer;(d)who rejected the offers for personal or unstated reasons; and(e) in whose cases the Board does not order reinstatement, butorders the Respondent to make each of them whole for any loss ofearnings she suffered by reason of the Respondent's discrimination,by payment to her of a sum of money equal to that which she nor-mally would have earned in the Respondent's employ -from, the. dateof her initial application for reinstatement, November 16, 1951, tothe date of the Respondent's unaccepted offer of reemployment, March17, 1953, less her net earnings during said period.Shirley BarnesMary VeselenakVeronicaWoyanskyPauline CozartEdna WatsonAPPENDIX B-7Active employees-(a)who made no application for reinstatement before the close ofthe hearing;(b)who, the Board finds,'were discriminatorily discharged;(c)who (so far as the record discloses) were not rehired even asnew employees, up to the end of the hearing; and(d) in whose cases the Board orders that(1) the Respondent offer each of them immediate and full re-instatement to his former position or a substantially equivalent 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition, with all rights and privileges of employment, includingseniority, previously enjoyed;(2) the Respondent make each of them whole for any loss ofearningswhich he may have suffered or may suffer by reason ofthe Respondent's discrimination by payment to him of a sum ofmoney equalto that which he normally would have earned in theemploy of the Respondent either from the date of any 'reinstate-mentapplication made by such individual since the close of thehearing, or, if no such application has been made, from a datethirty (30) days after the' service upon the Respondent of theIntermediate Report, until the date of the Respondent's offer offull reinstatement, less such individual's net earnings during saidperiod.Stanley JerlesBilly D. McElfrishAlbert H. SpurrierAPPENDIX B-8Active employees-(a)who applied for, but were refused, reinstatement;(b)who, the Board finds, were discriminatorily discharged;(c)who (so far as the record discloses) were not rehired even asnew employees, up to the end of the hearing; and(d) who engaged in improper conduct which, the Board concludes,should bar them from reinstatement and back pay.Robert F. GatonWilliam SichinaGaylord GattrellDavid SillsMichael E. KovalMike SlifkoVarned i OliverMary TrennerAPPENDIX C-1Laid-off employees-(a) to whom the Respondent sent recall notices during the strike;(b) who advised the Respondent in substance that they would notreport during the strike because of the presence of the picket line, be-cause of fear of violence, or because of the "labor trouble" ;(c) the removal of whose names from the layoff list the Board findsto have been discriminatory under the circumstances and violativeof Section 8 (a) (3) of the Act; and(d) in whose cases the Board orders that(1) the.Respondent restore, the,names of these individuals tothe layoff list;(2) the Respondent fill vacanciesfromthis layoff list in ac-cordance with its established recall practice,and in filling each EKCO PRODUCTS COMPANY165vacancy, accord to the person taken from the layoff list all privi-leges and rights of employment, including seniority, previouslyenjoyed ; and(3) the Respondent also make whole each of the individualslisted in this Appendix C-1 for any loss of earnings which heor she may have suffered or may suffer. (A) by reason of the Respondent's failure to recall such in-dividual because of its removal of his or her name from the lay-off list;(B) by reason of a failure by the Respondent promptly to com-ply with directions (1) and (2) above; and/or(C) in the case of any such individual who may have been re-hired since the close of the hearing in this case, by reason of anysubsequent layoff resulting from the Respondent's failure to creditthe individual with the seniority previously enjoyed.George BrierDorothy DolneyDonald Lee VincentPaul GolmitzAltaM. HeadyAPPENDIX C-2Laid-off employees Thelma Adams and Dorothy Church-(a) to whom the Respondent sent recall notices during the strike;(b)who advised the Respondent in substance that they would notreport because of the strike;(c) the removal of whose names from the layoff list, theBoard findsto have been discriminatory under the circumstances and violative ofSection 8 (a) (3) ofthe Act;(d)who were thereafter rehired by the Respondentas new em-ployees on October 6, 1952, and(so faras the record shows)were stillemployed by the Respondent at the time of the close of thehearing;and(e) in whose cases the Board orders that(1) the Respondent immediately restore to each of them all ofher rights and privileges as an employee of the Respondent,including seniority, previously enjoyed;(2) the Respondent also offer each of them immediate and fullreinstatement to her former or substantially equivalent position(with all rights and privileges, including seniority, previouslyenjoyed) if, since her rehire as a new employee, she has been laidoff due to the Respondent's failure to credit her with such fullseniority ; and(3) the Respondent make each of them whole for any loss ofearningswhich she may have suffered 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD(A) by reason of the Respondent's failure to recall her earlierthan October 6, 1952, because of its removal of her name from thelayoff list; and/or(B) by reason of any layoff since October 6, 1952, due to theRespondent's failure to credit her with the seniority previouslyenjoyed.APPENDIX C-3Laid-off employee Maxine Thompson-(a) to whom the Respondent sent a recall notice during the strike;(b)who advised the Respondent that she would like to return towork but that she did not think that she "should go through thepickets";(c) the removal of whose name from the layoff list the Board findsto have been discriminatory under the circumstances and violative ofSection 8 (a) (3) of the Act;(d)who was thereafter rehired by the Respondentas a new em-ployee on October 6, 1952, but-who resigned on December 26, 1952;and(e) in whose case the Board orders that(1) the Respondent make her whole for any loss of earningswhich she may have suffered by reason of the Respondent's failureto recall her earlier than October 6, 1952, because of its removal ofher name from the layoff list; and(2) the Respondent also make her whole for any loss of mater-nity benefits she may have suffered on her resignation on Decem-ber 26, 1952, by reason of the Respondent's failure to accord herthe full benefits of an employee, with seniority, previously en-j oyed.**During the hearing, the General Counsel stated specifically that he did not contendthat Maxine Thompson(who had become Mrs. Wheeler since the strike)should be rein-stated, in view of her resignation.During her direct examination by the General Counsel,the Trial Examiner sustained an objection to questions put to her for the purpose of show-ing that she stopped working because of pregnancy,and that she was therefore entitledtomaternity benefits under the Respondent's insurance plan.The Trial Examiner sus-tained this objection on the ground that the question whether she had been deprived ofbenefits ordinarily accorded employees with her seniority was a question properly to bedetermined only at the compliance stage of these proceedings if the Board should findthere was discrimination.The Board affirms the Trial Examiner's rulingAPPENDIX C-4Laid-off employees-(a) to whom the Respondent sent recall notices during the strike;(b)who did not report for work, nor advise the Respondent thatthe strike was the reason for their failure to do so; EKCO PRODUCTS COMPANY167(c)whose removal from the Respondent's layoff list by the Re-spondent the Board finds not to have been discriminatory under thecircumstances, and therefore not an unfair labor practice; and(d) as to whom the Board orders that the complaint be dismissed.Sarah BarnesMary GallShirley BarnettMargaret GeordtFlorence Champlin'Maxine WatsonDoris L. Chippi*Florence Champlin was rehired as a new employee on October 6, 1952, but had quitbefore the close of the hearing because she and her husband moved to Akron.So far as therecord shows,none of the other persons named in this appendix have been rehired by theRespondent even as new employeesAPPENDIX DNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in any labor organi-zation by discriminatorily discharging employees who engagein, or are believed to be engaging in, a strike ; by removing em-ployees' names from our layoff list because they refuse to reportfor work because of, and during, a strike; by rehiring strikersonly as new employees, and refusing to credit them with theirfull prestrike seniority; or by discriminating in any other manneragainst our employees in regard to their hire and tenure of em-ployment or any term or condition of employment.WE WILL NOT threaten our employees with discharge if theyshould engage in a strike.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form, join, or assist any labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrainfrom anyor allof such activities except to the extent that suchright may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.WE WILL offer to the employees entitled thereto under theBoard's Decision and Order, reinstatement, back pay, and restora-tion of their names to our layoff list with the seniority each pre-viously enjoyed, in the manner and to the extent provided for inAppendixes B-1 through B-7, and C-1 through C-3. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain or refrain frombecoming or remaining members of any labor organization.We willnot discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employee because ofmembership in, or activity on behalf of, any labor organization.EKCO PRODUCTSCOMPANY(STA-BRITE DIVISION),Employer.Dated---------------- By--------------------------------------(Representative)(Title)NOTE : Any of the employees named in the various appendixes of this Order to whichreference is made in this notice who are presently serving in the Armed Forces of theUnited States will be immediately made whole to the extent provided by this notice, and,upon application in accordance with the Selective Service Act after discharge from theArmed Forces,will then be offered the opportunity to resume his employment with theCompany under the terms of the above offer.This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon an amended charge filed on November 10, 1952,'by United Steelworkersof America,CIO, herein called the Steelworkers, the General Counsel for the Na-tionalLabor Relations Board,2by the Regional Director for the Eighth Region(Cleveland, Ohio),issued a complaint dated November 28, 1952, alleging that EkcoProducts Company(Sta-Brite Division),herein called the Respondent,has engagedin and is engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1) and(3) and Section 2(6) and (7) of the National LaborRelations Act, as amended(61 Stat.136), herein referred to as the Act.Copies ofthe complaint,the amended charge, and a notice of hearing were duly served uponthe Respondent and the Steelworkers.With respect to the unfair labor practices,the complaint as amended at the hear-ing alleges in substance that:(1) By various specified acts of its agents and supervisors on dates from August8 through September 1, 1951, the Respondent interfered with, restrained,and coercedits employees in the exercise of the rights guaranteed by Section 7 of the Act, andthereby engaged in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.(2)Between August 20 and 30, 1951,and during the course of a strike of itsemployees which began on August 13, 1951,the Respondent(a) discharged andterminated the employment of 130 of its employees3and has since refused to rein-state them or to hire them as new employees because they had, or the Respondentbelieved that they had, assisted and become members of United Mine Workers ofAmerica, District 50 (herein called Mine Workers)or the Steelworkers,and hadparticipated in the strike;and (b)by these acts discriminated and is discriminatingagainst these employees in regard to their hire or tenure or terms or conditions ofemployment,thereby discouraging membership in the Mine Workers and in theIThe original charge was filed on November 20, 1951, and duly served on November 24,19512 The General Counsel and the staff attorney appearing for him at the hearing are hereinreferred to as the Geneial Counsel; the National Labor Relations Board is referred to asthe Board.9 The names of these employees are set forth in Appendix A. The original complaintalleged discrimination against 140 employees.By various amendments to the complaintpermitted by the TrialExaminer at thehearing, the number was reduced to 130. EKCO PRODUCTS COMPANY169Steelworkers, and committing unfair labor practices within 'the meaning of Section8 (a) (3) and (1) of the Act.The Respondent, in its answer as amended during the course of the hearing, denieseach and every allegation made in the complaint with respect to unfair labor prac-tices, and, in addition, asserts the following matters by way of affirmative defense: 4(1)That findings by the Board of unfair labor practices based upon any of theacts of the Respondent alleged in the complaint are barred by the 6-month limitationprovided by Section 10 (b) of the Act(2)That at the time of the issuance of the complaint herein, the Steelworkers(the charging labor organization) and an alleged local thereof had failed to complywith the requirements of Section 9 (f), (g), and (h) of'the Act.(3)That in filing the charge basic to the present complaint, the Steelworkers was"fronting" for two other noncomplying labor organizations, I. e., the Mine Workersand District 50.(4)That the complaint should be dismissed because its purpose is "to coerce theRespondent to recognize the United Mine Workers, and/or District 50" and there-by to deprive the Respondent's employees of their free choice of bargaining repre-sentative.(5)That the employees who engaged in the strike which began on August 13,1951, all subjected themselves to discharge and loss of any right to reinstatementbecause the strike was a strike for illegal objectives in that(a)The puipose of the strike was to compel the Respondent to recognize theMine Workers as the exclusive bargaining representative of its employees.(b)The demand for recognition made by the Mine Workers was made withina year following a Board election which the Steelworkers had lost.(c)The Mine Workers did not, in fact, represent a majority of the Respondent'semployees.(d) TheMineWorkers, not having complied with the filing requirements ofSection 9 (f), (g), and (h) of the Act, could not secure a determination of itsstatus as exclusive bargaining representative of the Respondent's employees by filingeither a petition for certification or charges of unfair labor practices against theRespondent.(e)The Mine Workers in presenting its demand for recognition informed theRespondent that it "would not observe nor be deterred by the National Labor Rela-tionsAct" and that "unless the Respondent yielded.[it]would prevent theRespondent from continuing its operation at Byesville, Ohio."(6)That certain employees themselves directly participated in, or aided andabetted, the commission of acts of force or violence, or committed other improperacts,and thereby subjected themselves to discharge and loss of their right toreinstatement.Pursuant to notice, a hearing was held in Cambridge, Ohio, on various dates fromJanuary 19 to December 9, 1953, and at Washington, D. C., on January 26, 1954,before the Trial Examiner duly designated by the Chief Trial Examiner.The Gen-eral Counsel, the Respondent, and the Steelworkers appeared by counsel and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the, issues.On January 26, 1954, the GeneralCounsel and counsel for the Respondent presented oral argument upon the issues.On March 8, 1954, they submitted briefs for the consideration of the Trial Examiner.In the course of his oral argument and in his brief, counsel for the Respondent hasmoved upon various grounds, including the alleged unprotected nature of thestrike, fora dismissalof the complaint.The motion is denied for the reasons here-inafter stated.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTEkco Products Company (Sta-Brite Division), a Maryland corporation, is engagedat a plant in Byesville, Ohio, in the manufacture, sale, and distribution of canopeners, eggbeaters, and stainless steel flatware. In the course of its operation of4This summary of the Respondent's affirmative defenses omits several asserted defenseswhich the Trial Examiner, upon the General Counsel's motion and upon consideration ofbriefs submitted by counsel, struck from the Respondent's answer as insufficient in law.This ruling was made in a wutten ,memorandum dated February 19, 1953, and is part ofthe present record 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsByesville plant,the Respondent annually purchases raw materials of a valueexceeding $100,000, more than 50 percent of which is purchased, delivered, andtransported in interstate commerce from and through States of the United Statesother than the State of Ohio to its Byesville, Ohio, plant.Respondent annually pro-duces at its Byesville plant goods of a value exceeding$100,000,more than 50percent of which is sold,delivered,and transported in interstate commerce to andthrough States of the United States other than the State of Ohio from its Byesville,Ohio,plant.Respondent admits, and the Trial Examiner finds, that it is engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDUnitedMineWorkers of America, District 50, and United Steelworkers ofAmerica, CIO, are labor organizations within the meaning of Section 2 (5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The character of the strike and the fronting defenses1.The factsa.The Mine Workers' strike and the setting in which it occurredOn October 11, 1950,the Board,on a petition filed by the Steelworkers underSection 9(c) of the Act, conducted an election among the Byesville employees ofthe Respondent to determine whether or not they desired to be represented by theSteelworkers for the purposes of collective bargaining.By a vote of 159 to 51,the employees voted against representation by the Steelworkers.On October 18,1950, the results of the election were certified to the parties.In the latter part of June or the beginning of July 1951, the Mine Workers, whichhad not complied with the filing requirements of Section 9 (f), (g), and (h) ofthe Act up to the time of the conclusion of the hearing in the instant case, begansoliciting applications for membership from the Respondent'sByesville employees.At one of several weekly meetings held by the Mine Workers for these employeeson Thursday nights at Troyan's Hall in Byesville, the employees elected from theirnumber the following"temporary officers": Bill Larrick,president;Jack Phillips,vice president; and Verneda Oliver, secretary.5On July 19, 1951, Joseph Di Stefano, regional director for the Mine Workers,wrote and mailed a letter to Jerry Jason,superintendent of the Respondent's Byes-ville plant, containing the following request:In accordance with the provisions of the Labor-Management Relations Actof 1947, the undersigned union and its representatives have been selected byan overwhelming majority of your employees working in your plant locatedinByesville,Ohio,to represent them in collective bargaining with referenceto wages, hours, and working conditions.It is our desire to meetwithyou and discuss the question of union recogni-tion and a contract covering the above-mentioned employees.We stand readyto substantiate with proof our claim that we do represent the above-mentionedemployees of your company.6 The Trial Examiner makes this finding upon the testimony of striker Robert Gaton,although nonstriker Pauline Vahala testified that "as far as I remember," Mary MehokTrenner was elected "secretary-treasurer "The Trial Examiner regards as too unreliablefor the basis of any finding contrary to the instant finding and the specific, direct testi-mony of Gaton, evidence that, according to the transcript of the record of an Ohio BureauofUnemployment Compensation hearing on January 14, 1952, Steelworkers Staff Rep-resentative George Turner testified, upon information he said he had received from strikerMike Slifko, that in addition to Larrick as temporary president, the employees had electedRobert Gaton as temporary vice president and "Mary Mills" as temporary recording secre-tary of the Mine Workers group In this connection, it should be noted that the Respond-ent's personnel records for August 10, 1951 (the last working day before the strike began),disclose no "Mary Mills" among its employees, nor is there any other evidence in therecord concerning any person of that nameFurthermore, in the hearing in the instantcase Slifko, who certainly knew Gaton and Mary Trenner, was not asked by any of thecounsel whom he might have understood to have been elected as the Aline Workers group's"temporary officers," but testified, in response to questions put to him, merely that he hadnot been present at any meeting during which such an election had been held. EKCO PRODUCTSCOMPANY171We shall appreciate an immediate reply stating your position in the matterand as to when it will be most convenient for you to meet with us, therebystating the time and place for such a meeting tobe held in Byesville, Ohio.The Mine Workers also made several oral requests upon the Respondent forrecognition,up to and including Friday, August 10, 1951.The Trial Examinerfinds that in these conversations(1) TheMine Workers claimed that it represented a majority of the Respondent'semployees.(2) The Respondent refused",to deal with any union that was not certified bythe NationalLaborRelations Board."(3)The Respondent further stated that it was "quite surprised" to receive therequest of the Mine Workers for recognition because there had been an election heldby the Board among the employees about 8 months previously and the Respondentunderstood that, as a matter of law, it had "a grace period of one year"in which theNational Labor Relations Board could not conduct another election.(4)The Mine Workers, with an unmistakable reference to its inability to securea Board election in view of its noncompliance with Section 9(f), (g), and (h) oftheAct,' requested the opportunity to establish its majority status by a privateThese findings as to thematerialsubstance of the conversations are made upon a com-posite of the consistent portions of the testimony of Plant Superintendent Jerry Jason andJoseph Di Stefano, the Mine Workers'regional director,the only witnesses as to the con-tent of the conversations,although from their testimony it appearsthatMine WorkersRepresentatives Joseph Mellish and Frank Strauss,and Frank Leyshon, the Respond-ent's local attorney,also engaged in one or more of the conversations.It is undisputedthat the first of the conversations occurred between Mellish, Strauss,and Superintend-ent Jason.Items 2 and 3 of the findings in the text are based solely upon Jason'suncontradicted testimony concerning this initial conversation which he had with thesetwo menAs to the remaining findings, Jason's and Di Stefano's testimony differed only in im-material respects.The principal point of difference was that, according to Jason's tes-timony, he informed not only Mellish and Strauss in the first conversation but alsoDi Stefano(in their later conversations),of the Respondent's position with respect totheMine Workers'recognition request, as summarized by the findings made in the text,whereas, according to Di Stefano's testimony,Jason disclaimed authority to answer theMine Workers'request and Attorney Leyshon, whom Di Stefano visited at his office,later informed Di Stefano of the Respondent's position.As the Trial Examiner pointedout to counsel during the hearing, it appears to him to be immaterial to the issues in thepresent case whether Jason or Leyshon stated the Respondent'sposition to the MineWoi kers.Another point of difference in the testimony of Jason and Di Stefano relates to thestrike warning which Di Stefano gave to Jason in their telephone conversationsJasontestified,but Di Stefano denied, that Di Stefano told him that"itwouldn't cost thecompany a dime as long as he agreed to sign a contract with them, providing that allthe people signed up with them 100 percent" ; that "ifwe do strike,we are going tomake it plenty rough on you and force you into a contract and an increase in wages forthe people if and when we do get the contract in there, and we are going to sign thepeople up-have to sign the people up 100 percent,and that is the only way we cancontrol them if we don't get them an inciease in pay. If you want to hold them up andgive us trouble on this, we will run you out of business in Byesville completely" ; andthat a strike would "cost the company a lot of money,a wage increase for the people,and that [if the company]...didn't see things [Di Stefano's]way, . . . be would justmake things rough on [the company]and force[it] out of business in this area."Evenassuming that such threats were made by Di Stefano, it is clear that they did not becomestrike objectives known to, and supported by, the employees who later engaged in thestrike, and therefore that they could not affect either the strikers'possible rights to rein-statement or back pay,or any,of the other issues in the case.The Trial Examiner accord-ingly finds it unnecessary to resolve this particular conflict in the testimony and makesno finding as to whether any such alleged threats or remarks were made by Di Stefano7Jason testified that, in his conversation with Mine Workers Representatives Mellishand Strauss,they told him, "We can't use the services of National Labor Relations Boardbecause wedo not recognize the Taft-Hartley Board and they in turn do not recognize us."Di Stefano testified that in his conversations with Attorney Leyshon he explained toLeyshon that"we did not use the services of the National Labor Relations Board," andthat it was"purely a matter of principle."Whether either or both of these versionsof separate conversations between different persons is accepted,and despite the differ-ences in the phrasing of the remarks attributed to the Mine Workers representatives 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection among the employees, conducted by a priest, minister, or the chief ofpolice,which election it claimed would constitute a valid election for the purposesof the Act.(5)The Respondent rejected this suggestion of a private election and insistedupon a Board-conducted election.(6) In a telephone call made on Friday, August 10, 1951, by Mine Workers'Regional. Director Joseph Di Stefano to Superintendent Jerry Jason, the MineWorkers:advised the Respondent that the employees would strike if it were necessaryto secure Fecognition of the Mine Workers.While the Mine Workers were thus conferring with the Respondent, its repre-sentatives informed those of the Respondent's employees who attended its meetingsof the Respondent's refusal to grant the Mine Workers recognition as their bar-gaining representative.None of the Mine Workers representatives testified as tothe substance of these meetings.Upon the testimony of several of the employees,the Trial Examiner finds that at these meetings there were discussions of the MineWorkers' inability to secure a Board election, with mention of the fact, in thisconnection, that theMine Workers, had not filed the non-Communist affidavitswhich were prerequisite to such an election,8 and also of the possibility of the MineWorkers establishing its status as their bargaining representative through a pri-vately conducted election.Upon the testimony of the same group of witnesses,the Trial Examiner further finds that at the last of these prestrike meetings held onThursday night, August 9 (the day before Di Stefano made his last telephone call toSuperintendent Jason), the Mine Workers representatives proposed that if a furtherattempt by them to secure recognition failed, the employees should strike for recog-nition on Monday, August 13, and invited the employees to express their opinions.Upon the somewhat confusing and contradictory evidence before him, however, theTrial Examiner does not believe there is substantial evidence and therefore doesnot find that, as the testimony of several of the witnesses suggested, there was anyclear-cut vote in favor of the Mine Workers' strike proposal at this meeting.9On Monday, August 13, 1951, the Mine Workers representatives, Di Stefano,Mellish, and Strauss and employees Bill Larrick and Robert Gaton appeared out-sideRespondent's plant before working hours and posted pickets at each of theplant's entrances.Out of a current working force of 235 employees, a large num-ber (estimated at 160 or 170 by Paul Wargo, the Respondent's plant personneland the absence therefromof any specificreference to pertinent statutoryprovisions,it seems clear, and the Trial Examiner accordingly has found, that, in the course ofthese conversations with Respondent's representatives, the Mine Workers representativesuggested a private election because, having failed to comply with Section 9 (f), (g),and (h) of the Act, the Mine Workers could not secure a Board-conducted electionas insisted upon by the Respondent.8 Thus employee Robert Blancett testified that he learned at the meeting on August 9,1951, that the Respondent had refused to recognize the Mine Workers because its offi-cers had not signed non-Communist affidavitsAnd employee Robert Gaton testified thattheMineWorkers representatives told the employees that "on account of the UnitedMine Workers' president not signing that affidavit, that they couldn't use the LaborBoard "To substantially the same effect, employee Kenneth McConahay testified thattheMine Workers representatives told him that the Mine Workers was not,recognizedby the Board, having refused to file non-Communist affidavits.On the same point, em-ployeeMillardsaid somethingabout the Mine Workers not being recognized by the Boai d and that the matter was thendiscussed at various meetings.Finally, employee Kenneth Trott testified that, whilehe did not believe that anything was said about the Mine Workers not being able to holdan election because they had not filed non-Communist affidavits, "there was somethingsaidsimilar to that, but I just don't recall what it was" except that somebody asked therepresentatives about the Mine Workers not having signed these affidavitsand the rep-resentatives replied that "this was the United States, and they didn't believe that it wasanybody'sbusiness."2Employee Kenneth McConahay testified that there was no strike vote, and employeeMillardMoore testified that he could not recall that any strike vote wastaken.Em-ployees Robert Gaton and Kenneth Trott both testified that they believeda strike votewas taken, although Gaton said that "I don'tremember for sure" ; andTrott stated"theremight have been ; I'm not definite "Only employee Andrew Dragostestifiedthat there had been a vote at the August 9 meeting in favor of striking, although evenhe qualified this assertion by saying that "no oneannouncedthe result . . . [exceptlthe people themselves," i. e , apparently by their ownestimateof the strength of the voicevote EKCO PRODUCTS COMPANY173manager)failed to report to work that morning and stood around outside theplant most of the day.iotShortly after the plant's starting time that morning,a meeting was held for thestriking employees by the Mine Workers representatives,Joseph Mellish and FrankStrauss, outside the Green Lantern, an eating and drinking place referred to by thewitnesses as a "beer garden" or a "beer joint"which was located diagonally acrossthe road from the plant.Later in the morning, another meeting was held atTroyan's Hall in Byesville.At these meetings, the Mine Workers representativetold the employees that the Respondent had refused to meet with the Mine Workersbecause theMineWorkers had not filed non-Communist affidavits with theBoard; that, because the Mine Workers had not signed these affidavits, it "was notrecognized by," nor did it "do business with, the Board"; and that the legal and onlyway in which the employees could obtain the Respondent's recognition of theMine Workers as their representative was for them to persist in their strike."TheMine Workers representatives,in answer to a question by one of the employeesas to whether any of them or their families might starve, assured them that anyonein real need would be taken care of. Finally, the Mine Workers representatives ap-pointed employees Bill Larrick, Jack Phillips, and Robert Gaton to act as picketcaptains, and Regional Director Di Stefano cautioned them against the use ofviolence.A number of the employees who attended the Mine Workers meetings on August13 were questioned by Respondent's counsel as to whether the Mine Workers repre-sentatives told the employees in substance that if the Mine Workers was successfulin the strike for recognition, it would impose a "union shop," or, suggesting itdifferently in some of the questions, that it would make it necessary for employeesto join the Mine Workers to keep their jobs.Eight of the employees thus ques-tioned either stated that they could not recall any such statements (Homer Williams)or flatly denied that they were made (Albert Batyk, Leander Ray, Joseph Merva,Kenneth McConahay, Millard Moore, Roberta Shampel, Donald Spiker).Thefive other witnesses on the point (Donald Janusz, Joseph Maxin, Ina BelleHatcher,Mildred Slentz, and Pauline Cozart) first stated that the Mine Workersrepresentatives said that the strike was for a "union shop," but then, either immedi-ately or later in their testimony, they explained that the term "union shop" was notused by the Mine Workers representatives, and that they had used the term intheir testimony in response to its use in counsel'squestions to describe the MineWorkers representatives' statements that their purpose was to organize the em-ployees and to secure recognition from the Respondent.This being all the evidenceioThe testimony relating to their conduct on that morning and the rest of that day,and the conduct of striking employees at or aiound the plant for the next several weeks,is discussed in subsequent portions of this i eportiiThe Mine Workers representatives did not testify concerning these meetingsThetestimony of employees who attended the meetings, while differing somewhat in phrase-ology and reflecting the Mine Workers' natural use of lay rather than technical% languagein addressing them, clearly and consistently sets forth the material import of the MineWorkers representatives' statements, as summarized by the finding in the textThistestimony, upon which the instant finding is based, was to the effect that the Mine Workersrepresentatives told the employees that(1)The Respondent would not recognize the Aline Workers as the employees' bargain-ing representative (testimony of Emil Scrapchansky and Millard Moore).(2)The reason given by the Respondent for its refusal to recognize the Mine Work-ers was that the Mine Workeis had not signed and filed non-Communist affidavits (testi-mony of Millaid Moore).(3) "We don't do business with the Board" (testimony of Joseph Merva)(4)The Mine Workeis was "not backed up by the Government" (testimony of AlikeWilliams).(5)The Mine Workers was "not recognized" by the Board (testimony of DonaldJanusz, Kenneth McConahay, George Puzika, Pat McCullough)(6)The Mine Workers was "not recognized" by the Board because it had not filednon-Communist affidavits (testimony of Kenneth McConaliay).(7)Since the Mine Workeis as "not recognized" by the Boaid, it "must fight its ownbattles" (testimony of George Puzika)(8)The employees should continue then strike for the recognition of the Aline Work-ers as their bargaining representative (testimony of Leander Ray, Millard Moore, JosephMerva, Kenneth AlcConahay, Roberta Shampel, William Sichina, Robei t Gaton, HomerWilliams, Pauline Cozart, and Mike Williams)(9) Such a strike for recognition was legal (testimony of Roberta Shampel). 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the point,the Trial Examiner credits the explanations given by these witnessesand finds no basis for believing that the employees were informed by the MineWorkers that the purpose of the strike was to make membership in the Mine Workersa condition of employment by the Respondent either through a "union shop" orthrough any other illegal arrangement.As the record stands, therefore,the TrialExaminer finds that the purpose of the employees'joining the strike was to securerecognition of the Mine Workers as their representative.The striking employees'picketing of the Respondent's plant was first limited, andthen,after 3 weeks,was forbidden,by a temporary restraining order issued in aninjunction proceedingby theRespondent in the Court of Common Pleas of Guern-sey County, Ohio.The initial order was issued by the court on August 14, 1951,the second day of the strike, and temporarily restrained the Mine Workers and "theofficers and members thereof,"and Representatives Di Stefano,Mellish,Strauss, andAlbert Sabbatino, from "establishing pickets of more than two in number at anyone entrance to the property of . . . [the Respondent]or a total of more than12 at all entrances to the property . . . [of the Respondent], at any one time."On August 31, 1951, the court, on the Respondent's further application andupon notice to the Mine Workers and the other defendants in the injunction pro-ceeding, amended the provision of the temporary restraining order limiting picketing,by prohibiting any picketing"on or about the premises"of the Respondent andordering them "forthwith to withdraw any and all pickets from,on, or near . .[Respondent's] property."A certified journal entry of this order was thereuponserved on the same day, August 31, 1951, upon Representatives Frank Straussand "Andrew" Mellish.On August 30, 1951, the Mine Workers filed a petition in the United StatesDistrict Court for the Southern District of Ohio, Eastern Division, for the removalof the injunction proceeding from the Guernsey Common Pleas Court to the districtcourt.On September 6, 1951, the district court issued an order of removal.Motions were then made in the district court, first by the Mine Workers to dismissthe petition for injunctionand to vacate the temporaryrestrainingorder, and thenby the Respondent in the present case to remand the cause to the common pleascourt.Briefs on these motions were filed by the parties in the district court byOctober 3,1951.From the record of docket entries in both the district court andthe common pleas court, it appears that no further action was taken in theseproceedings until,on January 23, 1952, the district court remanded the cause to theGuernsey County Common Pleas Court. Final hearing has never been'held inthe injunction proceeding and the temporary restraining order issued by the commonpleas court on August 31, 1951,remains open of record.In accordance with this order, the picketing of the Respondent'splant stoppedon August 31, 1951,and has not been resumed.There is uncontradicted credibletestimony,however, that a number of the strikers(i.e.,Bill Sichina,Mike Slifko,BillLarrick,Charles Dudley, and Charles Dyer)and a Mine Workers representa-tive still stood around the Green Lantern across the road from,and in view of,the plant for some time thereafter.Upon consideration of the testimony,itappearsto the Trial Examiner not only that these men who hung around the plant afterAugust 31,1951, did not speak to, nor make any attempt to interfere with,workingemployees as they entered or left the plant(except,according to the credited testi-mony of employee Merritt Groves,that they "would holler `scab'at us once ina while" during the 2 or 3 weeks following the cessation of picketing),but alsothat the evidence does not warrant a finding that they hung around the plant afterOctober 3,1951,12 the date the motions in the removal proceedings were submittedon briefs.32 Inmaking this finding,the Trial Examiner relies upon the testimony of PersonnelManager Paul Wargo that these men stood in the Green Lantern parking lot until "thefirst week in October,"and the consistent estimates of such loitering for 3 or 4 weeksafter the cessation of picketing (given by witness Merritt Groves),and for 1 month(given by witnessClayJirrels)The Trial Examiner regards as less reliable the respec-tive and widely varying estimates given by other witnesses that this loitering lasted forseveral days after the end of the picketing(witnesses Mary Endley and Goldie Weber),for a week or so(witnesses Henry Foremand and Melvin A Tolliver), for several weeks(witness' Herbert Swartz), for,2 weeks (witness Anna Bianhani), for 2 or 3 weeks (wit-nessHazel Yaw), for some time (witness'Sarah Heddleson). "until cold weather"'(wit-ness Dorothy Yank), for 11/2months(witness Agatha Blakeslee),and for 3 months (wit-ness PaulineVahala) EKCO PRODUCTS COMPANY175b.The Steelworkers' renewal of interest in representing the Respondent's employeesand its filing of the charges in the present caseThe Steelworkers renewed its interest in the Respondent's employees as the resultof telephone calls made to George Turner, its staff representative in Cambridge,Ohio, by striker Mary Trenner early in October 1951, and by striker Mike Slifkolater the same month.Both Trenner and Slifko asked Turner if he could doanything "about getting the people their jobs back at Ekco."Turner informed bothof them that he "wasn't interested as long as there was another labor organizationinvolved." Slifko, in the later of these two conversations, told Turner that they were"done with District 50," whereupon Turner informed Slifko that, if Slifko couldproduce a reasonable number of signed applications for membership in the Steel-workers, he would see what he could do.In a few days, Slifko brought Turner approximately 60 signed Steelworkers mem-bership applications.Sometime later in October 1951, Turner visited Bill Gazey,the manager of the Respondent's plant at Massillon, Ohio, and asked Gazey (whotold him he was the superior of Byesville Plant Manager Jason) to intercede withthe Respondent "to try to get them to take these hundred and thirty-odd peopleback to work "Gazey promised to "see what he could do about it."Thereafter,Turner had no further direct contact with Gazey but was informed through theSteelworkers representative in the Massillon area that Gazey could do nothing about'the matter.On November 6, 1951, upon notice given by newspaper advertisement, the Steel-workers held a meeting for the Respondent's employees at the Columbia Hotel inByesville.At the meeting, Representative George Turner informed the employeesof his conversation with Gazey in the attempt to secure their reinstatement, andobtainedmore of their signatures to Steelworkers membership applications.Healso advised them concerning their claims for unemployment compensation andtold them that the Steelworkers intended to file charges against the Respondent.By letter dated November 13, 1951, and addressed to Plant Superintendent JerryJason, I.W. Abel, director of District 27 of the Steelworkers, told the Respondentthat a majority of its employees had "indicated their desire to have the UnitedSteelworkers of America represent them as their bargaining agent on matters ofwages, hours of work and conditions of employment," and requested that theRespondent advise him "of a suitable time and place for a meeting between yourrepresentatives and our union for the purpose of discussing future relations.".On the following day, November 14, 1951, the Steelworkers filed with the Board'sRegional Director at Cleveland, Ohio, a petition for certification as the exclusivebargaining representative of the Respondent's Byesville production and maintenanceemployees.On November 15, 1951, Herschel Kriger, the Steelworkers' attorney, informedthe Respondent by letter that he represented-155 named employees of the Respondent(including 121 of the persons named in the amended complaint) who had notbeen restored to theii jobs, and that:This letter is further to advise you on behalf of each of such employees,that they are and have been ready, willing and able to return to their jobs.You may regard this letter as an unqualified offer to accept reemployment.Your failure to accept then and each of them will be regarded as a furtherunfair labor practice and proceedings will be brought to compel their rein-statement with full restitution of lost wages.On November 20, 195 1,. the Steelworkers filed the unfair labor practice chargesagainst the Respondent, which, after amendment on November 10, 1952, led to theissuance of the complaint in the present case on November 28, 1952.Since the first meeting it held for the employees on November 6, 1951, and thefiling of the charges on November 20, 1951, the Steelworkers, through Staff Repre-sentative Turner, has held meetings for the Respondent's employees at the ColumbiaHotel in Byesville.All expenses for these meetings, including the November 6meeting, were paid by Turner in cash, and he in turn was reimbursed by the Steel-workers.At one suchmeeting inDecember 1951, because of the difficulty of main-taining contact with,the group in Turner's absences, the group elected Mike Slifkoas "temporary" president; Bill Sichina as "-`temporary" vice president, and VernedaOliver as "temporary" secretary.On January 12, 1952, Turner and Slifko appearedand gave testimony before a referee in an Ohio Bureau of Unemployment Compen-sation case involving the claims of the strikers. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt no time, according to the uncontradicted testimony of Turner, which the TrialExaminer credits, did Turner have any talks or discussions with any Mine Workersrepresentatives regarding the Ekco situation.c.Facts pertinent to the Respondent's contention that strikers Trenner and Slifkowere "the two most active protagonists of the Mine Workers"As has already been found, the Steelworkers' endeavors to secure the reinstate-ment of the strikers began with the requests made by strikers Mary Trenner andMike Slifko to Staff Representative George Turner in October 1951, and led eventu-ally to the Steelworkers' filing of the charge upon which the present complaint wasissued.In itsbrief, the Respondent contends that Trenner and Slifko were "the twomost active protagonists of the Mine Workers," and, citing several court decisions,13makes this contention the partial basis of its argument that the Steelworkers wasfronting for the Mine Workers in filing the instant charges.According to the Respondent's argument, Trenner's and Slifko's roles as "chiefprotagonists" of the Mine Workers are shown not only by evidence of their activityin solicitingMine Workers applications from the Respondent's employees and bytheir testimony allegedly to the effect that they had "never quit the Mine Workers,"but also by evidence which, according to the Respondent, shows that Trenner "waselected to an office in the Mine Workers," and coerced employees to sign MineWorkers membership applications with threats of "economic retribution," and whichfurther shows that Mike Slifko was "described as having been on the [Mine Workers']strike committee," was "inordinately active in picket line activities," and, after thecourt's injunction of all picketing, was one of a group, including Mine Workersrepresentatives, which "maintained a vigil at the Green Lantern Tavern across fromthe entrance to the Respondent for several weeks."The Trial Examiner finds, upon credible evidence and in full or partial accordancewith some of these factual contentions of the Respondent, that: (1) A prestrikemeeting of a Mine Workers representative with a small group of the Mine Workersadherents, including the "temporary officers," was held at Trenner's home, (2)Trenner solicitedMine Workers membership applications from the Respondent'semployees; (3) Trenner,in solicitingMine Workers applications from some of theRespondent's employees, informed them that it they did not sign the applicationsthen, it would cost them more later and they might lose their jobs,14 (4) Slifko wasfrequently present on the Mine Workers' picket line; and (5) to repeat a finding al-ready made, Slifko and several other strikers, together with a Mine Workers repre-sentative, stood around the Green Lantern across the road from, and in view of,the plant for several weeks after August 31, 1951, the date upon which the commonpleas court forbade picketing of the Respondent's plant.isBut this is the extent to which the Trial Examiner can, and does, find that theRespondent'sfactualcontentionsrespecting Trenner's and Slifko's alleged positionsas "chief protagonists of the Mine Workers" are, supported by credible, evidence.-For, as the Trial Examiner has already found," the evidence does not warrant thefinding urged b the Respondent that Mary Trenner "was elected to an office in theMine Workers.,Nor, in the opinion of the Trial Examiner, does it support theRespondent'scontentionthat Slifko was a member of the Mine Workers "strikecommittee." "Finally, the Trial Examiner finds no justification in the evidenceeither for the Respondent's assertion in its brief that Trenner and Mike Slifko "neverquit the Mine Workers" or for the apparently intended implication therefrom, that13N L R BvAlside,lice,192 F. 2d 678 (C. A. 6) ;N. L R B v Happ Brotheis,196 F 2d 195 (C. A 5).14 In her testimony, Trenner admitted telling employees before the strike that if theydid not sign Mine Workers cards, it might cost them more laterUpon the testimonyof employees Doiothea Hamilton, Sarah Heddleson, Agatha Blakeslee, Helen Holub,DelsieHaugh, and Ann Lisak, and in spite of Trenner's denials, the Trial Examineralso finds that she told these employees that failure to sign the Mine Workers applicationsmight result in the loss of their jobs.is See text and footnote 12.sepia1e See text and footnote5, sepia,setting foith the finding and the evidence as to theidentity of the "temporary officers" of the Mine Workeis"Although striker Millard Moore testified that he believed that Slifko was a memberof the strike committee which assigned pickets, the Tnal Examiner credits Slifko's denialas well as the testimony of Robert Gaton, already mentioned flu ciedited, that theiewere three picket captains appointed,viz.Gaton, Bill Lai rick, and Jack Phillips EKCO PEODUCTS COMPANY177they continued their support of the Mine Workers in spite of their seeking theassistance of, and joining, the Steelworkers.18d.The status of District 27 of the SteelworkersThe Respondent contends, among other things, that District 27 of the Steelworkers(of which I. W. Abel was district director and George Turner, a staff representative)was, and is, a labor organization subject to the filing requirements of Section 9 (f),(g), and (h) of the Act; that, up to and including the date of the issuance of thecomplaint in the present case, District 27 had not complied with these requirements;and that, in filing the charges in the instant case, the Steelworkers was "fronting"for District 27.We turn briefly to the provisions of the Steelworkers' constitutionand other evidence which bears upon the question of whether District 27 was alabor organization, as the Respondent contends, or whether, as the General Counselargues, it was merely an administrative subdivision of the Steelworkers.With respect to its various districts, the Steelworkers' constitution provides onlythe general territorial boundaries for 38 districts (article X), each with a districtdirector elected by members in the district and serving as their member on theexecutive board of the International Union (article IV, section 19; article V).Noprovision is made for ,the chartering of a district as is done in the case of a "localUnion" (article VII), nor for the duties of a district director except as a member ofthe general executive board of the International Union (article IV, sections 19-26).Moreover, the representation of union members is entrusted directly and exclusivelyto the International Union and its local unions, and no power or independentfunction is accorded to the district or its director by the constitution.For, accordingto the provisions of article XVII, all contracts are to be made in the name of "theInternationalUnion" (section 1), and "The International Union and the LocalUnion to which the member belongs shall act exclusively as his agent to representhim in the presentation, maintenance, adjustment and settlement of all grievancesand other matters relating .to terms and conditions of employment arising out ofthe employer-employee relationship" (section 3).The testimony given by Staff Representative George Turner is the only evidencein the record which sheds light on the role played by the district, through its directorand staff representatives, in the business and operations of the Steelworkers.Uponthis testimony, the Trial Examiner finds that the staff representatives operate underthe supervision of the district director, and that they organize local unions, nego-tiate contracts, handle grievances above local union levels, represent local unionsin arbitration proceedings, represent individuals in unemployment and workmen'scompensation hearings, and check local unions' observance of the provisions of theSteelworkers' constitution and of State and Federal laws.From the breadth of this activity of the district's staff through its district directorand its staff representatives, it cannot be assumed, however, that the district per-forms any functions or has any powers, except as the agency of the International1Although counsel for the Respondent state in their brief that Trenner and Slifko sotestified, they give no record reference for their statement, and no such testimony onthe part of Trenner or Slifko appears in the official transcript of the hearing.Trennerneither testified, nor was she questioned, upon the subject in her two appearances as awitness, first during the General Counsel's case-in-chief and then during the GeneralCounsel's rebuttal.Slifko's testimony was given during his single appearance as awitness in the course of the Generai Counsel's rebuttal, for which he was called by theGeneral Counsel to testify, and did testify, only about allegedly improper strike con-duct on his part.However,' Slifko was asked by the Respondent's counsel on cross-examination whether he ever advised the Mine Workers that he was no longer a member.But this question was not answered, because the Trial Examiner sustained an objectionby the General Counsel on two grounds : first, that Slifko's failure to notify the MineWorkers that he had withdrawn or was withdrawing from membership was immaterialto the "fronting" issue or any other issue in the case ; and second that, by the question,the Respondent sought to go into matters beyond the scope of the direct examination(At a much earlier point in the lengthy hearing, the Trial Examiner, over the objectionof the Respondent, but after lengthy discussion with all counsel upon the record and forreasons which he set forth in full upon the record, invoked the familiar rule limitingthe scope of the cross-examination to the scope of the direct examination, and theieafterconsistently applied it throughout the hearing, not only to the Respondent'scross-examinationof the GeneralCounsel'switnesseson the GeneralCounsel's case-in-chiefand its rebuttal, but also to the General Counsel's cross-examinationof theRespondent'switnesses )423784-57-vol. 117-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and subject to its absolute control.For, with respect to all agents of theInternational Union and of the local unions "or other subordinate body," section 5of article XVII of the Steelworkers' constitution provides:No Local Union or other subordinate body, and no officer, agent, representa-tive, or member thereof shall have the power or authority to represent, act for,commit or bind the International Union in any matter except upon expressauthority having been,granted therefor by this Constitution or in writing bythe International President or the International Executive Board.2.Conclusionsas to thedefenses asserted under Section 9 (f), (g), and (h)of the ActIn all, the Respondent advances three arguments to support its general contentionthat, under the provisions of Section 9 (f), (g), and (h) of the Act, the complaintwas improperly issued on the Steelworkers' charges and should therefore bedismissed:(1)The Steelworkers was not in compliance since Staff Representative Turnerand District Director Abel were officers of the Steelworkers and, at the time ofthe issuance of the complaint, had not filed non-Communist affidavits as required bySection 9 (h) of the Act.(2) In filing the instant charges, the Steelworkers was "fronting" for two subor-dinate noncomplying labor organizations, i. e., District 27 and the informal groupof the Respondent's employees who elected "temporary officers" in December1951.11(3) In filing the instant charges, the Steelworkers was "fronting" for the MineWorkers, a noncomplying labor organization.For the reasons which follow, the Trial Examiner rejects each of these argumentsand also the Respondent's general contention that the complaint be dismissed underthe provisions of Section 9 (f), (g), and (h) of the Act.Contrary to the first of these arguments made by the Respondent, the Trial Ex-aminer believes he is bound by the administrative decision of the Board that at thetime of the issuance of the complaint the Steelworkers was in compliance.For theBoard has repeatedly held that the question of whether a charging union is in com-pliance at the time of the issuance of a complaint is a matter for administrativedetermination and is not to be litigated in complaint or representation proceedings; 20but that if such a question be raised and "the Board has reasonable cause to believe"that the filing requirements are being purposely evaded, the Board will hear anddetermine the matter in a collateral proceeding.21This was the position taken bythe Trial Examiner whenever the problem arose during the hearing.As a result,the question of the Steelworkers' compliance wasnotlitigated in the hearing beforethe Trial Examiner,22 and the Trial Examiner (following the Board's precedents19 See section III, A, 1, b of this report.20 American Rubber Products Corp v. N. L RB , 214 F. 2d 47 (C A. 7);N. L R. B, vVulcan Furniture Mfg Corp,214 F. 2d 369, cert denied 348 U. S 873;Coca-Cola Bot-tling Company of Louisville, Inc.,108 NLRB 490;General Furniture Corporation,109NLRB 479;General Shoe Corporation,109 NLRB 618;Chicago Rawhide ManufacturingCompany,105 NLRB 727-728;Valley City Furniture Company,110 NLRB 1589;Flor-ence ManufacturingCo, 92 NLRB 185Since this portion of the report was written, the Court of Appeals for the Sixth Cir-cuit reversed the Board's decision in theCoca-Colacase,supra(N. L. R. B v. Cocu-Cola Bottling Co. of Louisville, Inc,219 F 2d 441.) On May 13, 1955, the Board fileditspetition in the Supreme Court for a writ of certiorari, pointing out, among otherthings, a conflict with the decisions of the Seventh Circuit in theAmerican Rubber Prod-uctscase and of the Fifth Circuit in theVulcan Furniturecase,supra.The petition ispending at the time of the issuance of this report21 See Section 102 13 (b) (3) of the Board's Rules and Regulations, Series 6, as amended ;Coca-Cola Bottling Company of Louisville, Inc.,108 NLRB 490;GeneralShoeCorpo-ration,109 NLRB 61822 In passing, it should be noted not only that various rulings made it clearto counselthat the question of the Steelworkers' compliance (as distinguished from the "fronting"defenses)would not be litigated, but also that the record neither supports nor conflictswith the Respondent's assertion in its brief that neither StaffRepresentative Turnernor District Director Abel filed an affidavit under Section 9 (h) of the Act. For theTrial Examiner sustained an objection to a direct question put to Turner as to whether hehad filed such an affidavit and District Director Abel did not testify.The only otherevidence touching the point was that of Esther Goldberg, Abel's secretary,who testifiedmerely that shebelievedAbel had filed a non-Communistaffidavit in 1951. EKCO PRODUCTS COMPANY179cited in the footnotes) now denies the Respondent's motion to dismiss the complaintbecause of the alleged failure of the Steelworkers to comply with Section 9 (h) ofthe Act.Nor can the Trial Examiner agree with the Respondent's second argument thatthe complaint should be dismissed because, in filing the instant charges, the Steel-workers was "fronting" either for an informally organized "local" among the Re-spondent's employees or for District 27.The informal organization of the employeegroup, through the election of "temporary officers," occurred in December 1951and thusafterthe Steelworkers had filed its charges in November 1951.Further-more, the election of their "temporary officers" was undertaken simply to maintaincontact between the employees in the group and Staff Representative Turner andnot for the purpose of representing employees in any dealings with the employer.Their informal organization for these limited purposes clearly did not constitute thema distinct and separate labor organization within the meaning of the Act so thatthey, as a group, would be subject to the requirements of Section 9 (f), (g), and (h) 23Upon the facts found with respect to District 27 and under applicable precedents,District 27, too, was not a labor organization within the meaning of the Act butmerely a geographic, administrative subdivision of the Steelworkers 24 In anyevent, even if the local employee group and District 27 be considered as labor or-ganizations within the meaning of the Act, they were subordinate affiliates of theSteelworkers and, as the Board has held, the Act does not require compliance bysubordinate units of a charging labor organization as a condition precedent to theissuance of a complaint on a charge filed by the parent.25The Trial Examiner also rejects the Respondent's third and last contention that,in filing the instant charges, the Steelworkers was "fronting" for the Mine Workers.The Respondent rests this contention apparently upon two bases: first, that the Steel-workers' reawakened interest in the Respondent's employees was prompted by re-quests for help for the strikers made by strikers Trenner and Slifko, whom the Re-spondent describes as "the two most active protagonists of the Mine Workers"; andsecond, that, by filing the charges seeking the reinstatement of the strikers throughthe present proceeding, the Steelworkers approved the strike for the recognition ofthe noncomplying Mine Workers and assisted that noncomplying organization inprotecting the persons who had engaged in its activities.However, the decisionsupon which the Respondent relies in making the first branch of this argument 26 dealtwith chargesfiled by individualswho were the chief protagonists of a noncomplyinglabor organization and not, as in the instant case, with chargesfiled by another labororganization which has no affiliation or other connection with the noncomplyingunion.And both branches of the Respondent's argument also ignore all the factswhich are plainly shown by the evidence and which, in the opinion of the Trial Ex-aminer, are diapositive of the Respondent's argument.Thus, the evidence showsthat: (1) The Steelworkers was a competitor, rather than in any sense an ally, ofthe Mine Workers in seeking to organize and represent the Respondent's employees;(2) the Steelworkers had been the first to attempt to do so, even before the advent oftheMine Workers, but had lost a Board election on October 11, 1950, and hadthereby been barred from a further attempt to secure certification until at leastOctober 18, 1951; (3) in endeavoring to secure the reinstatement of the strikersbeginning in October 1951, the Steelworkers had no contact with any of the MineWorkers officials and no prior or contemporaneous agreement with them that theSteelworkers would file charges if it were necessary; (4) in organizing the Respond-ent's employees, the Steelworkers proceeded with complete independence and neitherasked for, nor received, any contributions from the Mine Workers toward the expensewhich was involved in advertising and holding the necessary employee meetings; and(5) finally, in view its campaign for bargaining authorizations and its filing of a28 SeeAmerican Service Bureau,105 NLRB 485;General Box Company,89 NLRB 1439,14412R.H. 09brlnk Manufacturing Company,106 NLRB 16 (and casescitedin footnote 2,p. 18) ;Grand Central Aircraft Co., Inc.,103 NLRB 1114, 106 NLRB 358, enforced inN. L R B v. Grand Central Aircraft Co , Inc,216 F. 2d 572 (C. A. 9).w Chicago Rawhide Manufacturing Company,109 NLRB 589;NorthernCrate andLumber Company,105 NLRB 218;Lime Electric Products, Inc.,104 NLRB 344;AtlantaMetallic Casket Company,91NLRB 1225, 1237;General Armature !& ManufacturingCo . 89 NLRB 654, 661, enfd 192 F. 2d 316 (C. A. 3) ;Cuff man Lumber Company, Inc.,82 NLRB 296.44N. L R B. v Alside, Inc,192 F. 2d 678 (C A. 6) ; NL. R B v Ilapp BrothersCompany, Inc,196 F. 2d 195 (C A 5). 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetition with the Board for certification on November 14, 1951, the Steelworkerswas obviously interested in again seeking to establish itself as the exclusive, statutorybargaining representative of the Respondent's employees and not in giving assistanceto the Mine Workers, which it must naturally have regardedas itsrival.Upon thesefacts, the Trial Examiner finds that, in filing the instant charges, the Steelworkersdid not "front" for the Mine Workers but, instead, acted solely for its own interestand that of the employees whom it sought to represent.Accordingly, he denies theRespondent's motion to dismiss the complaint under Section 9 (f), (g), and (h) ofthe Act.3.Conclusions as to the character of the strike as a protected or unprotectedconcerted activityOne of the most keenly contestedissuesin the case is whether the employees'participation in the strike was a concerted activity protected by the guarantees ofSection 7 of the Act.The General Counsel contends that it was, and upon thiscontention bases his claim that the Respondent illegally discriminated against theemployees named in the amended complaint because they engaged in the strike orbecause the Respondent believed that they had done so.On the other hand, theRespondent contends that the strike was not protected because (it asserts) a numberof the strike objectives were highly improper and in conflict with the purposes andpolicies of the Act, and even illegal.Several of the Respondent's arguments on this branch of its case may be dealtwith rather briefly in view of the preceding discussion of the evidence and the factualfindings already made.Thus, the Trial Examiner rejects arguments made by theRespondent that the strike was unprotected because, among other things, it wascalled for the purpose of driving the Respondent out of business in Byesville orcompelling it to enter into an illegal union-security contract with the Mine Workers.27For whatever statements or threats to this effect may have been made by anyrepresentative of theMine Workers to Superintendent Jason,28 the evidence doesnot show that the employees knew of any such statements or of such an intentionon the part of the Mine Workers, nor, consequently, that they engaged in the strikefor these purposes. Indeed, in the absence of such a showing, the Trial Examinerhas specifically found that the only strike objective which was made known andstressed to the employees and then supported by them in the strike was the recog-nition of the Mine Workers as their representative.The Trial Examiner cannotfind, as the Respondent in effect urges, that otherpossible,undisclosed, illegal strikeobjectives on the part of the Mine Workers-that is, objectives whichmayhavebeen entertained by the Mine Workers but which were not revealed to the strikersand therefore certainly not supported by them-should either make the employees'participation in the strike illegal or remove it from the protection of the Act.29The Respondent's remaining arguments for holding its employees' participationin the strike to be unprotected are based upon the undisputed facts, known generallyto the strikers, that the strike was a strike for the recognition of the Mine Workers,a union which was not in compliance with the filing requirements of Section 9 (f),(g), and (h) of the Act, and that the Steelworkers had lost the representation elec-tion conducted by the Board in the same bargaining unit less than a year before.27 Support of an illegal security demand was not set forth by the Respondent in itsanswer as one of the grounds for holding the strike unprotectedHowever, theissue waslitigated without objection and the Respondent presses the point in its brief29 In footnote 6, above, the Trial Examiner has set forth the squarely conflicting testi-mony of Jason and Regional Director Di Stefano of the Mine Workers as to whetherDi Stefano made any such statements or threats, and has already generally stated hisreasons for believing it unnecessary to resolve this particular conflict.29 See the Board's decisions in theAmerican News Companycase (55 NLRB 1302)and'theMackayRadio andTelegraph Companycase (96 NLRB 740), in which the Boardfirst established and has since continued the line of precedents upon which the Respond-ent now apparently relies. In theAmerican Newscase, the Board held a strike to be il-legaland unprotected upon the ground that it was "a strikeknowinglyprosecuted tocompel an acknowledged violation" by the employer. [Emphasis supplied ; 55 NLRB1302, at p. 1312 1 In theMackaycase, a majority of the Board in finding a strike foran illegal security clause to be unprotected, explained that they regardeddecisionscited by their dissenting colleague as limiting as theAmerican Newsdoctrine to be "in-applicable to a case such as this, in which the record clearly demonstratesthe strikers'determination to compel the Respondents to violate the Act." [Emphasissupplied ; 96NLRB 740 at p. 742, footnote 7.] EKCO PRODUCTS COMPANY181The Respondent rests this line of its argument,in part,upon the fact that it wasimpossible for it or its employees to secure a Board election to determine whetherthe MineWorkers actuallyrepresented a majority of the employees(as it claimed),because Section 9 (f), (g), and(h) prohibitedthe Board's holding such an electionto resolve the claim of a noncomplying union,30 and Section 9 (c) (3) also forbadethe Board's holding anelection within12 months after the last valid election con-ducted by the Board and lost bythe Steelworkers 31However,as the essentialfoundation,upon the soundness of which the entire line of its argument must standor fall, the Respondent relies upon three general propositions,whichitasserts areto be found in the language of Section 7 and Section 9 (c) (1) and(3) of the Act,if they are properly construed in the light of their legislative history as part of theTaft-Hartleyamendmentsof 1947.The first ofthese basic,general propositions urgedby theRespondent is that Sec-tion 9(c) (1) of the present Taft-HartleyAct 32 in its amendment of Section 9 (c)30 In the following language appearing in both subsections,Section 9(f) and(h) providethat:No investigation shall be made by the Board of any question affecting commerceconcerningthe representationof employees,raised bya labor organization under sub-section (c) of this section . . .and no complaint shall be issued pursuant to a chargemade by a labororganization under subsection(b) of section 10, . . .unless suchlabor organizationand any national or international labor organization withwhich it isaffiliated has compliedwith certainconditionsThe pei tinentlanguage of Section 9(g) is that :...No labor organizationshall be eligible for certification under this section asthe reps esontative of any employees . . .and no complaint shall issue under sec-tion 10 with respect toa charge filedby a labororganization. . . .unless there has been compliancewith the conditions set forthin Section 9 (f).The conditions proscribedin Section 9 (f) are that,within thepreceding 12 months,the labororganization in question and any national or international labor organizationwith which it is affiliated shall have filed with the Secretary of Labor astatement inspecifieddetail, relating to its constitutionand structure and a current annual financialreport, and shall also havefurnished copies ofthisfinancialreport to all theirrespectivemembers.The conditionsprescribed in Section9 (h) are thatthere be on file with the Board in-dividual"non-Communist" affidavits,executedwithin thepreceding 12 months by eachof itsofficers and the officers of any national or international labor organization withwhich it isaffiliated81The pertinent language of Section 9 (c)'(3) is thefollowing(3)No electionshall be directed in any bargaining unit or any subdivision withinwhich, in the precedingtwelve-month period,a valid election shall have beenheld....32The languageof Section 9 (c) (1) whichbears uponthis argumentof the Respondent,is the following(c) (1)Whenevera petition shall have been filed,in accordance with such regu-lations as may be prescribedby the Board-(A) by an employeeor group of employees or any individual or labor organ-ization actingin their behalfallegingthat a substantialnumber of employees (i)wish to be representedfor collectivebargaining and that their employer declinesto recognize their representative as the representative defined in section 9 (a),or (n) assertthat the individualor labor organization,which has been certifiedor is beingcurrentlyrecognized by their employer as the bargaining represent-ative,is no longera representativeas defined in section 9 (a) ; or(B) by an employer,alleging that one or more individuals or labor organ-izationshave presentedto him a claim to be recognized as the representativedefined in section 9 (a) ;the Boardshall investigate such petition and if it has reasonable cause to believethat a question of representation affecting commerce exists shall provide for anappropriate hearing upon due notice....If the Boardfinds upon the record ofsuch hearing that such a question of representation exists, it shall direct an elec-tion by secret ballot and shall certifythe results thereof. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the original Wagner Act,33 has created and conferred upon both the employer andthe employees either (a) the right to a determination of exclusive bargaining repre-sentatives in a Board-conducted election as the only permissible method by whichsuch a representative may be selected; or (b) the right to procure such a determina-tion of exclusive bargaining representatives through a Board-conducted election byfiling a petition of the type described in Section 9 (c) (1).34The Respondent's second basic, general proposition is that, by forbidding theBoard to conduct more than 1 election in a bargaining unit in any 12-month period,Section 9 (c) (3) of the Act has not only recognized the conclusive presumption ofthe Board under the Wagner Act that the statutory status of any certified exclusivebargaining representative shall continue for a year, but has also created an additionalconclusive presumption that there is no labor organization entitled to recognition asexclusive bargaining representative for a year following a valid election in whichthe Board has certified that a majority of the employees have voted against repre-sentation by the labor organization or labor organizations whose names had appearedon the ballot.The Respondent's third basic, general proposition is that, as a matter of policyand in order to attain the objectives sought by Congress in passing the Taft-HartleyAct, the Board should insist that employees and unions use the peaceful procedurescreated by Section 9 (c) (1) of the Act for the determination of questions of repre-sentation, rather than resort to recognition strikes.Applying the Act's provisions as it has thus construed them, the Respondent arguesin substance that, as a recognition strike by an uncertified union (and,a fortiori,asa recognition strike by a noncomplying union within 12 months after the employees'rejection of union representation in a Board election), the Mine Workers strike inthe instant case was unprotected, because(a) It deprived the Respondent and its employees of their right to a determinationof the employees' exclusive bargaining representative in a Board-conducted election,or at least of an opportunity to procure such a determination, contrary to the policy,provisions, and intent of the Act as set forth in Sections 7 and 9 (c) (1).(b) Its object was to compel the Respondent to commit an unlawful act byrecognizing, and thus assisting, the Mine Workers in violation of Section 8 (a) (1)and (2) of the Act, not only without the assurance of a Board-conducted electionthat the Mine Workers was the free choice of a majority of the employees, but alsoin the face of a conclusive presumption raised by Section 9 (c) (3) of the Act thatthere was then no labor organization entitled to the status of exclusive bargainingrepresentative.The General Counsel makes his counterarguments in similar detail, under what,in substance, are the following broad points:(1)He relies upon the language of Section 13 of the Act,35 as well as its legislativehistory and the decisions of the Board and the courts, as clearly establishing theWhenever a question affecting commerce arises concerning the representation ofemployees, the Board may investigate such controversy and certify to the parties,inwriting, the name or names of the representatives that have been designated orselected.In any such investigation, the Board shall provide for an appropriatehearing upon due notice, either in conjunction with a proceeding under section 10or otherwise, and may take a secret ballot of employees, or utilize any other suitablemethod to ascertain such representatives.34Although its brief stresses (b), the Respondent apparently urges (a), as well.Thisis indicated by the broad argument (which Respondent's counsel has made in the briefand in his oral discussion of theissues)that the substance of the provision of section12 (a) of the House bill (H. R 3020), which would have expressly removed any recog-nition strike by anyuncertifiedunion from the protection of the Act, became part ofthe Taft-Hartley Act under Sections 9 (c) (1) and 7, although section 12 (a) of theHouse bill and its language were dropped from the conference bill which became law.See also the following statement in footnote 4 of the Respondent's brief :Section 9 of the National Labor Relations Act provides that representatives se-lected by the employees as bargaining agent shall be selected through themedium ofsecret elections to be conducted among the employees through procedures set up inthe Act; and such representatives, when selected, shall be the exclusive bargainingagentss "Sec 13Nothing in this Act, except as specifically provided for herein,shall beconstrued so as either to interfere with or impede or diminish in any way the right tostrike, or to affect the limitations or qualifications on that right." EKCO PRODUCTSCOMPANY183general proposition that "all . . . parts of the Act which otherwise might be readso as to interfere with, impede or diminish the union's traditional right to strike,may be so read only if such interference, impediment or diminution is `specificallyprovided for' in the Act."(N. L. R. B. v. International Rice Milling Co.,341U. S. 665.),(2)He disputes the constructionlimitingthe right to strike and the protectionthereof afforded under the Act, which the Respondent would place upon Section9 (c) (1) and (3), on the grounds that:(a) Such construction is improper in view of Section 13,since it isnot supportedby the language of Section 9 (c) (1) and (3) which, on their face, affect proceduralmatters and not substantive rights, as both the Board and the courts have held.(b) In any event, the legislative history of Section 9 (c) (1) and (3) not onlydoes not warrant, but on the contrary precludes, the construction which the Re-spondent urges.(3)He denies that the strike deprived the employees of their opportunity tomake a free choice of bargaining representative since it is undisputed that theMine Workers offered to establish their claim in a private election conducted byaminister, priest, or the chief of police, but that the Respondent refused toaccept this suggestion.(4) Finally, in square opposition to the ultimate conclusions which the Respondentwants the Board to draw, the General Counsel contends that, consistent with hisforegoing arguments, the decisions of the Board and the courts which have anybearing on these questions all hold or clearly indicate that neither an uncertifiedunion's recognition strike, a noncomplying union's recognition strike, nor a recog-nition strike within 12 months after a valid Board election in which no union hadbeen certified, is illegal or contrary to general public policy or to the public policyand purposes embodied in the Act.As the General Counsel points out in the course of this argument, the Boardhas already held in fourcases 36that a recognition strike by a noncomplying unionis lawful and participation therein is protected under the Act.The proprietyof the rule thus established by the Board has not been expressly passed uponby the courts. In enforcing the Board's orders inSue-Annand theLuzerne Hide& Tallowcases,37 the courts did not refer to this issue. In theRubin Brotherscase,38 the Court of Appeals for the Fifth Circuit did not refer to the Board'sholding that the strike was protected but, tacitly assuming that it was, rejectedthe Board's finding that there had been any discrimination against the strikers. Inreversing the Board's decision that the strike in theOhio Ferrocase was a pro-tected activity, the Court of Appeals for the Sixth Circuit 39 did so, not uponthe ground that a noncomplyingunion's strike for recognition is illegal or unpro-tected, but instead upon the ground that the recognition strike in that case occurredduring the pendency of a petition for certification filed by a rival union.Although the Board has thus already ruled against the Respondent's presentcontention that participation in a recognition strike on behalf of a noncomplyingunion isunprotected, its decisions do not indicate whether it considered the argu-ments which are now forwarded by the Respondent asa commonbase for bothof its contentions that a noncomplying union's strike for recognition and arecognitionstrikewithin the 12-month period after a valid Board election are unprotected. Indealing with the second of these contentions for the first time, the Board is there-fore being called upon in the present case to pass upon arguments which it maynot have previously considered and which may lead it to reconsider, and eitheraffirm or reverse the rule which it has already laid down in the four cases whichhave been mentioned.For these reasons-and even though he believes the Board'srule concerning noncomplying unions' recognition strikes is sound and that thereasonsjustifying it also dispose of the Respondent's detailed argument based uponthe 12-month period-the Trial Examiner has felt it necessary to set forth, andnow believes it necessary to consider, the entire line of the Respondent's argumentand the General Counsel's counterarguments.3, Rubin Bros Footwear, Inc,99 NLRB 610, 619; OhioFerro Alloys Corporation,104 NLRB, 542. 543, 554-555.Irving Lambert et at. d/b/a Sue-Ann Mfg.Co, 98 NLRB 848,864-Fredrica Clausen. d/b/a Luzerne Hide & TallowCo., 89 NLRB 98931N L. R B v Irving Lambert et at d/b/a Sue-Ann Mfg.Co., 211 F. 2d 91 (C A. 5) ;N L R. B. v Fredrica Clausen, d/b/a Luzerne Hide & TallowCo, 188 F. 2d 439 (C. A 3).38Rubin Bros Footwear Inc. v. N LR B., 203 F 2d 486 (C. A. 5).3OhioFerro Alloys Corp v. N L R B.,213 F 2d 646 (C. A. 6). 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's argument, as we have seen, depends upon its construction ofSection 9 (c) (1) and (3) and 9 (f), (g), and (h), which became part oftheAct in 1947as amendmentsmade by the Taft-Hartley Act to Section 9 ofthe originalWagner Act.But the particular amendatory subsections upon whichthe Respondent relies constitute only a portion of Section 9 which deals generallywith the representation rights of employees and various Board proceedings relatingthereto.Consequently, an evaluation of the Respondent's arguments requires notonly a consideration of the language of the particular subsections which the Re-spondent says support its contentions, but also a consideration of the substanceof Section 9 in its entirety, and the extent to which it has been changed in theTaft-HartleyAct.Furthermore, since the Respondent's arguments for holdingthe strike unprotected are based entirely upon the provisions of the Act, the GeneralCounsel is undoubtedly correct in his basic observation that, under Section 13 ofthe Act, the strike was legal and the employees' participation therein was protected,unless the asserted employer and employee rights and the asserted conclusive pre-sumption against statutory representative status (which the Respondent claims were-violated by the strike) are "specifically provided for" in the Act.Upon consideration of the opposing arguments of the parties with these generalguides in mind, the Trial Examiner has concluded that the various constructionsof the provisions of the Act urged by the Respondent are not supported by thestatutory language nor by the legislative history of the Act, and also that, astheGeneral Counsel contends, the strike was a concerted employee activity pro-tected by the guaranties of Section 7.The Trial Examiner has reached these con-clusions for the following reasons:(a) Section 9 (a) and (b) of the present Taft-Hartley Act define the substantiverights of employees to be represented by an exclusive bargaining representative.Section 9 (c) through (h) provide for Board proceedings and elections relating tothese rights, and the circumstances and conditions upon which they may be invokedby interested parties.The broad provisions of Section 9 (c) (1) for representationproceedings upon petition are thus qualified by the provisions of Section 9 (c) (3)and 9 (f), (g), and (h), which forbid the Board's conducting proceedings or holdingelections under certain circumstances and which thereby withhold from all interestedparties the procedural rights that otherwise might have been granted to them by thelanguage of Section 9 (c) (1), without affecting, however, the substantive rightsof the labor organizations to represent the employees, nor the substantive rights ofthe employees to form, join, or assist, or be represented by, such labor organizations,except so far as certain rights and obligations of labor organizations are expresslyconditioned by other provisions of the Act, either upon a Board certification orupon compliance with Section 9 (f), (g), and (h).4°This has been the interpretation placed upon the various provisions of Section 9of the present Taft-Hartley Act, both by the Board and the courts " in view of theclear division of the subsections between substantive and procedural provisions, ageneralpattern which incidentally appeared in, and has apparently been continued40Thus, the proviso to Section8 (a) (3), asamended in 1951, permitsunion-securitycontracts only with complyingunions;Section 8 (b) (4) (P,) prohibits a strike by theemployees of one employer foi the purpose of compelling another employer to iecognizeand bargain with an uncertified union as the representative of the latter's employes ;Section 8 (b) (4) (C) prohibits a strike to compel an employer to bargain with onelabor organization as the exclusive bargaining representative of its employees, when an-other labor organization has been ceitified as their exclusive bargaining representative;and Section 8 (b) (4) (D) prohibits a strike to compel an employer "to assign particularwork to employees in a particular labor organization or in a particular trade, craft, orclass rather than to employees in another labor organization or in another trade, craft, orclass, unless such employer is failing to conform to an order or certification of the Boarddetermining the bargaining representative for employees performing such work. ."SeeAmerican Communications Association V. Douds,339 U. S. 382 (footnote 6 and re-lated text)41American CommunicationsAssociationvDouds, supra; N. L. R. B v Dant &Russell,Ltd,344 U. S 375;West TexasUtilitiesCompany, Inc. v. N. L. R. B.,184 F. 2d 233(CA, D. C ) ; N LR B. v. Tennessee EggCo, 201 F 2d 370 (C. A. 6), setting aside199 F. 2d 95 on rehearing, and enforcing 93 NLRB 846, 848-849 ;N. L. R. B v. Reed &Prince Mfg.Co, 205 F 2d 131 (C A. 1) ; NL. R. B. v. Pecheur Lozenge Co,209 F 2d393 (C. A 2), enforcing 98 NLRB 496, 497, 523;New Jersey Carpet Mills, Inc,92 NLRB604, 606-613. EKCO PRODUCTS COMPANY185from, Section 9 of the Wagner Act 42Moreover, the principles thus recognized bythe Board and the courts as being dictated by the provisions of Section 9 of thepresent Act have received a wide variety of applications which have a bearing uponthe problems in the present case, as the General Counsel points out in his brief.On the one hand, the Board has recognized the sweeping effect of Section 9 (c)(3) and (f), (g), and (h) in withholding anyproceduralright on the part of inter-ested parties (employers as well as employees and labor organizations) to a so-called "certification" proceeding and election under Section 9 (c) (1), for the pur-pose of testing either the representation claim of any labor organization within 12months after a valid Board election,43 or the representation claim of a noncomplyingunion a4Only in the cases of so-called "decertification" petitions filed by employees42 In both the Wagner Act and the Taft-Hartley Act, Section 9 and its subdivisions havebeen devoted to the subject "Representatives and elections "Section 9(a) of both Acts hasprovided that "Representatives designated or selected for the purposes of collective bar-gaining by the majority of the employees in a unit appropriate for such purposes, shallbe the exclusive representatives of all the employees in such unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, or otherconditions of employment . .,only the proviso relating to the handling of grievanceswas changed in Section 9 (a) of the Taft-IIartley Act.Section 9(b) of both Acts has alsoprovided that the Board shall decide what unit shall be appropriate for the purposes ofcollective bargaining, with Section 9 (b) of the Taft-Hartley Act providing new limita-tions affecting professional employees, craft units, and guards.Section 9(c)of bothActs has dealt with the representation proceedings which are to be conducted by theBoard, with Section 9 (c) of the Taft-Hartley Act broken down into several subdivisionsto permit a more specific description of the Board's conduct of these proceedings thanwas contained in the Wagner Act, and also adding new limitations upon the Board'sexercise of this functionSection 9(d) of both Acts has made identical provision forthe inclusion of the record of the representation proceeding, when relevant, in any subse-quent unfair labor practice case taken into the courts under Section 10 (e) of both Acts.Although Section 9 of the Wagner Act contained only these four subsections (with Section9 (c) alone devoted to representation proceedings before the Board), the additionalprovisions of the Taft-Hartley Act in Section 9 (e) through (h) have in effect simplysupplemented Section 9 (c) with new provisions which also deal with Board proceedings.Thus, Section 9 (e) of the Taft-IIartley Act has provided a new type of union-securityelection, and subsections (f), (g), and (h) have foibidden the Board to permit accessto its piocesses under ceitain specified circumstances.43When the pieceding valid election is one which resulted in the certification of no rep-resentative, the Board applies Section 9 (c) (3). In such a case, it has held that Sec-tion 9 (c) (3) baisthe holdinq of another election(and not the filing of another peti-tion)within 12 months after the date of the preceding valid election.Accordingly, theBoard has entertained representation petitions filed at or near the close of the year after avalid election in which no representative was selected (in at least 2 instances during the10th month), but has directed that the next election, if any, beconducted only after the 12-month period has expired(Igleheart Brothers Division, General Foods Corporation,96 NLRB 1005;Coastal Drydock it Repair Corp.,107 NLRB 1023;Fruitvale CanningCompany,85 NLRB 684;Palmer Manufacturing Corporation,103 NLRB 336.)But when the preceding election is one which resulted in the certification of a rivalunion, the Board has applied its administratively established presumption of the con-tinuing status of the certified representative for a yearafter certification,rather thanthe more lenient provision of Section 9 (c) (3) prohibiting another election within 12monthsafter the pieceding election(SeeRail Brooks v. N. L R B ,348 U. S. 96 (foot-note 9 and related text) ;Globe Automatic SpatnklerCo , 95 NLRB 253;Celanese Corpo-ration of Ame) ica,95 NLRB 664, 672-674;Centr-O-Cast it Engineering Company,100NLRB 1507,Zenith Radio Coi poration,95 NLRB 1156;Central Truck Lines, Inc.,98NLRB 374 ) In such cases, in order to avoid interference with the established bargainingrelationship for the desirable, muunnum period of a year, the Board has comparativelyrecently decided to dismiss all petitions filed within the certification year (see theCentr-O-Castcase and alsoCoastal Drydock it Repair Corp , supra),rather than, as wasits previous practice, to disiniss only those petitions filed before the 12th month and toretain later petitions for processing when the certification year had expired. (See theZenith RadioandCentral Truck Linescases,supra )44That petitions by employees or noncomplying labor organizations for the certificationof such noncomplying labor organizations are barred, is, of course, perfectly clear fromthe language of Section 9 (f), (g), and (h).However, the published decisions of theBoard, so far as the Trial Examiner knows, reveal no occasion wherein the Board has 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder subdivision(ii)of Section9 (c) (1) (A)has the Board recognized a pro-cedural right on the part of the employees to a possible determination, through aBoard election, that a currently recognized noncomplying union is no longer theirexclusivebargaining representative.The Board entertains these petitions ap-parently because the question of representation to be determined in the "decertifica-tion" proceeding is not raised by a claim on the part of the recognized noncomplyingunion and is, therefore,not "a question.concerning the representation of em-ployees raised by a labor organization under subsection (c).,"within the mean-ing of the prohibitions of Section 9 (f) and (h) of the Act.However, in directingsuch a "decertification" election, the Board has observed the express prohibitionof Section 9 (g) and the clear intent of Section 9 (f) and (h) 45 by providing that,if the noncomplying union should win the election, only the numerical or arithmeticalresults will be certified, and not the continuing bargaining status of the noncomply-ing union.46At the same time, the Board (with substantial judicial approval) has recognizedthe followingsubstantiverights as being unaffected by the provisions of Section 9 (c)(3) or Section 9 (f), (g), and (h):(1)The substantive right of a labor organization (notwithstanding Section 9 (c)(3)) to establish its right as exclusive bargaining representative, by proof of majorityother than in a Board election, even within a year after a valid Board election inwhich no representative had been certified.47(2)The substantive right of a noncomplying union to continue as exclusivebargaining representative under an existing contract with an employer, which righteliminates any question of representation and requires the dismissal of a Section9 (c) (1) petition filed by arival union.48(3)The substantive right of a noncomplying union to act as exclusive bargainingrepresentative,in the absence of a rival union's conflicting certification,valid contract-status, or pending representation petition, and upon its own showing of a majoritydesignation other than in a Board election.This right(a) raises an obligation onthe part of the employer to bargain in good faith with such noncomplying union,even though the obligation becomes enforceable-and the employer's breach thereofduring the period of the union's noncompliance may be remedied-only upon theunion's subsequent compliance and the Board's then issuing a complaint againstthe employer; 49 and (b) justifies an employer's recognizing such noncomplyingbeen called upon to apply the statute to such petitions, possibly because they have beenscreened before going to hearing and have never knowingly been accepted and docketedEarly in its administration of the provisions of the Taft-Hartley Act, the Board held,and it has since adhered to its ruling, that a petition filed by an employer to investigatethe recognition claim of a noncomplying union is barred by Section 9 (f), (g), and (h)of the Act.(Herman Loewenstein, Inc.,75 NLRB 377;H. N Thayer Company,99NLRB 1122, 1127, enfd 213 F. 2d 748 (C. A1) ; StatenIsland Cleaners,Inc,93 NLRB396;Federal Refractories Corporation,100 NLRB 257;Law Tanning Company,109 NLRBNo. 46 (not reported in printed volumes of Board Decisions a`nd Orders) )In theThayercase, incidentally the Board suggested that the employer might resolve its un-certainty as to the majority status of the noncomplying union by insisting on some rea-sonable proof of majority other than in a Board-conducted election(99 NLRB 1122,1127.)The Board has permittedinterventionby a noncomplying union in a Section 9 (c) (1)proceeding only upon the basis of a contractual interest, and when such contract is foundby the Board not to be a bar to an election, the name of the noncomplying union is notplaced upon the ballot(Heyden Chemical Corporation,85 NLRB 1181 ;AluminumCompany of America,85 NLRB 915;New Indiana Chair Company, Inc.,80 NLRB 1686;The Kinsman Transit Company,75 NLRB 150 )45 See the pertinent language of these sections, quoted in footnote 30, above4eAmerican Smelting & Refining Co,80 NLRB 68;Ives-Cameron Company, Inc,81NLRB 287;Hygrade Food Products Corporation,82 NLRB 428;Hercules Powder Com-pany,89 NLRB 52;Sterling Tool & MfgCo., 89 NLRB 142.47 SeeRay Brooks v N L R. B,348 U. S 9648Northern Indiana Public Service,91 NLRB 172 (footnote 1) ;CaliforniaWalnutGrowers Association,77 NLRB 756 See alsoHeyden Chemical Corporation,85 NLRB1181 (footnote 2);Aluminum Company of America,85 NLRB 91549West Texas Utilities Company, Inc v. N L. R. B.,184 F. 2d 233 (C. A., D CN L R. B v Tennessee Egg Co,201 F. 2d 370 (C A 6), settingaside199 F 2d 95 onrehearing, and enforcing 93 NLRB 846, 848-849;N L R B v. Pecheur Lozenge Co,209 F 2d 393 (C A 2) enfg. 98 NLRB 496, 497, 523;IrvingLambert it at,d/b/a Sue-AnnManufacturing Company,98 NLRB 848, 862, enfd. 211 F 2d 91 (C A5) ; New Jersey EKCO PRODUCTS COMPANY187union without thereby committing an unfair labor practice within themeaning ofSection 8 (a) (1) or (2) of the Act 50(4)The substantive rights of employees to join, assist, ordesignate a noncom-plying union as their bargaining representative, as rights protected under Section 7of the Act, in the exercise of which rights the employees are accordingly protectedagainst discrimination by the employer in violation of Section 8 (a) (1) and (3)of the Act.51(5)The substantive rights of employeesto engagein an economic or unfair laborpractice strike led by a noncomplying union, as rights protected under Section 7 ofthe Act, in the exercise of which, employees are accordingly protected against dis-crimination by the employer in violation of Section 8 (a) (1) and (3) of the Act.52(6) Finally, as found by the Board in the four cases to which reference hasalready beenmade,53the substantive rights of employees to engage in a strike for therecognition of a noncomplying union in the absence of a conflicting certification,valid contract status, or the pendency of a representation petition of a rival union,as a right protected under Section 7 of the Act, in the exercise of which right theemployees are accordingly protected against discrimination by the employer inviolation of Section 8 (a) (1) and (3) of the Act.(b)Contrary to the Respondent's contention, the language of Section 9 (c) (1)of the present Taft-Hartley Act, when properly read in the context furnished byother provisions of Section 9, creates and confers no general employer or employeeright to procure a Board election for the determination of any question of repre-sentation simply by the filing of a petition for investigation. It merely creates aprocedural right which exists only when the Act permits the Board to conduct suchan election.Therefore, the right to procurean electiondoes not exist under circum-stances such as those in the present case, when Section 9 (c) (3) and Section 9 (f),(g), and (h) forbid the Board's conductof anelection.It is true that the language of Section 9 (c) (1) of the present Taft-Hartley Act,if consideredonlyupon its face and independently of the other provisions of Sec-tion9, has made certain changes from Section 9 (c) of the Wagner Act, whichprovide a colorable basis for the Respondent's argument that this subsection createda general employer and employee right to procure a Board election to determineCarpet Mills, Inc,92 NLRB 604, 606-613; I BS Manufacturing Company,96 NLRB1263, 1270, set aside on other grounds 210 F. 2d 634 (C. A 5).In concurring with the majority of the Board in findinga refusalto bargain in theNew Jersey CarpetHills case, Chairman Herzog stated in effect that, in order to encouragecompliance he would suspend the employer's obligation to bargain with a noncomplyingunion, if the employer notified the union that the refusal was based upon the union'snoncompliance(92 NLRB at 612-613 ) In the other Board cases cited in this foot-note, the employers' refusals to bargain were found to be unfair labor practices in theabsence of such notices from the employerFor a discussion of the import of these de-cisions, see the portion of the text related to footnotes 65 through 68, below, inconnectionwith step (e) of this analysissoThe substance of proposition (b) is, of course, necessarily implied by the Board's andthe courts' decisions cited in the preceding footnote.See also the holding of the Board intheThayercase,supra,that a respondent-employer's recognitionof1 of 2 competingnoncomplyingunionswas evidence of the employer's illegal support of the recognizedunion and a violation of Section 8 (a) (1) and (2), in view of the "Respondent's refusalto suggest, as requested, some . .method [other than a Board-conducted election] bywhich [the rejected claimant] could establish its claimed majority." (99 NLRB 1122,51Dant & Russell,Ltd,92 NLRB 307, 95 NLRB 252, enfd 207 F. 2d 165 (C. A. 9), in -accordance with remand by the Supreme Court in 344 U. S. 375;Southein FurnitureMfgCo v N.L. it. B ,194 F 2d 59 (C. A 5), enfg 91 NLRB 1159; N Lit.B. v AugustaChemicalGo, 187 F. 2d 63 (C. A. 5), enfg. 83 NLRB 53;N. L. it. B v. Ronney &SonsFurnitureMfg. Co , 206 F. 2d 730 (C. A 9), enfg 93 NLRB 1049, 97 NLRB 891;N. L R. B.V.Clausen (Luzerne Hide & Tallow Company),188 F. 2d 439 (C A. 3), enfg 89 NLRB989;The Sun Company of San Bernardino, California,103 NLRB 359, enfd as mod.in another respect, 215 F. 2d 379 (C. A 9) ; WoodParts, Inc.,101 NLRB 445, 446.52N. L. R. B. v Clausen, supra; N. L R.B v. Electronics EquipmentGo, Inc.,205F 2d 296 (C. A. 2), remanding 94 NLRB 62 for a necessary subsidiaryfinding;GlobeWireless, Ltd.,88 NLRB 1262, enfd 193 F 2d 748 (C. A9) ; H. N. ThayerCompany,99 NLRB 1122, 1128, enfd. 213 F 2d 748 (C. A 1).51 See footnotes 36 through 39, above. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestions of representation by simply filing a petition for investigation 64Thus,Section 9 (c) (1) makes the Board's investigation of these questions mandatoryupon the filing of a petition, whereas Section 9 (c) of the Wagner Act providedmerely that the Board "may investigate."Again, Section 9 (c) (1), in apparentlyattempting to round out and equalize the rights of employees, labor organizations,andemployers so far as it seemed practicable, permits the employer to file, andrequires the Board to process, petitions upon the basis of a single claim of represen-tation, whereas, according to the Board's Rules under the Wagner Act, an employermight file a petition only when two or more such claims had been made 66Andfinally, Section 9 (c) (1) makes a Board election by secret ballot the only methodby which the Board may determine questions of representationin a Section 9 (c)(1) proceeding,although Section 9 (c) of the Wagner Act permitted the Boardto resolve these questions either in an election by secret ballot or "by other suitablemethod."But, asthe Trial Examiner has already pointed out in the preceding step of thisanalysis, the language of Section 9 (c) (1) must be read together with that of theother subsections of Section 9 of the Act.And, when so read, it becomes perfectlyclear that, notwithstanding the comparatively broad language of Section 9 (c) (1),the Act doesnotgrant to employers, employees, or labor organizations the right tosecure a Board proceeding and election under circumstances such as those in thepresent case, when Section 9 (c) (3) and Section 9 (f), (g), and (h) forbid theBoard's conduct of an election.(c)The language of Section 9 (c) (1) of the present Taft-Hartley Act, whetherconsidered solely on its face or in conjunction with the substance of the other provi-sions of Section 9, refutes rather than supports the Respondent's extreme positionthat this subsection created a right to a Board election as the only way in whichthe status of a labor organization as exclusive bargaining representative may beestablished.Section 9 (c) (1) provides merely that the Board shall investigate a question ofrepresentation and hold an election in the course thereof "whenever a petition shallhave been filed," and does not make any provision relating to, nor therefore doesit by its terms exclude, the possible establishment of a valid representative status insome other satisfactory manner, if no petition has been filed.Moreover, subdivi-sionsA (i) and (ii) quite clearly imply that certification via the Board-electionroute isnotto be regarded as the only way in which a labor organization mayestablish its exclusive bargaining status.Subdivision A (i) provides that petitions filed by employees and by labor organiza-tions shall state that a substantial number of employees "wish to be represented forcollective bargaining andthat their employer declines to recognize their representa-tive as the representative defined in Section 9 (a)."[Emphasis supplied.]Andsubdivision A (ii) provides that employee or union petitions for "decertification"shall state "that the individual or labor organization,which has been certified or isbeing currently recognized by their employeras the bargaining representativeisnolonger a representative as defined in Section 9 (a)."[Emphasis supplied.]Certainly, the emphasized language just quoted from subdivision A (i) indicatesthat a union which has established its majority status in a satisfactory manner otherthan by a Board election may properly be recognized by the employer as exclusivebargaining representative, and that in such case, a representation petition by theemployees or the union raises no question of representation within the meaning ofSection 9(c) (1) as torequirethe Board to entertain the petition and hold an54For a comparison of the language used in Section 9 (c) (1) of the Taft-Hartley Actand that used in Section 9 (c) of the Wagner Act, see footnotes 32 and 33, above. Fromthe outset, the Trial Examiner eliminates from consideration certain changes which areapparent rather than actual, in view of the fact thatSection 9(c) (1) has incorporatedthe substance of some of the Rules and Regulations which the Board had developedunder the general language of Section 9 (c) of the Wagner Act. For example, with refer-ence to general practice in representation proceedings, it can be said only that Section 9(c) (1) has furnished the firststatutoryprovision that representation proceedings shallbe initiated by petition, and that petitions by employers, as well as by employees andlabor organizations, shall be entertained by the BoardFor such general provisionswere to be found in the Board's Rules which were in effect at the time of the passageof the Taft-Hartley Act (See Sections 203.46 and 203.47, Board'sRules and Regulations,Series 4, as amended September 11, 1946 )55 See the Board's Rules under the Wagner Act, cited in the preceding footnote. EKCO PRODUCTS COMPANY189election58Similarly, the emphasized,quoted language from subdivision A (ii)obviously assumes that, in addition to a "certified"union,any union"being cur-rently recognized by [the]employer" (i.e.one whose status is based upon amajority showing other than in a Board-conducted election)may have been thestatutory bargaining representative although it"isno longera representative asdefined in Section 9 (a)." [Emphasis supplied.]Were there still any doubt,in spite of this language of Section 9 (c) (1) itself,that a labor organization might become the exclusive bargaining representativeof employees by a majority designation other than in a Board election,it is dissipatedby the substance and pattern of the provisions of Section 9, considered as a whole,and their clear meaning as found both by the Board and the courts.As has beenpointed out,the general pattern of the substantive and procedural provisions ofSection 9 in both the Wagner Act and in the Taft-Hartley Act is the same.57 Thusthe present Taft-Hartley Act, like the Wagner Act,makes general provisions inSection 9 (a) and(b) that a representative selected by a majority of the employeesin an appropriate bargaining unit shall be the exclusive bargaining representative ofthe employees in that unit,with no direction as to the manner in which the employeesmay select this representative,and then devotes Section 9(c) and the later subsectionsof Section 9 to the types of proceedings in which the Board may or may not deter-mine whether a particular labor organization has been selected by a majority of theemployees in an appropriate unit.Upon the identical arrangement of the provisionsof Section 9 of the Wagner Act, the Board and the courts held that, in view ofthe general language of the provisions of Section 9 (a) and(b) placing no limitationson the method of selection of a bargaining representative,Section 9 (c) providedonly one of the permissible methods, i. e., through a Board representation proceed-ing, and that a labor organization might therefore also be selected by a majorityof the employees in a bargaining unit and become their exclusive bargaining repre-sentative,through some other suitable method.58And, for the same general reasons,the Board and the courts have placed the same interpretation upon Section 9 (c)(1) of thepresentTaft-Hartley Act.59(d)Contrary to the Respondent's contention, the language of Section 9 (c) (3)of the present Taft-Hartley Act does not create a "conclusive presumption" againstthere being any labor organization entitled to status as exclusive bargaining repre-sentative for a year after a valid Board election which resulted in the certification ofno representative.5eAlthough not required by Section 9 (c) (1) to entertain such a petition and hold anelection, the Board does so when the petition is filed by the recognized union in olderto obtain the statutory advantages of a certification(See footnote 40, above;GeneralBox Company,82 NLRB 678,W. & W. Pickle & CanningCo, 85 NLRB 262; AtlasCorkWorks, Inc.,88 NLRB 574;Reuben GordonShoeCo.,Inc.,89 NLRB 301 ;Singer Manu-facturing Company,89 NLRB 1659;The Plumbing Contractors Assn.of Baltimore, Md,93 NLRB 1081,1089-1090;Evening News PublishingCo., 93 NLRB 1355, 1356;and seealso the Fourteenth Annual Report of the National Labor Relations Board (1949), p. 20 )This exceptional doctrine, however, is not inconsistent with, nor does it therefore negate,the clear implication in the language of subdivision A (i) of Section 9 (c) (1) that avalid exclusive bargaining representative status may be established without a Board rep-resentation proceeding and election.57 See footnote 42, above58Lebanon Steel Founds y v. N. L R B ,130 F 2d 404, 407 (C. A, D. C ), enfg 33NLRB 233, cert. denied 317 U. S. 659;N. L R B v. Consolidated Machine Tool Corp,163 F 2d 376, 378 (C A 2), enfg as mod. 67 NLRB 737, cert. denied 332 U. S. 824;N. L. R B v Dahlstiom Metallic Door Co,112 F 2d 756, 757 (C. A. 2), enfg 11 NLRB408;N. L. B. B. v. Fedei bush Co,121 F 2d 954, 956 (C A 2), enfg. 24 NLRB 829.59Ray Brooks v. N. L. R. B ,348 U. S. 96 ;N. L. R. B. v Kobritz,193 F. 2d 8 (C. A. 1)N. L R. B v Standaid Steel Spring Company,180 F. 2d 942 (C. A. 6) setting aside 80NLRB 1082 and holding that a union, which the Board has found to have been improp-erly recognized by the employer,had validly established its representation claim by cardssubmitted to the employer and that its recognition was proper despite the pendencyof another union's representation petition before the Board;Joy Silk Mills, Inc. v.N LR B, 185 F. 2d 732 (C A, D. C ) ;D. H Holmes Company, Ltd v N L R B,179F 2d 876 (C. A.5) ; Everett Van Kleeck and Company, Inc.,88 NLRB 785, enfd. 189 F. 2d516 (C A2) ; H N. Thayer Company,99 NLRB 1122, 1127, enfd 213 F. 2d 748 (C. A. 1) ,Sunbeam Corporation,99 NLRB 546, 552;HarryEpstein(Top Mode ManufacturingCo.), 97 NLRB 1273, 1274, 1297-1298, enfd. 203 F. 2d 482 (C. A. 3) ,Graham CountyElectric,Cooperative,Inc,96 NLRB 684, 709; and see also,passim,the cases cited infootnote 49, above, holding that an employer is under an obligation to bargain with amajoiity,though noncomplying union. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill be recalled that the Respondent contends that Section 9 (c) (3) has notonly recognized and codified the "conclusive presumption" of the Board under theWagner Act that the statutory status of any certified exclusivebargainingrepresenta-tive shallcontinuefor a year, but has also created an additional "conclusive pre-sumption" that there can be no labor organization entitled to recognition as exclusivebargaining representative for a year following a valid election which resulted in thecertification of no representative.But the language of Section 9 (c) (3) alone certainly cannot be regarded ashaving the effect which the Respondent says it has.The mere prohibition of morethanone election a year obviously does not preclude the possible establishment ofa newexclusive representative status within the critical year after a valid electionupon a majority showing made otherwise than in a Board election. It does no morethan withhold from the parties who may be concerned, the possibility of procuringa determination of status by the particular route of a Board election.The languageof Section 9 (c) (3), therefore, gives no indication that Congress thereby recognizedthe Board's conclusive presumption of the continuing status of a certified exclusivebargaining representative under the Wagner Act, which incidentally was for a yearafter certificationand notafter the election,a point of dissimilarity recently notedby the Supreme Court in pointing out in theBrookscase 60 that Section 9 (c) (3)has not incorporated the Board's presumption which still continues as a rule adminis-tratively established by the Board, consistent with the objectives and general pro-visions of the Act, and the Board's powers thereunder, but without specific statutoiydirection.61Nor, for the same reasons, can thelanguageof Section 9 (c) (3), ifgiven independent,literalsignificance, be taken to have created the negative "con-clusive presumption" against representative status for a year after a valid Boardelection which has resulted in the certification of no representative.Of course, if the Respondent were correctin its argumentthat Section 9 (c) (1)has created an employer and employee right to a Board election as theonlyway in,which an exclusivebargainingrepresentative may be selected, then this right underSection 9(c)(1) andthe prohibition by Section 9 (c) (3) of more than one Boardelection ayear would preclude a labor organization's qualifying as exclusive bargain-ing representative within the year following a Board election in which the employeeshad rejected representation by the labor organizations on the ballot.But we havealready examined the language of Section 9 (c) (1) and have found that, neitheron its face nor in context, does it have the meaning urged for it by the Respondent.Indeed, it has just the opposite meaning.It seems clear therefore that, contrary to the Respondent's argument, Section 9(c) (3) does not create a "presumption" either of the continuing status of a certi-fied bargainingagentfor a year following the election in which it was chosen by theemployees, or of the absence of an exclusive bargaining representative for a yearfollowing a valid Boardelection inwhich no representative was selected by theemployees.(e)Contrary to theposition takenby the Respondent, thereisno basis in theprovisionsof the Act for the Board's declaration and application of a policy re-movingthe strikers in the present case from the protection of Section 7, and inview of this fact, Section 13 forbids any such rule of policy or of law.In itsbrief, the Respondentargues insubstance that, in order to foster industrialpeace inaccordance with the objectives of the Act, the Board should, as a matterof policy, insist that the parties employ the peaceful procedures created by Section 9(c) (1) for the determination of questions of representation, rather than resort toself-help through strikes or lockouts.As set forth in the oral argument presentedby its counsel, the Respondent also contends that the Board's adoption of such apolicy is necessary for the protection of its processes under Section 9 (c) (1).Upon both these bases, therefore, the Respondentarguesthat the Board should gen-erally hold recognition strikes to be unprotected and certainly should do so when,like the strike in the present case, they are engaged in for the purpose of securingthe recognition of a noncomplying union and occur within a year after a validelectionwhich resulted in no certification.As we have alreadyseen, it is apparent from the language of all the provisions ofSection 9 that Section 9 (c) (1) does not provide an unlimited right on the part ofemployees, employers, or labor organizations to petition for a Board representationproceeding and election.Furthermore, as we have also seen, Section 9 (c) (3) andSection9 (f), (g), and (h) prohibit the Board's holding an election orentertaininga representationpetition under the circumstances which they describe, and in thosee0Ray Brooksv. N. L. R. B,348U. S. 96.61 See also the cases cited in footnote43, above. EKCO PRODUCTSCOMPANY191situations withhold from interested parties all procedural rights to a Board electionas part of a representation proceeding.They do not (as they might easily andclearly have done if Congress so intended)prohibit other methods of establishing,and then procuring the recognition of, an exclusive bargaining representative's status,even though such methods obviously include strikes for recognition.Nowhere doesthe Act provide, or even suggest in any fashion,that the right of employees tostrike for the recognition of a union as their representative may be extinguishedby the Board in order to encourage the use of its representation proceedings, exceptin the limited, specific situations described in Section 8 (b) (4) (B)and (C),whichare quite different from that in the present case.Certainly, no such basis for gen-erally limiting the statutory protection afforded to strikers,and for extinguishing itso far as the strikers in the present type of case are concerned,can be said to be"specifically provided for" in the Act, as Section 13 requires.The Trial Examineraccordingly rejects the Respondent's first argument as to policy.For somewhat the same reasons as well as for additional reasons, the Trial Ex-aminer also rejects the Respondent's second argument that protection of its repre-sentation processes justifies a Board policy rule which would remove the participa-tion of employees in a recognition strike from the protection of the Act. It is truethat when the right to secure a representation proceeding and election existsandhas actually been invoked,the Board has the power, implied by the provisions ofSection 9,to make sure that its resolution of the question of representation is ob-served, that the freedom of the employees in the election is unimpaired,and thatthe invocation of its representation processes is not abused.This is apparentlywhat Congress had in mind when it enacted only Section 8 (b) (4) (B)and (C)affecting recognition strikes.This is also the apparent basis for the decisions whichthe Respondent cited in its oral argument and in which the Board either granted aunion's application to withdraw its representation petition only with prejudice to thefilling of another petition within a year 62 or has barred the filing of a union peti-tion within 6 months after the same union had withdrawn a previous petition 6aAnd this is also the basis for the holdings of the courts that a strike for the recogni-tion of one labor organization during the pendency before the Board of another labororganization's representation petition,isunprotected 64But these reasons did not exist in the present case.Not only was there no repre-sentation petition pending before the Board when the strike for the recognition ofthe Mine Workers occurred, but there was no rival claim of any other labor organi-zation.It can scarcely be said on the basis of anything that is to be found in theAct that, under these circumstances, the Board as a matter of policy should findthe strike unprotected in order to protect its representation 'processes, since Section9 (c) (3) and Section 9 (f), (g), and (h) excluded the Mine Workers' claim fromthe Board's jurisdiction and no other recognition claim was either before it or, forthat matter, was even in existence.Obviously, Section 13 of the Act applies, thereisnobasis "specifically provided for" in the Act for extinguishing the protection ofthe strikers in the present case in order to protect the Board's processes,and theBoard is accordingly forbidden by the Act to do so.Several observations should perhaps be made at this point concerning the effectof the prohibition of Section 13 that "Nothing in this Act, except as specifically pro-vided for herein," shall be regarded as limiting or diminishing the right to strike.From this language, it is clear that Section 13 deprives the Board of the same latitudein policy determinations restricting the right to strike, which it has with respect tothe scope of other emplcyee rights under Section 7 of the Act.As we have noted, nothing in the language of Section 9 (f), (g), or (h), or inany of the other provisions of the Act,, suggests that the right to strike for recognitionor any other objective shall be, or may be, conditioned upon the striking union'scompliance.65Furthermore, we have also noted that the Board's rulings are to theeffect that the employer may recognize a noncomplying, but otherwise qualified,union bargaining representative, without thereby committing an unfair labor prac-tice 66 and, therefore, that a strike to compel him to do so cannot be regarded as a63Am-C-Chrome Company,106 NLRB 1265.63LittleRock RoadMachinery Company,107 NLRB 715;Sears,Roebuck & Company,107 NLRB. 716;Campos Dairy Products,107 NLRB 715.64TheHooverCompanyv.N. L. R. B.,191 F.2d 380(C.A. 6) ; OhioFerro-AlloysCorp. v. N. L. It. B.,213 F. 2d 646 (C. A.6) ; N. L. R. B. v.Electronics Equipment Co.,Inc.,205 F.2d 296(C. A. 2). Cf.N. L. R. B.v. Standard Steel Spring Company,180 F. 2d942(C. A. 6) ; N. L.R. B. v Buzza-Cardozo,205 F. 2d 889(C. A. 9).a:This is certainly recognized in the Board's and the courts'decisions which are cited infootnotes 36 and 52, above.N See footnotes 49 and 50, above. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDstrike to compel the commission of an unlawful act, nor, for that reason, as beingillegal or unprotected.The special prohibition of Section 13 against any diminution of the right to strike"except as specifically provided for" in the Act, therefore; applies squarely to strikesituations like the one in the present case, even though the Board in .a number ofcases 67 has indicated a belief that, in order to permit the employer to encouragecompliance as a matter of general policy, it has the power to hold that the obligationof the employer to bargain with a noncomplying union is suspended when the em-ployer has expressly refused to bargain until the union complies.For the languageof the Board's opinions in these cases indicatesnotthat the employer has sucha rightto refuse to bargain as might make illegal a strike to compel him to do so, but ratherthat the employer has an excuse for refusing to bargain, or perhaps more accurately, adefenseagainst a possible charge that he has committed an unfair labor practice byrefusing to bargain.But even if, by some loose interpretation, the Board's language,were to be taken to indicate a"right"on the part of an employer to refuse to bargainwith a noncomplying union, such a "right" would find no support in the provisions ofthe Act, and, in view of Section 13, its "violation" by a recognition strike could notbe made the basis for holding the strike to be either illegal or unprotected.The net result is that in view of Section 13 of the Act, the Board must hold thatthe participation of employees in a strike for the recognition of a noncomplying unionis protected since the Act has not "specifically provided" a basis for holding the striketo be unprotected, although the Board has also indicated that, as a matter of generalpolicy (which Section 13 prevents the Board from extending to recognition strikes),itwould hold that the employer had not committed an unfair labor practice by re-fusing to bargain if he had informed the union that the reason for the refusal wasthe union's noncompliance.While such a result may not be desirable, it does not seem to the Trial Examinerto be within the Board's power to avoid it and, at thesame time,to observe boththe strict, clear mandate of Section 13 with respect to strikes, and a policy rulepermitting employers to refuse to bargain with noncomplying unions in order toencourage compliance. In any event, it is certainly not within the Board's powerto disregard the blunt prohibition of Section 13. If that is to be changed, it mustbe done by Congress.68(f)The legislative history of the Taft-Hartley Act is consistent with the interpre-tation of the provisions of the Act which has just been set forth. It does not supportthe construction of the Act which the Respondent urges.Upon the foregoing consideration of all the provisions of the Act which mightconceivably bear upon the issues in this case, it appears to the Trial Examiner thattheirmeaning is clear; that no basis is "specifically provided for" in the Act forholding the strike in the present case to be illegal or unprotected; and therefore thatsuch ^a holding would be improper in view of Section 13 of the Act, regardless ofwhat the legislative history of the Act might show.However, the Trial Examinerhas examined the legislative history-particularly those portions to which the GeneralCounsel and the Respondent have directed him-and believes that it is consistentrather than in conflict with his interpretation of the Act.The present Taft-Hartley Act resulted from the passage of a bill 'agreed upon byconferees from the House of Representatives and the Senate in the 80th Congress,after the House had passed H. R. 3020 and the Senate, having substituted the languageof S. 1126, had passed H. R. 3020 as so amended.The provisions of the Taft-HartleyAct are substantially those of Senate 1126 as it was passed by the Senate.As the General Counsel points out, both Senate Report No. 105 (on the originalsubmission of S. 1126) and House Conference Report No. 510 stated that:It is to be observed that the primary strike for recognition (without a Boardcertification) is not proscribed.69In addition, the General Counsel directs attention to the Senate's defeat of a motionby Senator Ball to amend S. 1126 by inserting a specific provision which would havemade it unlawful for any person to engage in, or to induce or encourage any otherperson to engage in, a strike for the recognition of an uncertified union. (93 DailyCongressional Record 4887 (May 8, 1947), 5049 (May 9, 1947).)To support its opposing constructions of the provisions of the Act, the Re-spondent relies upon certain other statements made in House Report No. 245 (on67 See footnote 49, above.SeeColgate-Palmolive-PeetCo. v. N.L. R. B,338 U. S. 355.00The quotation is from Senate Report No. 105, at page 22. The same statement isfound in the House Conference Report No. 510, at page 43, except that the terminal phrase"was not prohibited" was substituted for "Is not proscribed." EKCO PRODUCTS COMPANY193the original submission of H. R. 3020), in Senate Report No. 105 (on the originalsubmission of S. 1126), in House Conference Report No. 510, and by Senator Taftin supporting the Conference bill in the Senate.The Respondent's broad con-tention is that these statements show a congressional intent, through the use of thelanguage eventually adopted as Section 9 (c) (1) and (3) and Section 7 of theAct, that employees and labor organizations should be required to use the peacefulprocedures of the Board under the Act for the determination of questions ofrepresentation; that Section 9 (c) (3) was to raise a conclusive presumption againstexclusive representative rights for a year after a valid election resulting in thecertification of no bargaining representative; and that recognition strikes by uncer-tified unions were to be unprotected by the Act.To show that Section 9 (c) (3) of the Act was intended to create a conclusivepresumption against the establishment of an exclusive representative status for ayear after a valid election in which no representative was certified, the Respondentrelies upon the following two statements, the first taken from Senate Report No.105 and the second from Senator Taft's remarks in the debates:In order to impress upon employees the solemnity of their choice, whentheGovernment goes to the expense of conducting a secret ballot, the billalso provides that elections in any given unit may not be held more frequentlythan once a year. [Sen. Report No. 105 at page 12.1The bill also provides that elections shall be held only once a year so thatthere shall not be a constant stirring up of excitement by continual elec-tions. . . . [93 Daily Congressional Record 3954, April 23, 1947.1The Trial Examiner cannot agree with the Respondent as to the significance ofthese quotations.In his opinion, all they do is explain the basis for a provisionprohibiting a second Boardelectionwithin any given year.The Supreme Courtreferred to the same statements in theBrooksdecision(supra).The Court held,in substance, that these congressional statements furnished no reason for believingthat Section 9 (c) (3) was intended to change the Board's existing, adminis-tratively established principles, including the right of employees to select andestablish a union as their exclusive bargaining representative immediately afterthey had rejected union representation in a Board election, except to the extentthat it prohibited the Board's holding a second election for that purpose withinany given year. (348 U. S. 96, at p. 100, footnote 8 and related text.)The heart of the Respondent's argument, however, is that statements made inHouse Report No. 245, in the House Conference Report No. 510, and by SenatorTaft show that the substance of the provisions of section 12 (a) of the Housebillwhich would expressly have made unlawful any recognition strike by an un-certified union,70 became part of the Taft-Hartley Act under the language of Section7° Section 12 (a) of H. R. 3020, as originally passed by the House, contained four main,separately numbered subdivisions describing various types of concerted activities which itproscribed as unlawful.The first of these subdivisions related to the use of force, violence,or threats thereof; the second, to picketing in the absence of a labor dispute with theemployer ; the third, to sympathy, jurisdictional, monopolistic, sit-down, illegal boycott,and featherbedding strikes as well as recognition strikes by uncertified unions, strikes toremedy practices for which the Act provides an administrative remedy, and strikes tocompel the employer to violate any law ; and the fourth and last subdivision, to certaintypes of "conspiracy" or "collusion" between employers.The Respondent rests its argument upon section 12 (a) (3) (C), the full language ofwhich was the following :Sec. 12 (a) The following activities, when affecting commerce, shall be unlawfulconcerted activities(3)Calling, authorizing, engaging in, or assisting-(******(C) any strike or other concerted interference with an employer's operations, anobject of which is (i) to compel an employer to recognize for collective bargaininga representative not certified under section 9 as the representative of the employes,or (ii) to remedy practices for which an administrative remedy is available underthis Act, or (iii) to compel an employer to violate any law or any regulation, order, ordirection pursuant to any law.423784-57-vol. 117-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (c) (1) and Section 7 of the Act, although section 12 (a) of the House bill andits language were dropped from the Conference bill which became law.Here again,examination of the passages in the legislative history to which the Respondent refersreveals that they do not support the Respondent's contentions.The Respondent's quotation from House Report No. 245 71 simply sets forththe purpose of the House sponsors in submitting section 12 (a) (3) and, of course,sheds no light on the significance of the later elimination of that provision from theAct in its eventual form.A second quotation is taken by the Respondent from a passage in the HouseConference Report No. 510 72 to support the Respondent's argument that resortto the Board's representation procedures, rather than to strikes, was to be requiredunder the Conference bill in spite of the omission of Section 12 (a) of the originalHouse bill.But the language quoted by the Respondent in its brief was actuallya statement by the House conferees of the position taken by 1 of the 3 Boardmembers in an earlier case, and was set forth by the House conferees in a passageof their report explaining why they consented to an elimination from the Conferencebill not of section 12 (a) of the original House bill but of some of the languageof Section 2 (3), by which the Board would have been required to treat unfairlabor practice strikers in the same manner as economic strikers rather than givethem the protection against replacement approved by the Supreme Court in theMackay Radiocase 73 In substance, the House conferees merely expressed a hope-certainly with no indication that it was to be construed as a direction-that, althoughthis feature of Section 2 (3) of the House bill had been deleted from the Con-ference bill, the Board in the exercise of its continuing discretionary powers wouldadopt the view once expressed by a minority member with respect to'unfair laborpractice strikers.Still other quotations are submitted by the Respondent from the House ConferenceReport and from an analysis of the Conference bill presented by Senator Taft tothe Senate,74 to support the Respondent's argument that it was the intention of71The language to which the Respondent refers deals with section 12 (a) (3) and is thefollowing :Strikes and other concerted activities in lieu of using peaceful procedures forsettling disputes that the National Labor Relations Act provides are unjustifiableon any grounds. Congress has provided elaborate machinery for handling disputesover recognition, bargaining rights, and alleged unfair labor practicesThosewho turn to striking instead of using the procedures that Congress has providedcertainly are not entitled to the immunity that they now enjoy under the Labor Actand other laws. [House Report No 245, page 44.]72The full passage with emphasizing of the language quoted by the Respondent in itsbrief is the following :(C) The conference agreement does not contain the specificprovisions of the Housebill dealing with the status of "unfair labor practice" strikersSince the differenttreatment of unfair labor practice strikers and economic strikers is simply a practiceof the Board which the Board can change within the framework of the existing law,itwas thought by the House manageis that the Board should be given an opportunityto change this practice itself rather than needlessly complicating the definition ofthe term "employee "In the National Silver Company case (71 NLRB 87) (1946), at least one memberof the Board thought thatthe Board's policy shouldbe to souseitspowers as toencourage employees and their organizations to use the peaceful procedures underthe Act instead of resorting to the strike weapon. Such a policy wouldseem to bemore in accord with the stated purpose of the Act.[House Conference Report No.510, at page 33 173N L R B V. Mackay Radio & Telegraph Co,304 U S 333.74As the Respondent points out, Senator Taft's analysis was in substance the same asthat presented by the House Conference ReportBoth noted that there were early de-cisions of the Board "to the effect that the language of Section 7 protected concertedactivities regardless of their nature or objectives," but that later decisions of the courtsand the Board itself had started a withdrawal from this position in cases involving sit-down strikes, mass picketing, strikes to compel violations of law, and strikes in breachof contract(House Conference Report, at pp 38 and 39; 93 Daily Cong. Rec., 6600,June 5, 1947 )The quotations upon which the Respondent now primarily relies are found in the passageimmediately following this common foundation, in which the House conferees and Sena- EKCO PRODUCTSCOMPANY195Congress to incorporate the substance,although not the language,of section12 (a) of the House bill in the Conference bill which became law. But the passagesfrom which these quotations have been taken state merely that the substance ofall of section12 (a)(1)of the House billand ofsomeportionsof other paragraphsof section 12 (a) had already been adopted by the courts and the Board in theirdecisions;that, to this extent, the provisions proposed in section 12 (a) needed nostatutory enactment;and that it might be unwise to attempt an enumeration of varioustypes of unprotected concerted activities lest it be regarded as a limitation upon theBoard's power to find that other activities were also unprotected.These passagesdo not even suggest that Congress intended to incorporate in the Conference billthe substance of all the provisions of section 12 (a), nor, particularly,the provi-sion of section 12 (a) (3)(C) whichwould generally have removed recognitionstrikes from the protectionof the Act.Indeed, that this was not the congressionalintent is clearly shown by the statements in Senate Report No.105 and the HouseConference Report,which have already been set forth,towhich the Respondenttor Taft discussed and explained Section 7 of the Conference bill in almost identicallanguage.The basic passage from the House Conference Report was the following :By reason of the foregoing, it was believed that the specific provisions in the Housebill excepting unfair labor practices, unlawful concerted activities, and violation ofcollective bargaining agreements from the protection of section 7 were unnecessary.Moreover, there was real concern that the inclusion of such a provision might havea limiting effect and make improper conduct not specifically mentioned subject tothe protection of the Act.In addition, other provisions of the conference agreement deal with this particularproblem in general terms.For example, in the declaration of policy to the amendedNational Labor Relations Act adopted by the conference committee, it is stated inthe new paragraph dealing with improper practices of labor organizations, theirofficers and members, that the "elimination of such practices is a necessary condi-tion to the assurance of the rights herein guaranteed."This in and of itselfdemonstrates a clear intention that these undesirable concerted activities are notto have any protection under the Act, and to the extent that the Board in the pasthas accorded protection to such activities, the conference agreement makes suchprotection no longer possible. . . [House Conference Report at pages 38-39; seealso 93 Daily Cong Rec. 6600, June 5, 1947.7Other quotations taken by the Respondent from the House Conference Report occur inthe following passages :Under the new section 8 (b) of the Senate amendment, the following unfair laborpractices on the part of labor organizations and their agents were defined:(1)To restrain or coerce employees in the exercise of rights guaranteed in section7, or to restrain or coerce an employer in the selection of his representatives for col-lective bargaining or the adjustment of grievances.This provision of the Senate amendment in its general terms covered all of theactivities which were proscribedin section 12 (a) (1)of the House bill as unlawfulconcerted activities and some of the activities which were proscribed in the otherparagraphs of section 12 (a).While these restraining and coercive activities didnot have the same treatment under the Senate amendment as under the correspond-ing provisions of the House bill, participation in them as explained in the discussionof section 7, is not a protected activity under the Act. . . . [Emphasis supplied.][House Conference Report No. 510, at p. 42 7Many of the matters covered in section 12 of the House bill are also covered inthe conference agreement in different form, as has been pointed out above in thediscussion of section 7 and section 8 (b) (1) of the conference agreement.Underexisting principles of law developed by the Courts and recently applied by the Board,employees who engage in violence, mass picketing, unfair labor practices, contractviolations, or other improper conduct, or who force the employer to violate the law,do not have any immunity under the Act and are subject to discharge without rightof reinstatement.The right of the employer to discharge an employee for any suchreason is protected in specific terms in section 10 (c).Furthermore, under section10 (k) of the conference agreement, the Board is given authority to apply to thedistrict courts for temporary injunctions restraining alleged unfair labor practicestemporarily pending the decision of the Board on the merits.The provisions of section 12 treating "monopolistic strikes" as unlawful concertedactivities involved the matter of industry-wide bargaining, and this subject matterhas been omitted from the conference agreement. [House Conference Report No.510, at page 59.1 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not refer, and which state bluntly that Congress did not intend to prohibitor proscribe the primary strike for recognition by an uncertified union.Upon his examination of the legislative history of the Act, therefore, as wellas upon the clear meaning of the language used in the Act with respect to theseproblems, the Trial Examiner finds no support for the various grounds urged bythe Respondent for holding that the strike in the present case was not protected bythe Act.On the contrary, the legislative history states quite clearly that primaryrecognition strikes by uncertifiedunionswereintendedby Congressto remain withinthe protection of the Act.Summary and ConclusionIn the foregoing discussion, the Trial Examiner has concluded that neither upontheir face nor in the light of their legislative history have the provisions of the presentTaft-Hartley Act raised such employee or employer rights, nor such a presumptionagainst possible exclusive representative status, nor such a public policy requiringresort to the Board's representation procedures, as the Respondent claims wereviolated by the strike in the present case.He has also concluded that the objectiveknown to the strikers-i. e., the recognition of the Mine Workers by the Respond-ent-was not unlawful and, therefore, that the strike was not a strike to compel theRespondent to commit an unlawful act.He has found no basis in the provisions ofthe Act, either upon their face or in the light of their legislative history, for with-holding the protection of the Act from employees who engage in a primary strikefor the recognition of an uncertified union-even when, as in the present case, it isa strike for the recognition of a noncomplying union within a year after a validelection in which the employees rejected representation by another union. In addi-tion,he agrees with the General Counsel that, in view of the Mine Workers' offer toprove its majority in a private election and the Respondent's rejection of this offer,theMine Workers and the striking employees did not infringe upon the rights ofthe Respondent's employees freely to select their exclusive bargaining representative.In short, the Trial Examiner has found no reason for holding that the strike in thepresent case was not protected by Section 7 of the Act.In conclusion, therefore, the Trial Examinerfinds, inaccordance with the GeneralCounsel's contention, that the participation of the Respondent's employees in thestrike in the present case was a concerted activity protected by Section 7 of the Act.B. Interference, restraint, and coercion1.The representatives, agents, or supervisors for whose conduct theRespondent was responsibleThe General Counsel submitted the testimony of a number of employees to sup-port the allegation of the complaint that, just before the strike, Personnel ManagerPaul Wargo, Foreman James Cantor, Chief Guard Millard Christian, Chief InspectorPaulMcJessy, and Leadmen Kermit Eubanks, Peter Modock, and Edward Kishwarned employees not to go on strike and threatened them with loss of their jobs ifthey did so.The details of this testimony and the extent to which it was contradictedare discussed in the next section of this report.It is undisputed, and the Trial Examiner finds, that Wargo and Foreman Cantorhad such managerial or supervisory authority that the Respondent is chargeable withresponsibility for any statement made by them and affecting the employees' exerciseof their rights to engage in organizational and concerted activities under the Act.The parties are in disagreement, however, as to whether the Respondent should alsobe held responsible for any such statements which may have been made by the chiefguard, the chief inspector, or the leadmen.The Respondent argues that the chief guard, the chief inspector, and the leadmenwere not supervisors within the meaning of Section 2 (11) of the Act, and thereforethat it cannot be held responsible for their acts or statements.With respect to theleadmen, it relies in part upon the Board's decision on September 13, 1950, in therepresentation case, that the Respondent's leadmen were not supervisors and weretherefore to be included as employees in an appropriate bargaining unit.75But theGeneral Counsel contends that the Respondent should be held responsible not onlyfor the prestrike statements of the chief guard and the chief inspector (who heasserts are clearly supervisors), but also for the statements of the leadmen.Con-cerning the leadmen, the General Counsel argues that the evidence shows that: (1)75EkcoProducts Company (Sta-Brtte Division),91 NLRB No. 36 (not reported inprinted volumes of Board Decisions and Orders). EKCO PRODUCTS COMPANY197The Respondent increased the authority of leadmen after the 1950 representationhearing and thus left no doubt as to their supervisory status in 1951; (2) the Re-spondent held out leadmen to their employees as persons who were qualified toinform the employees of the viewpoint of management; and (3) the Respondentissued specific instructions to the leadmen, as well as to the foremen, to make thestatements to the employees which interfered with the employees' exercise of theirorganizational rights under the Act.Upon the evidence before him, the Trial Examiner believes it clear, and there-fore finds, that Chief Guard Millard Christian and Chief Inspector Paul McJessywere supervisors within the meaning of the Act.For Personnel Manager Wargotestified that the chief guard not only arranged the shifts of the watchmen andassigned work to the janitors and sweepers, but had authority to recommend rateincreases,which were normally followed.And Wargo also testified that the chiefinspector was responsible for the performance of the workers in the inspection de-partment, which had no foreman; that the chief inspector made recommendationsdirectly to the plant superintendent concerning promotions, transfers, rate increases,and disciplinary action, including discharge; and that these recommendations werenormally followed.The Trial Examiner also finds that the Respondent was responsible for statementsby the leadmen to the employees before the strike, but for a different reason.Theevidence shows no material change in the authority or the functions of the leadmenafter the Board's decision in the representation case that they were not supervisors.Nor is the evidence given by various employees that they regarded their leadmen assupervisors, sufficient to support the General Counsel's argument that the Re-spondent was responsible for this impression and, therefore, for their conduct affect-ing the employees' exercise of their rights of self-organization.The Respondent'sresponsibility rests, instead, upon what the Trial Examiner regards as credibleevidence that the Respondent, through Superintendent Jason, instructed them tomake these statements in an effort to prevent the strike or minimize its effect.The basis for this conclusion is presented by the testimony of Cecil Beatty, a fore-man at the time of the strike, whom the Respondent subsequently discharged.Beatty testified that, in the latter part of the week preceding the strike, SuperintendentJason called a meeting in his office where he spoke to Beatty, Personnel ManagerWargo, Foremen James Cantor and Edward Bossick, Chief Guard Millard Christian,Chief Inspector Paul McJessy, and Leadmen Kermit Eubanks, William Brown,George Lackney, and Edward Kish; that Jason told these men that there had beenrumors of a strike, that he thought it was going to take place the following Monday,and that they should "circulate around through the departments" the story that "therewould be a chance of some [of the strikers'] losing their jobs . . . and also a greatpossibility of the plant moving out if they [the employees] did strike," (althoughJason assured the group that, asfaras he knew, the Respondent had no intention ofmoving the plant); and that, following the meeting, Beatty relayed these instructionsto Leadman Peter Modock who had not been present at the meeting.Beatty's testimony that a meeting of foremen and leadmen was held just beforethe strike is supported by the testimony of employees Helen Sikora, MargaretBamfield, and Hettie Mason.Each of these employees testified, in substance, thaton Friday afternoon, August 10, the last working day before the strike, they saw.the foremen and the leadmen walk from the working area of the plant toward thecafeteria and the superintendent's office at the front of the building and that, upontheir return later in the afternoon, Leadman Kermit Eubanks made the variousstatements concerning the coming strike and its likely consequences, which are dis-cussed more fully in the next section of this report. In addition, Sikora testifiedthat, upon meeting Leadman Peter Modock that night, she asked him whether itwas true that they would lose their jobs if they did not cross the picket line, andModock replied, "'Yes, that's what the big shots' had told them upstairs."The Trial Examiner credits Beatty's testimony concerning Jason's meeting withWargo, the foremen, and the leadmen just before the strike, in spite of Cantor'sand Superintendent Jason's denials that there had been any such meeting precedingthe strike or that, at any meeting, Jason had instructed the foremen and the leadmenthat they should circulate rumors among the employees that there was a chancethat the employees might lose their jobs or that the plant might be moved.AlthoughWargo testified at the request of both the General Counsel and the Respondent, hewas not asked about any such meeting and none of the other persons named byBeatty as having attended the meeting was called as a witness.In sum, the Trial Examiner concludes that: (1) The Respondent is responsible forany statements which -Personnel Manager Wargo may have made to employeesconcerning their organizational activities; (2) Foreman James Cantor, Chief Guard 198DECISIONSOF NATIONALLABOR RELATIONS BOARDMillard Christian,and ChiefInspector Paul McJessy were supervisors within themeaning ofthe Act, andthe Respondentis thereforeresponsible for any statementswhich may have been made by thesemen to employees concerning their organiza-tional activities;and (3)in view of Superintendent Jason's instructions to theleadmen, the Respondent is also responsible for any statementsmade to theemployeesby Leadmen Eubanks, Modock, andKish,inwhich these leadmenwarned the employeesthat, if they struck, theymight lose their jobs orthat theRespondent might move its plant.2.Prestrike statements in violation of the ActThe testimony given by employees as to prestrike warnings and threats of dischargecovered I or more statements allegedly made by each of the 7 men whose status wehave just considered.Most of these statements were attributed to Foreman Cantorwho denied having made any of them except one, as to which he was not asked totestify.In addition,the employees testified concerning what the General Counselcontends were 2 such statements made by Leadman Eubanks,and 1 each byPersonnelManager Wargo, Chief Guard Christian, Chief Inspector McJessy, andLeadmen Modock and Kish.Wargo denied having made the statement with whichhe was charged.But neither the chief guard,the chief inspector,nor any of thethree leadmen testified and the testimony concerning the statements allegedly madeby them is,therefore,uncontradicted.The General Counsel's contention that PersonnelManagerWargo warnedemployees not to go on strike and threatened them with dischargeif theydid so isbased solely upon the testimony of employee Ann Vasko.Vasko testified that:During the week preceding the strike,she heard employeesCarrieBarnett,HelenHolub, Marion Oliver,and Mary Trenner talking about the possibility of a strike;on Friday, August 10, these girls stopped and talked to Wargo in the plant; the girlssaid something to Wargobut Vasko did not hear what they said;Wargo then said(according to Vasko's paraphrase): "If we didn't report to work,we would all loseour jobs."Wargo, in his testimony, denied having made any such remark.In his lengthy testimony concerning the numerous factual details about which hewas asked,Wargo appeared to be a candid and generally reliable witness,under-standably subject to some apparent errors in a comparatively few details and afrankly admitted inability to recall other specific details.The Trial Examineraccordingly creditsWargo's denial of Vasko's testimony.Moreover,even ifVasko's testimony were credited,itwould present only a portion of Wargo's conver-sation with the other employees,none of whom testified as to the incident.Conse-quently, the Trial Examiner not only credits Wargo's denial of Vasko's testimony,but also finds that even if credited, her testimony would furnish no reliable basisfor the finding urged by the General Counsel that Wargo threatened employees withdischarge if they remained away from work because of the strike.In another case, the Trial Examiner is also of the opinion that the testimony ofemployee Millard Moore cannot be regarded as reliable support for the GeneralCounsel's contention that Foreman Cantor in substance threatened or warned Moorethat employees would be discharged if they engaged in the strike.Moore testified(but Cantordenied) that, in the week before the strike, Cantor told Moore, "Whatis going to happen, [is that] the company is just going to send out letters and fellows.that don't come back to work is going to automatically lose their jobs. . . To gofurther than this, the company will probably move clean out of Byesville."Upon consideration of all the evidence in the case,the Trial Examiner believes itextremely unlikely that Cantor could have made such a remark before the strikebegan.For, as the Trial Examiner hereinafter finds, it seems clear that theRespondent did not consider sending letters to the strikers until the followingWednesday,August 15.Whether Moore was confused in his testimony as to thetiming of some remark actually madeby Cantor to him or whether in fact sucha remark wasnevermadeby CantortoMoore, Moore's testimony appears to theTrial Examiner to be too unreliable a basis to make a finding.The Trial Examinertherefore credits Cantor's denial that, in speaking to Moore before the strike, hemade any of the remarks attributed to him by Moore.There remains for consideration the evidence concerning the other prestrikestatements allegedly made by Foreman Cantor, Chief Guard Christian, InspectorMcJessy, and Leadmen Eubanks, Modock, and Kish, acting as the Respondent'ssupervisors or agents.Upon this evidence, the Trial Examiner makes the followingfindings:(1)On Friday, August 10, 1951, Leadman Kermit Eubanks told employeesMargaret Bamfield, Hettie Mason, and Helen Sikora that they had better come to EKCO PRODUCTS COMPANY199work on the following Monday or they wouldn't have any jobs, that he had a newcar, and if anyone got in his way that morning, he would run over them.(2)A week or so before the strike, Leadman Eubanks told employee MildredSlentz, "You better not go out on strike, for, Mildred, you won't have no job."(3)On Friday, August 10, Chief Guard Millard Christian asked employeeJames Shedlock whether he had been approached "about this union"; upon Shedlock'saffirmative answer, Christian remarked, "This is going to be a wildcat strike; betterwatch what you are doing; somebody is going to lose their jobs, like they did atKingston-Connally, Cambridge.you come out to work Monday.there iswork for you"; Shedlock then said, "I'm not going through the picket line"; andChristian replied, "You needn't be afraid, you won't lose your job."(4)As has already been found, Leadman Peter Modock told employee HelenSikora on Friday, August 10, that the "big shots" had said that the employeeswould lose their jobs if they did not cross the picket line.(5)On Friday, August 10, before quitting time, Leadman Edward Kish toldemployee Chester Wisenberger that the men who went on strike would be fired ona 3-day notice.(6) Before the strike, Chief Inspector Paul McJessy told employee Joe Mervathat it probably would be a foolish thing to go on strike and the rumor was thatthe strikers would all lose their jobs.(7)A week before the strike, Foreman James Cantor told employee Joe Mervathat he had heard from Alexander Dewey, the Respondent's assistant vice presidentin charge of industrial relations, that employees would lose their jobs if theywent on strike 76(8) The week before the strike, Foreman Cantor told employee Andrew Hronecnot to "go out or be affiliated with the union" or he might lose his job.(9)On Friday, August 10, Foreman Cantor asked employee George Haschakwhether he was coming to work on Monday; Haschak said, "No"; and Cantorthen said, "When you come in, go on buffing arms, but if you don't come in, youdon't have to worry about buffing arms any more."(10) A week before the strike, Foreman Cantor told employee Louis Stahovec thatif the men went out on strike they would lose their jobs.(11) Three days before the strike, Foreman Cantor, in answer to employee CharlesCallihan's question as to what would happen if the men struck and "we didn't doany good," Cantor told Callihan that he would probably lose his job.(12) On Friday, August 10, Foreman Cantor told employee Arthur Hannum that(as Hannum paraphrased it): "It would probably be too bad for the guys if theywent out on strike, because the company just wouldn't have a union."(13) Just before the strike, Foreman Cantor told employee Mike Voytko that (asVoytko put it in his testimony) : "If we would sign the union card or come out onstrike,we would lose our job."The Trial Examiner finds that, by the aforesaid statements made by its super-visors or agents, the Respondent warned its employees not to strike, threatenedthem with discharge if they did so, and, in violation of Section 8 (a) (1) of theAct, thereby interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.C. Discrimination1.Preliminary findings as to the Respondent's layoff and recall practices, andthe insurance and profit-sharing rights of its employeesConsideration of the instant charges of discrimination and the evidence withrespect thereto requires a preliminary understanding of the employee status of thepersons involved, and their insurance and profit-sharing rights as employees of theRespondent.As has already been noted, the complaint as amended alleges that theRespondent discriminatorily discharged and terminated the employment of 130persons, and has also discriminatorily refused to reinstate them or to hire themas new employees.Although most of these people were on the Respondent's activepayroll at the time the strike began, others were on "lay-off" status.With respectto the alleged discharge or termination of employment of those who were on theactive payroll, the General Counsel contends, in substance, that the Respondent dis-criminatorily discharged them for persisting in the strike beyond a "dead-line" setby the Respondent in a letter sent to them during the first days of the strike, as76This finding is based upon the uncontradicted testimony of Merva. Cantor was notasked, and so did not testify, whether he made the statement in question, although hespecifically denied having made any of the other statements which are the subjects of theinstant findings. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDappears not only from the language of the letter itself,but also from the Respondent'saction in uniformly rejecting their applications for reinstatement,and in terminat-ing their group insurance and profit-sharing rights.With respect to the allegedtermination of the employment of those of the persons who were on layoff status,the General Counsel contends,in substance,that,as a result of their failure to reportfor work during the strike in response to a recall letter sent to them by the Respond-ent, each of them was discriminatorily removed from the Respondent's layoff listand thus refused such further employmentby theRespondent as he would other-wise have received in accordance with the Respondent's established layoff and recallpractices.The Respondent'sByesville employees are hired by PersonnelManager PaulWargo upon determinations of need and requisitions made by Plant SuperintendentJerry Jason.Comparatively few jobs are skilled in the sense that they require anyconsiderable degree of training.The other jobs are unskilled,require but little timefor the normal worker to learn and adapt himself to the requirements,and permitconsiderable interchange of employees between jobs.77Since 1949,when the Respondent opened its Byesville plant, it has followed thelayoff and recall practice in existence at its other plants.Under this practice, thepersons to be laid off are determined within general job groupings in which theworkers are interchangeable,in the inverse order of the employees'length of servicewith the Respondent.The laid-off employees are then placed on a layoff list in theorder of their seniority and remain on the list until they are recalled.When theRespondent again adds to its working staff, persons on the layoff list are recalledbefore any new employees are hired.Recall is by letter, on the basis of senioritywithin broad,interchangeable job groups.Upon recall and resuming his work, theemployee retains his original seniority.In accordance with the Respondent's state-ment regularly made in its recall letters,the person recalled is removed from the layofflist if he fails to report and resume work on the date set by the Respondent.Under a group insurance plan, the Respondent furnishes and pays the full premiumfor life, accident,health, and hospital insurance covering each of its employees.With respect to termination of the coverage of each employee,the policy makesthe following provision:The insurance of any Employee under a Group policy shall cease automaticallyupon the occurrence of any of the following events:(a) the termination of the policy,(b) the cessation of premium paymentson account of the Employee's insurance thereunder,(c) the termination of hisemployment in the classes of employees insured thereunder.Note: In case of cessation of active work, the Employee should consult theEmployer to see what arrangement,ifany, can be made to continue theinsurance.In addition to this insurance covering each employee, he is also given the optionof obtaining,but must himself pay for, hospitalization insurance for his dependents.This optional policy covering dependents is issued by the same insurance companyin conjunction with the group policy furnished by the Respondent for each of theemployees and provides that its coverage shall "cease automatically"upon "thetermination of the Employee's insurance under said Group policy."The Respondent also issues profit-sharing certificates to those employees.with 2or more years'service with the Company.Contributions to the profit-sharing fundare made by the Respondent and the employee may further increase his interest inthe fund, but is not required to do so, by making additional contributions.Theprofit-sharing certificate issued to the employee provides:Each Participant shall cease to be a party hereto and shall cease to participateherein except for the purpose of receiving distributions under Article XIIIhereof, upon whichever of the following events shall first occur.(a)Retirement, or(b)Termination of employment by reason of resignation or dismissal, or(c)Death.In the following discussion of the evidence,the Trial Examiner will refer to thosepersons named in the amended complaint who were on the active payroll of theRespondent at the beginning of the strike,as the "active employees," and to thosewho were then on layoff status, as the "laid-off" employees.As will be seen, anumber of factors in varying combinations affect the factual findings, conclusions,77 These findings,as well as the other findings with respect to the Respondent's layoffpractice and its insurance and profit-sharing plans,are made principally upon the testi-mony of PersonnelManager Paul Wargo EKCO PRODUCTS COMPANY201and recommendations which the Trial Examiner makes. The groupings of employeesdictated by these considerations, with a summary of the principal findings, conclu-sions, and recommendations common to each group, are set forth in Appendixes Bthrough E. In order to provide a convenient general summary and basis for reference,the Trial Examiner has also listed in Appendix A all the employees named in theamended complaint, with his findings as to their employee status at the beginningof the strike and the dates of their respective initial applications for reinstatement(if any), and an index to the appendix in which the principal findings, conclusions,and recommendations relating to each of them may be found.2.The Respondent's acts with respect to the employees named in theamended complainta.The Respondent's acts relating to its removal of the active employeesfrom the payrollWith only 7 exceptions, none of the 110 active employees named in the amendedcomplaint (see Appendix A) worked for the Respondent after Friday, August 10,1951 (the last working day before the strike began), until, beginning on January 28,1953, some of them were rehired as new employees (see Appendixes B-2, B-3,C-2, and C-3). The exceptions were Mary Trenner and Charley Gresh (whoworked only on August 13 and not thereafter); Andrew Gress (who worked onlyon August 15 and not thereafter); Hubert Bayly and Joseph Merva (who workedonly on August 17 and not thereafter); Marjorie Holdren (who worked only onAugust 20 and not thereafter until she was hired as a new employee on March 17,1953); and Leander Ray (who worked on August 21 and not thereafter).On August 16, 1951, the Respondent sent the following registered letter to allthe active employees named in the amended complaint, except Mary Trenner, AnnE. Jones, Andrew C. Shedlock, and Andrew Gress:You have not reported for work since August 10, 1951.We shall await your return to work on the first shift on Monday, August 20,1951, at 7:00 A.M.Your failure to report for work at that time will be taken to mean that youhave quit your job and we will therefore replace you.On August 16, 1951, the Respondent also sent an identical letter to Mary Trenner,except that it referred to her having failed to report for work since August 13, 1951.On August 21, 1951, the Respondent sent the following letter to Ann E. Jonesand Andrew Shedlock, to whom it had inadvertently omitted sending the letter ofAugust 16:Since you have not reported for work since Friday, August 10th, we assumedthat you had quit and we are therefore replacing you.On August 21, 1951, the Respondent wrote the following letter to Andrew Gress,to whom it had not sent the letter of August 16, and also to Hubert Bayly andJoseph Merva:You have worked only one day since August 10th. and we are thereforeremoving you from the payroll because of poor attendance.On or about August 22, 1951, the Respondent made notations on its personnelrecords for all the active employees named in the amended complaint, in a columnwith the printed caption "Cause for leaving." In the cases of Gress, Bayly, andMerva, the notation was "8-21-51-Poor attendance."For Leander Ray, theentry was "8-22-51-Voluntary quit"; and for Robert E. Blancett, it was "8-20-51-Another job."For all the other active employees named in the amended complaint,the entry was "8-20-51-Quit.Reason unknown," although Personnel ManagerWargo testified that none of the active employees, except Ray and Blancett, hadinformed the Respondent that he or she was quitting.As to Ray, Wargo testified that: Ray told him on August 18 that he had notbeen at work because he was fixing a broken gasline at his home; Wargo agreed hemight report for work later; and Ray, after returning to the plant and working onAugust 21, telephoned Wargo that night and said that he was afraid to work, thathe was through, and that Wargo should "pull his time card from the rack."Raytestified that he told Wargo on August 21 that "he might just as well remove mycarduntil the trouble was over."[Emphasis supplied.]The Trial Examinercredits Ray's testimony as furnishing the full substance of his statement to Wargoon August 21, and finds that Ray did not inform Wargo that he was quitting, butstated simply that he would not report to work until the strike was over. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to RobertBlancett,Wargo testified that Blancett telephoned Wargo on eitherAugust 17 or 20 that he had another job and was quitting.Blancett denied that heso informed Wargo, but did testify that on August 21, 1951, he began working foranother employer by whom he was employed steadily until May 1953, except for astrike period in 1952.The Trial Examiner credits Wargo's testimony and finds thatBlancett told him on August 17 or 20, 1951, that Blancett had another job andwas quitting.In additiontomakingthe notations of August 20 on the employment recordsof the active employees named in the amended complaint, Personnel Manager Wargoat the sametime terminated their group insurance coverage and notified theRespondent's home office in Chicago that the profit-sharing certificates held by20 of these employees should be terminated.As a result, on September 17, 1951,the Respondent sent these people notices of termination of their interests in theprofit-sharing fund, together with checks covering the balances in their accounts.In the latter part of September and the beginning of October, the Respondent alsowrote letters to these employees, requesting them to return their locker keys.b.The Respondent's acts relating to its removalof the laid-off employees fromthe layoff listFive of the twenty laid-off employees named in the amended complaint (i. e.,James Dolan, Jack Hannon, Jr., John Kusma, Jr., Joseph Pucky, and Orval Tipton)had beensentrecall letters before August 13, 1951, the day the strike began, and,before that date, 4 of them had arranged with the Respondent to return to workon August 13 and I had agreed to return on August 15 78 However, none of themreported on the agreed date, nor communicated to the Respondent any reason forhis failure to do so.The Respondent, thereupon, on August 16 or 17, sent eachof them another letter, referring to the employee's failure to report on the agreeddate and notifyinghim, insubstance, that if he failed to report before August22 (in the case of Tipton) or before August 20 (in the cases of the other four),his name would be removed from the layoff list.On or about August 24, theRespondent, still having had no report from any of these five men, removed themfrom the layoff list and marked their personnel records "Never reported for work."In the meantime, on August 20, 1951, the Respondentsentthe other 15 laid-offemployees who are named in the amended complaint 79 the following recall letterwhich was in the form regularly used by the Respondent:We arenow in a positionto rehire you to work on the day shift.Willyou please call at thePersonnelOffice at your earliest convenience so thatwe might discuss your return to work.If I do not hear from you before Friday, August 24, 1951,Iwill assumethat you cannot or do not wish to return. If this should be the case, yournamewill be removed from the layoff list.None of these 15 employees reported for work on or before August 24. Fiveof them(Sarah Barnes,Doris L. Chippi, Mary Gall, Margaret Geordt,and MaxineWatson) did not even communicate with the Respondent on or before August 24;and two of them (Shirley Barnett and Florence Champlin) notified the Respondenton or before August 24 that they would not return but gave no indication thatitwasbecause of the strike.Thus Shirley Barnett telephoned Personnel ManagerWargo on August 24 and said that she was in the middle of remodeling herkitchen,which would take about 2 or 3 weeks.Wargo then told her that hernamewould be taken off the layoff list, and Florence Champlin informed Wargoby letter of August 20 that she had been sick and was unable to report by thedeadline given to her in the Respondent's letter but expected to be able to reporton the following Monday.Each of the remaining 8 of the 15 laid-off employees who weresent recall noticeson August 20 (i. e., Thelma Adams, George Brier, Dorothy Church, Dorothy Dol-ney, Paul Golmitz, Alta M. Heady, Maxine Thompson, and Donald Lee Vincent)informed the Respondent on or before August 24 that they would not reportduringthe strike because of the presence of the picket line, because of fear ofviolence, or because of "the labor trouble."80Brief referencesto the evidence willindicate the bases for this finding.Thus, according to her uncontradicted testimony,Thelma Adams told Frank Leyshon, the Respondent's attorney, that she did not want78 See Appendix E-1.70 See Appendixes D-1, D-2, D-3, and E-280 See Appendixes D-1, D-2, and D-3. EKCO PRODUCTS COMPANY203to cross the picket line, whereupon Leyshon agreed to informPersonnel ManagerWargo. It also appears from both his and Wargo's testimony that George BriertoldWargo on August 24 that he did not want to come to work because he fearedviolence.According to Wargo's testimony, Dorothy Church, too, informed him byletter dated August 23 that she was afraid to return to work but would be available"after the strike, with or withouta union."Although Wargo testified that DorothyDolney told him on August 24 merely that she was undecided as to whethershe would return to work and would let him know on August 27, the Trial ExaminercreditsDolney's testimony that she told Wargo that she was afraid and wouldnot cross the picket line, whereupon Wargo told her to let him know if she changedher mind.Paul Golmitz testified, and the Trial Examiner credits his testimony despiteForeman James Cantor's denial, that, during a visit made to his home by Cantoron or about August 24, Cantor asked him if he were coming back to work andGolmitz said he would not cross the picketline.81Alta M. Heady informed Wargoby letter dated August 20 that "I would like to have work but do not care toreturnwhile there is labor trouble at the plant. If you canusemeafter thetrouble is settled, please notify me."Although Wargo testified that Maxine Thomp-son telephoned him on August 21 to say merely that she was undecided about re-porting for work and that he did not recall her giving "any particular reason," norher referring to the strike or the picketing, the Trial Examiner credits Thompson'spositive testimony that she told Wargo that she would like to be back at workbut that she did not think that she "should go through the pickets."Finally, theTrial Examiner credits Donald Lee Vincent's testimony that Foreman Cantor visitedhim a week after he received his recall letter from the 'Respondent and that, toCantor's questionas towhether he wanted to come back to work, he replied thathe did not want to cross the picketline.82Within a few days after August 24, 1951, the Respondent, without further notice,removed from its layoff list all 15 of the laid-off employees to whom it had sentthe recall letter of August 20. (See Appendixes D-1, D-2, D-3, and E-2.)c.The Respondent's rejection of applications for reinstatementEvidence was received concerning not only individual applications for reinstate-ment made after August 20, 1951, by active and laid-off employees named in theamended complaint, but .also an asserted "mass application" made on behalf of mostof these employees by the Steelworkers in its letter of November 15, 1951, whichhas been quoted in section III, A, 1 of this report.A striking labor organization certainly has the implied, actual authority on behalfof its striking members and adherents to call off its strike and to make an effectiveoffer to the employer that the strikers will return to work.But, in the opinion of theTrial Examiner, such authority cannot be implied in favor of a labor organizationwhich enters upon the scene to protect the interests of employees who have struckunder the leadership and in support of another labor organization. In suchcase, asin the case of the Steelworkers in the present situation, the authority must be specificand commit the erstwhile striking employees to return to their jobs if the offer isaccepted by the employer.Furthermore, in the opinion of the Trial Examiner, suchspecific authority must be brought to the attention of the employer.The Steelworkers based its authority to make the "mass application" of November15, 1951, which was received by the Respondent on the following day, upon undatedSteelworkers membership applications and bargaining authorizations, which manyof the persons named in the complaint and in the "mass application" testified theyhad signed.Although these cards had apparently been signed in the course of theSteelworkers' renewal of its organizational drive beginning in October 1951, whenthe Steelworkers sought to procure reinstatement of the strikers, there was no evi-dence on the face of the cards, or otherwise, that each of the persons named in the81Cantor denied having talked with Paul Golmitz since August 13, 1951.He testifiedthat, during the strike, he did visit Golmitz' home to see Andy Golmitz, Jr., who wasPaul's brother ; that Andy Golmitz, Jr., who had also been employed by the Respondent,asked him about the possibility of returning to his drophammer job; that he (Cantor)told Andy Golmitz, Jr., to see Wargo ; and that Paul Golmitz was not present during thisvisit.Andy Golmitz, Jr., however, denied that Cantor visited him at any time at Golmitz'home.82 Cantor denied only that he visited Vincent at his home during the strike, althoughhe admitted talking with Vincent when he (Cantor) visited his mother at Lore City inthe strike period.Cantor did not testify concerning the substance of this admittedconversation with Vincent in Lore City. 204DECISIONSOF NATIONAL.LABOR RELATIONS BOARD"mass application," who may also have subscribed a Steelworkers card, intended tocommit himself definitely to return to the Respondent's employ nor to authorize theSteelworkers to make such a binding offer to the Respondent on his behalf.TheTrial Examiner finds, therefore, that the "mass application" made by the Steel-workers on November 16, 1951 (the date of the Respondent's receipt of the letter)was ineffective.83The evidence, however, shows that many individual applications for reinstatementwere made and rejected by the Respondent. In Appendix A the Trial Examinersets forth his findings concerning the dates of initial applications (if any) madeby persons named in the complaint as amended.Most of these findings are basedupon the uncontradicted testimony of Personnel Manager Paul Wargo and the sub-stance of these findings is apparently not in dispute. In the cases of 12 of thepersons, however, it is necessary to indicate the basis of the findings in view ofvarious problems raised by the evidence or by the positions taken by the partieswith reference thereto.Although the complaint, as originally served upon the Respondent and also asamended during the course of the hearing, asserts merely that Shirley Barnett madeapplication for reinstatement on November 16, 1951 (presumably through her inclu-sionin the Steelworkers' "mass application" of that date, which the Trial Examinerhas ruled to have been ineffective), Personnel Manager Wargo testified that sheapplied for, and was refused, employment on November 27, 1951. In all but oneof the other cases (that of Charley Gresh) in which Wargo's testimony supplied adate of application not given in the original complaint, the General Counsel re-quested, and the Trial Examiner permitted, an amendment of the complaint adding theadditional date thus given by Wargo. In spite of the General Counsel's failure torequest such an amendment in the case of Shirley Barnett, the Trial Examiner finds,upon the testimony of Wargo, that Shirley Barnett applied for, and was refused,employment on November 27, 1951.84The complaintalleges anapplication by Hubert Bayly on August 23, 1951, butPersonnelManager Wargo testified, and the Trial Examiner credits his testimonyand finds, that Bayly made no application. Bayly testified that, on a visit to Wargowithin a few days after August 21, he asked Wargo "how our chances were ofgetting back to workwhen you were settled."He further testified that he wouldnot have gone to work while the existing picket line was at the plant.Evenassumingthe substance of Bayly's testimony, the Trial Examiner would not hold this to be suchan application for immediate reinstatement as would affect the decision of any ofthe issues in the case.George Brier testified that he applied to Wargo for a job in the first week in Sep-tember 1951, Wargo then rejected his application, and a few weeks later Brier againtalked to Wargo about unemployment compensation.Wargo testified that he didnot remember a visit from Brier in the first week in September, but that Brier did seehim in the middle of September and asked some questions about unemploymentcompensation.The complaint as amended alleges that Brier made application onSeptember 14, 1951.On this state of the record, the Trial Examiner believes, inspite of Wargo's failure to recall it, that Brier made application for employment onor before September 14, 1951, as alleged in the complaint as amended.Wargo testified that, according to his recollection, Florence Champlin's first ap-plication for a job following receipt of a recall notice from the Respondent on August17, 1951, was on October 29, 1951, at which time he told Champlin there wasnothing available.The Trial Examiner finds upon the positive testimony of Cham-plin, however, that she also applied for, and was refused, employment by Wargoon Monday, August 27, 1951.85Personnel Manager Wargo testified that the first time after the beginning of thestrike that Grover H. Farrar got in touch with Wargo was in February or March 1952,87Upon this basis, the Trial Examiner refused during the hearing to admit in evidencethe various Steelworkers cards signed by persons named in the complaint, for the purposeof showing the Steelworkers' authority to make the "mass application" on their behalf,but intead limited the admission of these cards to their relevance to the "fronting" issue,1.e , the good faith of the Steelworkers in actually seeking to represent the employees forgeneral bargaining purposes rather than merely to "front" for the Mine Workers84 As will later appear, this finding will be of no ultimate importance if the Board shouldadopt the Trial Examiner's full appraisal of the case so far as it relates to Shirley Barnett,because he finds hereinafter that the Respondent did not discriminate against her. (SeeAppendix E-2 )85As in the case of Shirley Barnett, the finding as to Champlin is unimportant if theBoard agrees with the Trial Examiner's ultimate finding that the Respondent did notdiscriminate against Champlin. (See Appendix E-2 ) EKCO PRODUCTSCOMPANY205and that Farrar then asked for employment and was told by Wargo that the Respond-ent was not hiring at that time.The Trial Examiner credits this testimony andWargo's square denial of Farrar's testimony that Farrar applied for reinstatementon September 15, 1951, and accordingly finds that the earliest time at which Farrarapplied for, and was refused, reinstatement was in February or March 1952.Both Margaret Geordt and Wargo testified concerning a visit made by her toWargo on September 4 or 5, 1951, after her receipt of a recall letter from the Re-spondent.Geordt testified that Wargo told her that there was no job for her; thatshe then asked Wargo for a job for her husband; that Wargo gave her an application;and that, upon her husband's filing the application, he was called by the Respondentto go to work but did not do so because he took another iob.Wargo testified thatGeordt told him that she did not want a job for herself but that her husband wantedemployment, whereupon he offered her husband a job which the husband rejected.The Trial Examiner credits Wargo's testimony and finds not only that Geordt madeno application for herself on September 4 or 5, 1951, but that, so far as the recordshows, Geordt made no application at all after the beginning of the strike.Charley Gresh testified on direct examination that he made telephone calls toPersonnel Manager Wargo on August 21 and September 5, 1951, in which he askedWargo about going back to work and that Wargo refused to take him back, but oncross-examination, Gresh testified that, in fact, the telephone calls were made byfriends of his, although in his presence.Wargo testified that the only applicationmade by Gresh was made by Gresh in person at the plant on September 5, when hetold Gresh there was nothing available.The Trial Examiner credits Wargo's testi-mony and finds that the only application made by Gresh was on September 5, 1951.Dorothy Koshock and Wargo agreed in their testimony that Koshock applied forreinstatement on November 23, 1951, and the Trial Examiner so finds.Koshockfurther testified that she also applied for reinstatement on August 24, 1951, but thatWargo told her she had been replaced.Wargo, however, testified that Koshocktold him on August 24 that, while she was interested in her job, she did not wantto cross the picket line.The Trial Examiner credits Wargo's testimony and findsthat Koshock's statement to him on August 24, 1951, was not such an application forimmediate reinstatement as would affect any of the issues in the case.The evidence presents another conflict as to whether Joseph Lycyak applied toWargo for reinstatement on August 27, 1951.Lycyak and Emil Kochera testifiedthat they made applications together on that date and were refused jobs by Wargo.Wargo admitted that Kochera did apply on August 27, but testified that Lycyakmade no application, simply saying that he had been afraid to come through thepicket line because he had been told that his home would be dynamited, and thathe and his family would be sent to "the old country."Wargo did testify, however,as did also Lycyak, that Lycyak applied for and was refused reinstatement onSeptember 4, 1951. In accordance with Wargo's testimony the Trial Examinerfinds that the earliest application made by Lycyak for reinstatement was on Septem-ber 4, 1951.Wargo testified that the earliest application made by Joseph Maxin was onSeptember 4, 1951.Maxin, after testifying on direct examination that he firstapplied on September 5, then stated on redirect examination that it was August 21,1951.In accordance with Wargo's testimony, the Trial Examiner finds that Maxin'searliest application was made on September 4, 1951.John Petruna testified, and Joseph Maxin corroborated his testimony, that onSeptember 25, 1951, they visited Wargo together and both applied for, but wererefused, reinstatement.Wargo agreed that Maxin applied on September 25, buttestified that he could not remember Petruna's having applied on that date, nor,formatter, until November 23, 1951.The Trial Examiner finds,- in accordancewith Petruna's and Maxin's positive testimony, that Petruna applied for, and wasrefused, reinstatement on September 25, 1951.Andrew Shedlock and Wargo agreed in their testimony that Shedlock applied for,and was refused, reinstatement by Wargo in October 1951. Shedlock fixed the dateas October 29, and Wargo, as October 21, 1951.The Trial Examiner finds thattheRespondent rejected Shedlock's application on October 21, 1951.Shedlockand Wargo further agreed in their testimony that Shedlock came to see Wargo atthe plant on August 23 or 24, 1951, when, as the Trial Examiner has found, thepicket line was still at the plant.This was several days after the Respondent hadsent a letter to Shedlock informing him that, because he had not reported for worksince August 10, it "assumed" he had quit, and that it was therefore replacing him.According to Wargo, Shedlock made no application to return to work on August24, but told him merely that he had not worked because he feared violence anddid not want*to cross the picket line.According to Shedlock, he asked Wargo on 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 23 whether he was discharged, and Wargo said he had quit, whereuponShedlock asked for his job and Wargo told him that he was no better than "therest of them" who had gone through the picket line and that "there was no job"for Shedlock "right now."Although Shedlock thus testified that he asked for hisjob, he admitted that he would not have crossed the existing picket line.Upon thisstate of the record, the Trial Examiner cannot find that Shedlock made an applica-tion for immediate reinstatement on August 23 or 24, 1951.d.The reasons generally given by the Respondent to employeesnamed in theamended complaint for rejecting their applications for reinstatementAs Personnel Manager Wargo testified, the Respondent filled out its working staffafter August 20, 1951, first by recalling laid-off employees and then, having exhausteditsmale layoff list on September 4, 1951, and its female layoff list on October 15,1951, by hiring new employees until by November 19, 1951, it had again reacheda full working complement.As summarized in Appendix A, it has been found that the Respondent rejectedapplications made before November 19, 1951, by 15 of the active male employeesnamed in the amended complaint.86 In the cases of all of them except John Petruna,these findings, that such applications were made on the dates given, are based uponPersonnelManager Wargo's testimony. In testifying as to two of these applications(those of Robert Blancett and Leander Ray), Wargo stated in effect that, becausethey had voluntarily announced that they were quitting,87 he told Blancett in thelastweek in October 1951 that "we had nothing available for him," and Ray, onSeptember 5, 1951, that "I didn't have any requisitions for the job he had been on."In the case of Donald Spiker's application on September 4, 1951, Wargo testifiedthat he told Spiker that "I had no requisition and no work for him," relying upon thefact that, at his request, Spiker, a shaper hand, had been reclassified as a toolmaker"B," as of August 13, 1951, but, because of the intervention of the strike, hadnever worked in the toolmaker classification, and also upon the additional factsthat, prior to November 19, 1951, the Respondent hired no new employee as a tool-maker "B" and that, although he hired a shaper hand after September 4 and beforeNovember 19, 1951, Wargo had not received any requisition from SuperintendentJason to hire a shaper hand up to September 4, the date of Spiker's application.In the cases of the other 11 admitted applications made by active male employeesbefore November 19, 1951, Wargo testified that he told each of them either that"I did not have his job for him"; 88 that "We had no employment for him"; 89that "at the present time, we have no job for you"; 90 that "we had nothing avail-able for him at that time"; 91 or merely that "we had nothing available for him." 92Although these were the replies which Wargo made to the active employees whomade applications for reinstatement before November 19, it does not appear fromthe evidence that any of them had been replaced at theitimesof their respective ap-plications.As to four of them (i. e., Robert Blancett, a machine repairman; Rob-ertHudson, a production worker; Joseph Lycyak, a stool grinder; and Andrew Shed-lock, a general laborer), the record does not show that the Respondent hired newemployees in their job classifications, although perhaps it may be assumed fromWargo's testimony concerning the general job-interchangeability which prevailed inthe operation of the plant, that their work may have been performed by other em-ployees holding different job classifications.As to the remaining 11, however, therecord shows clearly, and the Trial Examiner accordingly finds, that none of themhad been replaced at the time of his application. Indeed, Wargo himself testifiedthat: (1) Before November 19 but after his rejection of the applications of FloydArthurs and Albert Baityk (who were buffers), Wargo received requisitions, and hirednew employees, for buffing jobs without considering Arthurs or Batyk for these jobs;86Floyd Arthurs, Albert Batyk, Robert Blancett, Daniel Dearth, Charley Gresh,RobertHudson, Donald B. Janusz, Emil Kochera, Joseph Lycyak, JosephMaxin,John Petruna,Leander Ray, Andrew C. Shedlock, Donald Spiker, and Chester Wisenberger.17The Trial Examiner has found, in accordance with Wargo's testimony, that Blancettdsd quit on August 17 or 20, 1951, but, contrary to Wargo's testimony, that Ray didnotquit.saDonald B. JanuszEmil Kochera.Daniel Dearth.Charley Gresh.12Floyd Arthurs, Albert Batyk, Joseph Lycyak, Joseph Maxin, Robert Hudson, AndrewC. Shedlock, and Chester Wisenberger. EKCO PRODUCTSCOMPANY207(2) before November 19 but after his rejection of the application of Daniel Dearth(a buffer-grinder), Wargo received requisitions, and hired new employees, for buffingjobs without considering Dearth for any of these jobs; (3) before November 19but after his rejection of the application of Charley Gresh .(a wheel dresser), hehired men in jobs for which Gresh was qualified; and (4) before November 19 but afterhis rejection of the application of Donald Janusz (a die sinker "B"), he hired newemployees for the type of work Janusz had performed,As to the other six appli-cants in this group, concerning whom Wargo did not testify in 'the same detail onthese specific points, the Respondent's personnel records also show the hire of sucha number of new employees for jobs in their classifications after their repective ap-plications but before November 19, to demonstrate clearly that none of them hadbeen replaced at the times of their applications.93The Respondent also rejected applications made before November 19, 1951, byseven of the laid-off employees named in the amended complaint,94 including ThelmaAdams, George Brier, and Dorothy Church who had notified the Respondent beforethe return date given in their recall letters that they were not reporting for work be-cause of the strike.Only in the case of George Brier did Wargo deny that zany ofthese seven people had made ,such an application before November 1995,In his testimony concerning his replies to these applications, Wargo stated that hetold Thelma Adams on September 4 ,that "I had no requisitions for female help atthat time"; he told Sarah Barnes on October 17 that he "would make a note of herapplication"; he told Florence Champlin on October 29 that "I had nothing avail-able for her at that time"; he told Dorothy Church on September 4 or 5 that "atthat time I had no jobs for female help"; he told Mary Gall on or about September4 that "we weren't doing any female hiring because we had satisfied our needs forfemale help"; and he told Maxine Thompson on September 5 that "I was not doingany female hiring."However, Wargo further testified that, although he had norequisitions from Superintendent Jason for the hire of female employees at the timeseach of these 6 women made their applications, he did hire new women employeesafter October 15, and before November 19, without considering the applications ofthese 6 laid-off employees for these jobs.Moreover, the Respondent's personnelav In making this finding, the Trial Examiner holds that Donald Spiker, considered asan economic striker(even assuming that he had not been discriminatorily,discharged),would have been entitled to reinstatement under established principles, as a shaper hand,ifnot replaced before his application,rather than to have his right to reinstatementdepend upon the availability of a job as a toolmaker"B," in which he had never served.As Wargo admitted,a shaper hand's job was filled by a new employee after Spiker hadmade his application.Consistently,the Respondent's personnel records show the hireof Delbert MacFadyen,a new employee,on October 25, 1951.With respect to applicants Emil Kochera, Joseph Maxin,John Petruna,and ChesterWisenberger,who were buffers,the personnel records show the following hires of newemployees who, unless otherwise indicated, were still employed as buffers on November19,1951:David E. Scholick,hired August 27, 1951.Lawrence G. Willey, hired August 27, 1951.Ralph B.Kirkman, hired August 28, 1951.James Kish,hired August 23, 1951; transferred to another job on August 28, 1951.John Adamic,Jr., hired August 29, 1951;quit October 16, 1951.Henry Burton King, hired August 29,1951; transferred to another job, October 15,1951.James Brown,hired September 10, 1951 ; transferred to another job, October 15, 1951.Edwin Dettra,hired September 10, 1951; transferred to another job on October 1,1951.William Archer,hired September 10, 1951; transferred to another job on November5,1951:.Dale Selders,hired September 10, 1951.William Selders,hired September 10, 1951.James E. Cox, hired October 11, 1951.Withrespect to Leander Ray, an H & W setup man and operator, the personnel recordsshow the transfer of Roy Robertson,who had been hired on August 29,1951, as a receiv-!rig helper,to the job of II & W setup man and operator on October 23, 1951."Thelma Adams,Sarah Barnes,George Brier,Florence Champlin, Dorothy Church,Mary Gall,and Maxine Thompson.w The Trial Examiner has found,contrary to Wargo's testimony,that Florence Cham-plin made an application on August 27.Wargo admitted,however, that Champlin madeapplication on October 29, 1951.' 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecords show that during the periodfromOctober 15 to November 19, 1951, 12 newfemale employees were hired in general production jobs in the assembly and pack-ing department which had been performed by Thelma Adams and Florence Cham-plin before their layoffs; 96 and that, during the same period, 10 new female employeeswere hired for the jobs of press operator and stacker, which had been performed bySarah Barnes, Dorothy Church, Mary Gall, and Maxine Thompson.97As to the applications made by persons named in the amended complaint afterNovember 19, 1951 (see summary in Appendix A), Wargo testified that he told theapplicant in each case that "We were not hiring at the time."e.The Respondent's subsequent employment of some of the persons named in theamended complaint, and its offers of employment to othersAs noted in the appendixes,98 17 of the women employees named in the amendedcomplaint were reemployed by the Respondent before the close of the hearing, i. e.,on various dates from October 6, 1952, to May 1953.In the first eight of these rehires, occuring up to and including March 9, 1953,99Personnel Manager Wargo either telephoned the person to be rehired and informedher that the Respondent was "in a position to hire her," or sent her a letter to thateffect.Wargo testified, and the Trial Examiner finds, that all eight of these em-ployees were hired as "new employees" rather than "reinstated," i. e., their lengthof service with the Respondent was to be computed from their respective dates ofrehire rather than from their original prestrike hiring dates, for the purpose ofdetermining their retention and recall rights in connection with possible layoffs, andalso their rights to participate in the Respondent's profit-sharing plan.The remaining nine women employees whom the Respondent rehired after March9, 1953,100 were sent letters by Wargo on or about March 16 or 17, 1953, informingthem that:This is an unconditional offer of re-employment with this company, with allyour legal rights and privileges respected.Please get in touch with me immediately because we want you to start workon March 25, 1953.In the event that we do not hear from you, and you fail to report on March25, 1953, we shall assume that you are not interested in work with thiscompany.The Trial Examiner finds, however, upon Wargo's testimony as to his interview withBonnie Barnett and also upon a stipulation between counsel, that, before any ofthese nine women returned to work, Wargo informed each of them thatshe was coming back as a new employee, pending whatever the result ofthis litigation is, and that by her accepting the job, she in no way jeopardizesanything that may be due her in the way of back pay and so forth, as the resultof this litigation.Accordingly, the Respondent's "personnel change forms" for these employees weremarked to show that they were classed tentatively either as a "new employee" oras "reinstated."Upon this evidence, the Trial Examiner finds that the nine employees98With their respective dates of hire, these new employees were : Catherine Headley,October 15; Helen Morris, October 15; Dorothy Miller, October 16; Kathleen Miser,October 22; Lila Wilson, October 22 ; Jacqueline McCullough, October 23 ; Pauline Yunk,October 23; Margaret Davala, October 29; Irene George, October 29; Anita Headley,November 12; Betty A. Holub, November 12; and Mary Oiler, November 12.97These new employees, with their respective dates of hire, were : Virginia, Willis,October 29; Grace Herzog, November 5; Helen Ray, November 5; Pearl Yakubik, No-vember 5; Gracie Saribok, November 12; Joan C. McHenry, November 19; Olga Pavlik,November 19; Esther Rayner, November 19, Margaret Rusnak, November 19; and HazelWatson, November 19.98 See Appendixes B-2, B-3, C-2, C-3, D-2, D-3, and E-2 (footnote).9 I. e, the rehires on October 6, 1952, of Thelma Adams, Dorothy Church, MaxineThompson, and Florence Champlin ; the rehires on January 28, 1953, of Madelyn J.Hannon, Hettie Delores Mason, and Helen Sikora ; and the rehire on March 9, 1953, ofDorothy F. Koshock.100 I. e., Orpha Droltz (who was rehired on March 16, 1953) ; Bonnie Barnett, ElizabethGawne, Ina Belle Hatcher, Elma La Wanda Hogan, Marjorie R. Holdren, and MaryLonca (who were rehired on March 23, 1953) ; Alberta Penn (who was rehired on March24, 1953) ; and Roberta Shampel (who was rehired in May 1953). EKCO PRODUCTS COMPANY209named in the amended complaint who returned to work on and after March 16,1953, were not unconditionally reinstated and that, should the Board find that theRespondent had discriminated against them either by discharging them or by re-moving their names from the layoff list in 1951, the appropriate remedy in theircases would include a provision for the restoration of all their rights of employ-ment, including seniority from the dates of their original prestrike hire by theRespondent.In addition to these offers of employment which were accepted by 17 employees,the Respondent made similar offers to other employees named in the amended com-plaint, who either rejected or failed to reply to the offers.Thus, on September 15,1952, the Respondent suggested to Mary Gall, in a letter of that date, that shereport for an interview "regarding employment."And on March 17, 1953, theRespondent, by letters identical to those sent on that date to the persons who acceptedthe offers and returned to work, informed Shirley Barnes, Pauline E. Cozart, MaryVeselenak, Edna Watson, Veronica Woyansky, and Raymond A. Yoho of the Re-spondent's "unconditional offer of re-employment with this company, with all yourlegal rights and privileges respected."Edna Watson- never replied to this letter.Mary Gall saw Wargo and, although she said she was "interested," did not replyto a subsequent letter sent by Wargo offering her employment.Mary Veselenakand Veronica Woyansky rejected the offer because they had young children re-quiring their presence at home.Pauline E. Cozart informed Wargo by letter that itwas "impossible" for her to return to work because she had moved from Cambridge.Shirley Barnes, too, rejected the offer in 'a letter which she sent to Wargo.Finally,Raymond A. Yoho refused the job offer because, according to Wargo's testimony,"he felt that since he was not getting his length of service included in that offer, thathe would stay on his present job in Cleveland."Upon this evidence, the Trial Examiner is of the opinion that (should the Boardfind discrimination by the Respondentagainstthese six people who rejected theRespondent's offer of March 17, 1953), these offers were not such offers whichwould have restored to these people their rightful prestrike status, because theRespondent, as shown -by its explanation to, and treatment of, other employees whoaccepted such an offer, did not in fact intend to recognize their full seniority.3.The explanations given in the testimony of the Respondent's representatives forthe Respondent's acts with respect to the persons named in the amended complaintOn Friday, August 10, 1951, Alexander Dewey, the Respondent's assistant vicepresident in charge of industrial relations at all 15 of its plants, arrived in Byesvillefrom the homeoffice inChicago, andremainedin ByesvilleuntilFriday, August 24,1951.Dewey, Plant Superintendent Jason, and Personnel Manager Wargo testifiedthat, in the course of discussions and conferences between the 3 of them during thesefirst 2 weeks of the strike, Dewey made the decisions which shaped and controlledthe Respondent's treatment of the employees named in the amended complaint.Through the testimony of these three witnesses, the Respondent has offered itsexplanations of(1)The letters of August 16 and 20 sent respectively to the active and laid-offemployees named in the amended complaint.(2) Its notations on the personnel records of those active employees who did notreturn to work by August 20, that they had "quit-reason unknown."(3) Its removal from the Respondent's layoff list of the names of those laid-offemployees who did not report for work by August 24.(4) Its cancellation of the insurance and its termination of the profit-sharingcertificates held by these employees.(5) Its refusal to reinstate or rehire any of these employeesuntilafterNovem-ber 19, 1951, by which time it had replaced all of them.Jason testified in substance that on August 15, the Respondent decided to sendits letter of August 16 to the active employees and its letter of August 20 to thelaid-off employees, for the purpose of enabling the Respondent to maintain a suffi-cientworking staff to keep its plant running in spite of the strike, and that, as amatter of fact and as the Trial Examiner has already found, recall letters had beensent to laid-off employees before the strike to meet generally increasing productionrequirements.As to the letter of August 16 informing the active employees thatfailure to report for work on August 20 would be "taken to meanthat you havequit your job and we will therefore replace you," Wargo denied that this letterwas intended to be "a discharge letter," and Jason testified that "We thought wemight be able to get them to abandon the strike and at the same time give them423784-57-vol. 117-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreference over somebody else that we called back before we would replace them."Jasonand Wargo further testified (as the Trial Examiner has found) that the recallletter of August 20 to the laid-off employees was in the form regularly used for thatpurpose and, in accordance with Respondent's usual policy and practice, containedthe regular notice that failure to accept rehire by the specified date would resultin removal of the person's name from the layoff list.Dewey and Wargo testified that, in the cases of the active employees who failedto report for work on or before August 20 as they were requested in the Respondent'sletter of August 16, it seemed necessary to make some notation on their personnelrecords "to show that they were no longer on the payroll and no longer entitledto any pay," and also to enable the Respondent to cancel their insurance which"terminates when they are no longer on the payroll." 101Wargo testified thatDewey pointed out to him in their discussions of the matter, that they did not knowwhether some of these people had secured employment elsewhere nor "whether theyhad not reported to work because of fear of violence or intimidation."Dewey andWargo testified that they therefore concluded that, "in fairness to all these people," 102the record entry best adapted to the purpose was "quit-reason unknown," theentry which was customarily used by the Respondent when employees failed toreport for work for more than 3 days, without notice or explanation. Further sup-plementing Dewey's testimony on these matters, Wargo testified that an additionalreason for making these entries was the Respondent's hope that they would becomeknown to the strikers and perhaps induce some of them to abandon the strike.Accordingly, on August 21, the Respondent made the notation "quit-reasonunknown," on- the personnel record of each of the active employeesnamed in theamended complaint to indicate (as Wargo put it in his testimony) "his status atthat particular time."And, within the next few days, as we have already noted,the Respondent also canceled not only their insurance but also their profit-sharingcertificates.Upon the basis of this testimony given by Dewey and Wargo, the Respondent con-tends that the entries on the personnel records were made, and the Respondentcanceled the insurance and the profit-sharing certificates, not because these peoplewere on strike, but merely because they were not actively working for the Respond-ent and it could not be forecast if, or when, they might return to work.At one pointin his testimony, Dewey likened the situation of these people in some respects tothat of employees on indefinite layoff.But, although he testified that as a matterof regular practice the insurance of employees was terminated on their being in-definitely laid off, he could recall no instances of layoffs of employees holding profit-sharing certificates and therefore could testify asto noparallel precedent for thecancellation of profit-sharing certificates on indefinite layoff.All three of the Respondent's representatives testified to Dewey's issuance ofinstructions toWargo and Jason concerning a "day-to-day" policy to be followedwhen and if any of the active employees applied for reinstatement or rehire afterAugust 20. In brief, Wargo was to refuse to reinstate or rehire any of these peopleunless, and until, there was a sufficient number of such applications to indicate anabandonment of the strike, and even then he was not to reinstate or rehire any ofthem until, upon Wargo's report of the number involved, Dewey approved theirreinstatement or rehire.According to Dewey, Wargo, and Jason, Wargo was toreport to Dewey the number, but not the identity, of the applicants.All three oftheRespondent's representatives agreed in their testimony that the "day-to-day"policy was subject to review and change by Dewey, and that theultimatedecisionas to,when reinstatement applications might reach such proportions as to indicatethat the strike was over, was to rest with Dewey.Wargo further testified, butDewey could not recall, that Dewey instructed Wargo that he was to tell each ofthe applicants that the Respondent "did not have his job for him."Neither JasonnorWargo testified (and Dewey, when specifically questioned, said he could notrecall)whether Dewey gave instructions to Wargo, or discussed with him whatWargo should do if any of the active employees named in the amended complainttoldWargo that they had not reported for work because of the strike or theirunwillingness to cross the picket line.As we have seen, the Respondent adhered to this "day-to-day" policy by refusingto reinstate or rehire 15 of the active employees named in the amended complaint,between August 20, 1951, and November 19, 1951, and, in the meantime, filledall vacancieson itsproductionstaff.Then, according to the testimony of Jason,101The quoted language appears in Wargo's testimony and its substance is corroboratedin Dewey's testimony.102 The quoted phrase is to be found in Wargo's testimony. EKCO PRODUCTS COMPANY211upontheRespondent's receipt of the Steelworkers' "mass application"for the'reinstatement of all the strikers named in the amended complaint on or aboutNovember 19, 1951, Dewey informed Jason that, since the strike was apparentlyover, the "day-to-day" policy against reinstatement or rehire was to be discontinued.But, of course, by this time there were no vacancies to fill.Upon thisbasis, theRespondent contends that the applications for reinstatement made after Novem-ber 19, 1951, by active employees named in the amended complaint, were properlyrejected because, as economic strikers, they had already been replaced.With respect to when and why Dewey issued his instructions concerning this"day-to-day" policy,Wargo testified in substance merely that "after August 20 andduring the week ending August 26th," he was instructed by Dewey to report thenumber and not the identity of the applicants, and not to take back any of the activeemployees until Dewey was satisfied that the number of applications indicated theend of what Dewey said was "an illegal strike."Dewey and Jason, however,testified that they and Wargo discussed a number of strike incidents which causedthem to fear that, if any of the strikers were taken back before the strike wasover, they might sabotage the plant, and that Dewey then formulated the "day-to-day" policy to avoid this possibility.Jason was not at all clear in his testimony asto when this decision was made by Dewey.He testifiedin succession that it"could be" that the decision was reached on August 18; then, that "as I remember,itwas August 18th, after the Merva-Bayly incident"; then, that it "could have beenon the 17th"; and finally, "as I remember it was after the 20th," and before the30th, but "I don't remember it was on, or before, or after the 24th."Dewey, onthe other hand, testified that he reached his decision and gavehis instructions toWargo and Jason on either August 23 or 24, just before he left Byesville on thelatter date.According to Dewey's testimony, his fear of plantsabotagefroma trickling returnof the strikers was based upon the following occurrencesor incidents, some of whichhe had personally observed and theremainderof which hadbeenreported to him:(1)Reports that striker Mary Trenner (Mehock) had worked briefly on August13, the first day of the strike, and had then left the plant and joined the strikers atmidday, and that strikers Joe Merva and Hubert Bayly had worked on Friday, August17, had urged working employees to join the strike, and had themselves quit workfor the duration of the strike at the end of the day. (Thereisnodirect testimonythatMary Trenner, while working in theplanton August 13, urged working em-ployees to leave work and to join the strike or the picket line.Employee MaryForaker, however, testified that on August 17, Bayly had said to her while she wasworkingin the plant that "We want all of you out on that picket line this afternoon."But the Trial Examiner credits Merva's and Bayly's denials that they made any suchstatementto Foraker or to any other employee, ;and also theirexplanations that theyhad cometo work on August 17 believing that the strike was about over,and, findingthat not tobe so, informedChiefInspectorPaul McJessy at the end of the day thatthey were notgoingto work until the strike was over.)(2)A report ofan incidentby employee Sarah Heddleson, during which sheshowed Dewey "where she was hit by a bottle orsomething."(This is apparentlya reference to a report madeby Heddlesonconcerning an incidentin which, accord-ing to heruncontradicted and credited testimony, a window in her home wassmashedearly in themorningduring the first week of the strike, by a bottlethrown by anunknown person and accompaniedby a note, "Keep out of the Ekco.")(3)Dewey's observationof glass from brokenbottles whichwas strewn in theRespondent's plant driveway.(The Trial Examiner finds, not only upon Dewey'suncontradicted testimonybut upon the corroborating testimonyof Personnel ManagerWargo and that ofemployeesClay Jirrels,Delsie Haugh, KatherineSwogger, andRussellWilson,that during the first week of the strike therewas a considerableamount of glass and roofing nailsin theplant's driveways.)(4)Reports received by Dewey froma person or persons whom he did not name,that automobile tireshad been punctured. (There seemsto be no disputethat severalsuch incidentsoccurred earlyin the strike and theTrialExaminer so finds upon theuncontradictedtestimonyof employeeClay Jirrels that histirewaspunctured by aroofing nail ofthe type found in the plant driveway; the uncontradicted testimony ofemployee George Puzikathat one ofhis tireswas slashed whilehe was attending ameeting at a, school in the town ofBuffalo on Wednesday, August 22; and the uncon-tradictedtestimony of Earl Branham,the son of employee Anna Branham,that hedrove hismother to work during. thestrike, that hehad a flat tirewhile his car wasparked at the Sohio gasoline station next to the Respondent's plant during the firstweekof thestrike, and that while he was fixing the tire,a group of the strikers came 212DECISIONSOF NATIONALLABOR RELATIONS BOARDover to him and striker David (Imey) Sills asked him "how I'd like to have a coupleof broken arms and how I'd like to have some more flats.")(5)Reports which women employees made to Dewey, supported by his ownobservation of stains on their dresses, that strikers had thrown tomatoes at nonstrikersas the latter came to work. (The evidence leaves no doubt that strikers David (Imey)Sills and Bill Larrick did throw tomatoes at employees as they were going to workduring the first and second weeks of the strike.The Trial Examiner so finds uponthe uncontradicted testimony of employees Beulah Rogers, Beryl Allen, AgathaBlakeslee, Virginia Karas, Goldie Weber, and Peter Mnich.)(6)Dewey's observation of an incident on the second or third day of the strike,in which striker Verneda Oliver. in attempting to make employee Dorothea Hamiltonstop to talk with her as Hamilton was entering the plant, grabbed Hamilton's arms.(The Trial Examiner finds, upon Dewey's testimony and that of Mrs. Hamilton, em-ployee Pauline Vahala, and Personnel Manager Wargo, that the incident occurredsubstantially as it has just been described, although Verneda Oliver, while admittingthat she questioned Hamilton as to why Hamilton was going to work, testified thatshe could not recall having touched or held Mrs. Hamilton.)(7)Dewey's observation of a striker carrying a shotgun outside the plant, with"everybody running up and down the street." (There is no dispute as to this inci-dent.The Trial Examiner finds that it occurred as thus described in the testimonyof Dewey and Earl Branham, the son of one of the employees.He further finds,upon the testimony of employee Mike Voytko, that the striker carrying the shotgunwas a man named Frank Johnson.)(8)A report from Foreman James Cantor that strikers Bill Larrick and David(Imey) Sills pounded on the door of Cantor's home at about 11 o'clock one nightduring the second week of the strike. (Upon Cantor's uncontradicted testimony, theTrial Examiner finds not only that this incident occurred as it was reported to Dewey,but also that during the preceding afternoon, Larrick had told Cantor, "I'll come upand blow you off the side of that hill.")(9)A report from a woman employee "that somebody had threatened to kill herchildren."(The Trial Examiner finds a basis in fact for such a report to Dewey inthe uncontradicted, credible testimony of Isabel Walker, and the corroborative testi-mony of employee Betty Ann Stalter, that during the first week of the strike an un-known person among the pickets said to Mrs. Walker, "If you go in there and go towork, we'll kill those two boys of yours.")(10)A report by one of the "watchmen on the daytime" that he had been threat-ened and was therefore reluctant to continue at work. (So far as the Trial Examinercan discover, the testimony of none of the witnesses furnishes any direct evidence ofthe occurrence of any such incident involving a watchman on either of the day shifts.)(11)Reports to Dewey from an unnamed person or persons that rocks had beenthrown through the windows of the plant. (The Trial Examiner finds that Deweywas in error in thus testifying that such a report was made to him before August 24and was relied upon by him as a basis for the "day-to-day" instructions.For theonly direct evidence relating to any breaking of a plant window was given in thetestimony of employee Joe Seresun and Personnel Manager Wargo and in the stipu-lated testimony of watchman Frank Smith and night guard Ray Deeren, all of whichfixed the time of this incident as approximately midnight of August 30, 1951.)In his testimony concerning the basis of the Respondent's fear of plant sabotage,Superintendent Jason (like Dewey) referred to the fact that Mary Trenner, JoeMerva, and Hubert Bayly each worked a single day during the strike and then went"back on the picket line," and also to reports from Chief Inspector Paul McJessy that,during their day at work Merva and Bayly "were roaming around the plant talking topeople and trying to get them to go out on strike." In addition, Jason testified thathe feared the possibility of sabotage because of reports from the guard on the nightshift that "there were cars running up and down the [plant's] driveways at night andpeople around the acid storage tanks." Jason further testified without contradictionand was corroborated in the stipulated testimony of night guard Ray Deeren, thatas a result of these reports, the Respondent erected floodlights at the entrance of theplant on the second night of the strike so that they illuminated the side of the buildingwhere the storage tanks were located.Dewey, Jason, and Wargo all testified that the "day-to-day" policy and instructionswere to apply only to the active employees.103With respect to the laid-off employees=This was Wargo's ultimate, clear testimony, although at earlier points in his testi-mony his answers had indicated that the "day-to-day" policy applied to laid-off em-ployees as well.Thus, when first questioned as to whom the "day-to-day" policy was to EXCO PRODUCTS COMPANY213named in the amended complaint, Jason and Wargo testified that the Respondent'srefusals to rehire them were in accordance with its usual practice with respect tolaid-off employees who had failed to respond to a recall letter, andwerenot in anyway connected with the strike.4.Conclusionsa.As to the active employees named in the amended complaintWith respect to the active employees named in the amended complaint, there aretwo main problems presented by the evidence.The first problem is whether theRespondent,discharged these people by the letters which it sent to them on and afterAugust 16, or whether it merely refused to reinstate those of them who appliedfor reinstatement on the dates set forth in Appendix A.The second problem iswhether the Respondent, by either discharging these people or refusing to reinstatethose who applied for reinstatement (as the case may be), discriminated against themin regard to their hire and tenure of employment, thereby violating Section 8(a) (1) and (3) of the Act.The answer to the question of whether the Respondent discharged the active em-ployees among the strikers lies in the significance of the various letters sent to themby the Respondent on August 16 and, in a few instances, within the following week.These letters stressed to all ,these employees the Respondent's "assumption" that theywere quitting or had quit their jobs by failing to report to work.The letters ofAugust 16, which were sent to all but Ann Jones and Shedlock [(who were over-looked) and Gress (who had worked 'the preceding day), told these people, "Yourfailure to report to work ... [on August 20] will be taken to mean that you havequit your job and we will therefore replace you." The letters of August 21 to Jonesand Shedlock informed them that "Since you have not reported for work since Fri-day, August 10th, we assumed that you had quit and wearetherefore replacing you."Only the Respondent's follow-up letters of August 21 to Gress, Bayly, and Mervaomitted specific reference to the Respondent's "assumption" and stated bluntly:"You have worked only one day since August 10th andwe are therefore removingyou from the payroll because of poor attendance."[Emphasis supplied.]The sense of these letters to the active employees was that, by remaining awayfrom work during the strike, theywerequitting or had quit their lobs and would bereplaced.In its brief, the Respondent refers to the course thus taken by it as "partof a strategic maneuver designed to obtain the abandonment of the strike by thosestriking employees," but denies that the letters constituted a discharge of the em-apply,Wargo testified that Dewey had given him the "specificnames" of these people.Upon being asked by the General Counsel to give their names, Wargo suggested that,to do so, it might be necessary for him "to go all through" the individualpersonnelrecords.Whereupon the TrialExaminer,commenting that "We may [be able to] shortenthis," askedWargoin successionwhether thepersonsin question were "the people towhom you had sent the letters of the type of General Counsel's Exhibit 8-A," and "alsothe people to whom you had sent letters of the type of General Counsel's Exhibit 5."Neither of these questions referred to the fact that General Counsel's Exhibit 8-A wasthe type of letter sent by the Respondent to the active employees on August 16, nor tothe fact that General Counsel's Exhibit 5 was the type of letter sent to the laid-offemployeeson August 20.Wargo answered both of thesequestionsin the affirmativeand the matter was then dropped for the time being. On the following day of the hear-ing,Wargo testified that the "day-to-day" policy "applied to those individualswho hadreceived the letter of August 16, 1951,and who had presented themselves for employ-ment from August 27th to November 15th." [Emphasis supplied.]Within the next fewquestions, however, the General Counsel asked Wargo, "Was there any individual to whomGeneral Counsel's Exhibit 8-A or 5 was sent, who presented themselves for employ-ment between August 27, 1951 and November 19, 1951, to whom that instruction didnot apply?"And Wargo answered, "No, sir." Then, several days later, while Wargowas still being questioned by the General Counsel, he testified that the "day-to-day"instructions didnotapply to the laid-off employees and that, if he had testified to thecontrary, it was because "I was confused with the 8 and 5 that the TrialExaminermentioned."Finally, under further questioning by the General Counsel on the next dayof the hearing, Wargo testified that he had'read the transcript of his previous testi-mony, that he had discussed it with counsel, and that ". . . the day to day instruc-tions that I was receiving with regard to the employees who were on the payroll at thetime of the strike, did not apply to those people who were on the lay-off list."The Trial Examiner accepts Wargo's explanation that he was confused by the ques-tions originally put to him on these matters and finds the intendedessence ofhis testi-mony on the point to be what has been stated in the text above. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees.(Respondent's brief, p. 23.)From the oral argument of its counsel atthe close of the hearing, it further appears that the Respondent contends that, ineffect, these letters merely pointed out to the active employees among the strikersthat they might be replaced under the doctrine of theMackay Radiocase.104,In pressing this argument, the Respondent would have the Board ignore the state-ment in its letters to the effect that it would regard the striking employees as havingquit if they did not report for work on August 20. But the Board has held that suchstatements to striking employees, even when coupled with references to "replace-ment," arenotices of dischargeviolative of Section 8 (a) (1) of the Act, and, whenthereafter apparently adhered,to by the employer, are to be regarded as constitutingdischargesviolative of Section ^8 (a) (3) as well as Section 8 (a) (1) of the Act.105The following passage taken from the Board's decision in theUnited States ColdStoragecase (96 NLRB 1108 at 1109-1110), clearly states the applicable principlesand the reasoning of the Board:. . . The Trial Examiner reasoned that because the strike was economic in itsinception, the Respondent had the right to advise the strikers that it intended toreplace them if they did not return to work within 24 hours. [CitingN. L. R. B.vMackay Radio & Telegraph Co,304 U. S. 333.]The Trial Examiner was ofthe opinion that the telegram did no more than this and that the Respondentwas therefore merely restating the law.The telegram, however, did not accurately restate the law. [CitingThe TexasCompany,93 NLRB 1358.] In the first place, the telegram characterized thestrike as "illegal."This was certainly incorrect.But more important, the tele-gram states that if the individual striker does not report to his job within 24hours, "we will consider that you are terminating your employment and a re-placement will be hired."Failure to work during the pendency of a strike can-not be construed as a termination of employment.Without notice of severanceon the part of the striking employee, a termination can be effected in thesecircumstances only by the Respondent.Hence, conditioning the termination ofthe strikers upon their failure to act at the Respondent's request, stands as aspecious attempt to shift the responsibility of termination from the Respondentto the striking employees.The telegram appears to us to be a notice of dischargeto the employees because of their concerted strike activity.That the telegramdid effect the discharges of the striking employees on April 7, 1950, is amplysubstantiated by the Respondent's letter of April 24 addressed to each of thestrikers.The pertinent part of that letter reads as follows:On April 6, we notified you by telegram to return to work within 24 hours,from the receipt of the message orwe would terminate the employment.You did not return to work; and consequentlywe consider you are nolonger employees of this Company.[Emphasis supplied.]It is clear from this letter not only that the Respondent intended to terminate thestrikers' employment as per the April 6 telegram, but also that the Respondentdid in fact terminate their employment.Applying these principles to the present case, the Trial Examiner has noted thatin the cases of Gress, Bayly, and Merva the letters sent by the Respondent to themon August 21 stated quite clearly that their employment had been terminated by theRespondent, i. e., that theyhad beendischarged.This, the Trial Examiner believes,was also the import of the letters of August 21 which were sent to Jones andShedlock, although in these letters the Respondent still attempted to maintain thefiction that they had quit.Accordingly, the Trial Examiner finds that, in accordancewith the letters sent to them, the Respondent discharged Gress, Bayly, Merva, Jones,and Shedlock on August 20. Concerning the letters of August 16 sent to all the106N. L R B. v. Mackay RadiocfTelegraphCo , 304 U. S 333. The Respondent'sreliance upon this particular argument is indicated by counsel's quotation of a passagefrom the opinion of the Court of Appeals for the Tenth Circuit inKansas Milling Com-pany v. N L R. B.(185 F 2d 413)-a case which he described as being "on all fourswith the facts here with respect to the letter of the respondent" in the present case.However, the employer's letter to the strikers in theKansas Millingcase made no claimthat the strikers had apparently quit, as did the Respondent's letters in the present case,but simply stated that after a specified date, the employer would begin to hire replace-ments(86 NLRB 925, 942)105United States Cold Storage Corp,96 NLRB1108, enfd.203 F. 2d 924(CA. 5)Kerrigan Iron Works, Inc.,108 NLRB 933,Knickerbocker Plastic Co.,Inc., 104NLRB514, 520;Clearfield Cheese Company,Inc.,106 NLRB 417, 418-419. EKCO PRODUCTS COMPANY215active employees named in the amended complaint, except Jones and Shedlock, theTrial Examiner concludes, for the reasons which are hereinafter set forth and inaccordance with the holding of the Board and the Court of Appeals for the FifthCircuit in theUnited States Cold Storagecase, not only that these letters constitutednotices of discharge to these employees if they continued in their concerted strikeactivity on and after August 20, but also that they effected the discharge of thesepeople as of August 20 because they did not report to work on that date.The evidence and the findings already made thereon amply support -this con-clusion.On or about August 22, in accordance with Vice-President Dewey's instruc-tions, entries were made in the Respondent's personnel records for all the activeemployees named in the amended complaint to show as the date and "Cause forleaving," either "8-21-51-Poor attendance,"in the casesof Gress, Bayly, andMerva; "8-22-51-Voluntary quit," in the case of Leander Ray; or "8-20-51-Quit.Reason unknown," in the cases of all the others, although as the Trial Examiner hasfound, none of these employees, except Robert Blancett, had informed the Re-spondent that they had quit.Then, on or about August 23 or 24, Dewey, in con-ferences with Personnel Manager Wargo, and Superintendent Jason, decided (andWargo was instructed) that, if any of these persons applied for reinstatement, Wargoshould not take them back to work; that under the so-called "day-to-day" policy, heshould tell each of them that the Respondent "did not have his job for him"- thatWargo should report the number of such applicants to Dewey in Chicago but nottheir names; and that none of these active employees, who had been sent the letterof August 16 but had not reported to work on August 20, should be taken back byWargo until Dewey, having decided that a sufficient number had applied to indicatean abandonment of the strike, instructed Wargo that he might then take them back.In the meantime, on September 17, the Respondent canceled the profit-sharing cer-tificates held by 20 of these employees, an action which would have been justified bythe terms of the certificates only if these people had retired, died, resigned, or beendismissed.And, in the same general period and pursuant to Dewey'sinstructions,all 14 of the active employees who applied to Wargo for reinstatement before No-vember 19, the date on which the Respondent completed its "replacement' of allthe strikers, were told by Wargo, in substance, that the Respondent had no jobs forthem, although at the times of their respective applications, the evidence shows that11 of these applicants hadnotbeen "replaced" by the Respondent and there is noproof that the other 3 had been "replaced."From themanner inwhich the Respondent thus dealt with the active employeeswho arenamed inthe amended complaint and who did not report to work on August20 as requested by the Respondent in the letters of August 16, onlyone conclusioncan be drawn: By refusing to reinstate 11 and possibly all 14 of the applicants whohad not been "replaced" before November 19, and by otherwise consistentlytreatingthe employment of all these people as having been terminated by reason of theirpersistence in refusing to work during the strike, the Respondent must be held tohave discharged them on August 20, 1951, in accordance withthe notices of dis-charge contained in the letters of August 16.106All theevidence and findingswhich have just been briefly reviewedalso beardirectly upon the secondquestionof whether the dischargeswerediscriminatoryand in violation of Section 8 (a) (1) and(3) of the Act. For,upon thesefindings,without more,it seemsclear thatthe Respondentdischarged the activeemployees named in the amended complaintbecause theyrefused to work duringthe strike,i.e., becausethey wereengagedin, or theRespondentbelieved they wereengaged in,the strike.That it wasthe intent of the Respondentthroughout thehistory of the case to break the strike, first by threats of discruninationif employees308 See the cases cited in footnote 105, above.In making this finding that the Re-spondent discharged these people,the Trial Examiner does not rely upon the fact thatthe Respondent canceled their insurance,nor upon the fact that,in letters sent to someof them in the beginning of October,the Respondent requested them to turn in theirlocker keys.Although these acts were not inconsistent with the present finding that thesepeople were discharged, they would also be equally consistent with a finding that theRespondent regarded them as continuing,though striking,employees.An employer isnot requiredto continueinsurance payments for strikers any more than it is requiredto pay them any other element of their compensation during the strike and, as the TrialExaminer has found,none of the strikers attempted to arrange a continuation of theirinsurance as their insurance certificates indicated they might have.And an employer'srequesting striking employees to turn in their locker keys is also consistent with theemployer's exercise of its unquestionable right, in the ordinary situation, to replace strik-ers with new employees for whom it would need the locker space. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDshould engage in a strike,and then,when that failed,by actual discrimination re-sulting in the termination of the Respodent's employment of all the strikers, isshown not only by the fact that the employment of all strikers was terminatedupon the pretext that they had "quit" by failing to work during the strike, but alsoby the following additional facts peculiar to the present case:(l) Superintendent Jason's prestrike instructions to the supervisors and the lead-men that they should circulate rumors among the employees that if there werea strike, the employees might lose their jobs or the Respondent might move itsplant.(2)The prestrike warnings to this effect given by the supervisors and leadmento the employees,pursuant to these instructions.(3) Superintendent Jason's explanation that, in sending the letters of August 16(which the Trial Examiner has found were notices of discharge), "We thought wemight be able to get them to abandon the strike and at the same time give them pref-erence over somebody else that we called back before we would replace them."(4)PersonnelManager Wargo's admission that one of the reasons for markingthe personnel records of the striking active employees "Quit.Reason unknown"was that the Respondent hoped that these entries would become known to thestrikers and perhaps induce some of them to abandon the strike.(5)The Respondent's "day-to-day" policy, under which none of the active em-ployees among the strikers were to be taken back until Dewey was convinced thatthe number of applicants for reinstatement indicated that the strike had beenabandoned, and which, in actual operation, resulted in the termination of the em-ployment of even those among the active employees who applied for reinstatementbefore they had been "replaced."When weighed against all this evidence indicating a discriminatory intent on thepart of the Respondent throughout the history of the case, Dewey's and Jason'sexplanation of the "day-to-day" policy as being based upon the fear of sabotagein the plant is unconvincing, and appears to the Trial Examiner to be merely anattempt to justify the Respondent's closing the door to the return of the strikersupon a basis which actually had never even occurred to it at the time.The strikeincidents, which Dewey claimed were reported to him and led him, in consultationwith Jason and Wargo, to formulate the "day-to-day" policy on August 23 or 24,have been set forth at legnth in this report. In the opinion of the Trial Examiner,none of these incidents which occurred on or before August 24, were such as mightreasonably be regarded as either inspiring a fear of sabotage in the plant if strikerswere permitted to return to work, or as justifying the sweeping, strict rule thatnoneof the 110 persons were to be reinstated until Dewey had reason to believethat the strike had been abandoned.To the Trial Examiner, this seems to havebeen an unnecessarily drastic rule for the Respondent's asserted purpose, particularlysincemost, if not all, of the active employees seem to have been well known toboth Jason and Wargo and it must have appeared that the rule imposed by Deweywas likely to result, as in fact it did, in a number of clearly inoffensive applicantsbeing rejected by the Respondent for any further employment upon the ground thatafter their applications, but before the strike had been clearly "abandoned," theywould, unfortunately, all have been "replaced."There are also other reasons why the Trial Examiner is not persuaded byDewey's and Jason's testimony that the "day-to-day" policy was based upon a fearof plant sabotage rather than an intention to follow through in its discriminationagainst the strikers.Thus, although Dewey, Jason, and Wargo all testified thatthe policy was decided upon by Dewey in the course of their consultations, notonce did Wargo in his testimony refer to a fear of sabotage as being the basis forthe policy, but ascribed it simply to Dewey's belief that the strike was "illegal."Furthermore, according to Wargo's uncontradicted testimony, which the Trial Ex-aminer has credited, Wargo followed Dewey's instructions that, until further notice,he was merely to tell each applicant for reinstatement that the Respondent "did nothave his job for him," and did not give any reason for this statement.Certainly,neither in his testimony nor in his statements to applicants before November 19 didhe refer to any such fear of sabotage as Dewey and Jason would have the Boardbelieve was the reason for the Respondent's action.Nor does the record show thatthe Respondent madeanyattempt to inform the strikers or the Mine Workersthat,because it feared injury to its plant, it would not reinstate any of thestrikers until the strike had been abandoned.To the Trial Examineritseemsthat, if this had been the reason for the "day-to-day" policy, not only wouldsuch a notice have been the logical, forthright method for the Respondent to haveaccomplished its purpose, but its failure or reticence to do so contrasted strangelywith its direct, aggressive approach in giving warnings to the employees before the EKCO PRODUCTS COMPANY217strike and in notifying the strikers in the letters of August 16 that, if they failedto report to work, they would be regarded as having quit.In sum,theTrialExaminer concludes that Dewey'sand Jason's explanationof the "day-to-day" policy is unacceptable in view of:(1)The apparent disposition of the Respondent, throughout the events in thecase, to discriminate against the strikers and thus to break the strike.(2)The nature of the strike incidents which Dewey and Jason claimed to haveinspired the "day-to-day" policy for the purpose of avoiding sabotage to the plant.(3)The unnecessarily sweeping effect of the rule as applied to all 110 of theactive employees among the strikers, which in itself indicates to the TrialExaminerthat it was punitive rather than protective.(4)The fact that Wargo's testimony does not support Dewey's andJason'stestimony that the basis of the rule was to prevent sabotage.(5)The fact that no notice or explanation was ever given to the employees that,because of the Respondent's fear of sabotage by returning strikers, the Respondentwas refusing to reinstate applicants until it was clear that the strike had generallybeen abandoned, but, instead, told those of the strikers who applied for reinstatementeven before the Respondent had "replaced" them merely that their jobs wereunavailable.Upon the foregoing consideration, the Trial Examiner finds that on August20, 1951, the Respondent discharged the active employees named in the complaint(i. e., those persons whose names are set forth in Appendixes B-1 through B-6 andC-1 through C-4) because they engaged in the strike, or the Respondent believedthat they had engaged in the strike; and that, in discharging these people, theRespondent discriminated against them in regard to their hire and tenure of em-ployment, thereby discouraging membership in the Mine Workers, a labor organi-zation, and thus committed unfair labor practices within the meaning of Section8 (a) (3) and (1) of the Act.b.As to the laid-off employees named in the amended complaintThe pertinent facts concerning the 20 laid-off employees named in the amendedcomplaint are comparatively few and have been set forth in detail in section III, C, 2(b) of this report.The questions presented by these facts are:(1)Whether, by sending the laid-off employees its usual recall letter on August20, 1951, the Respondent interfered with their right to join the strike, and thusviolated Section 8 (a) (1) of the Act.1(2)Whether the Respondent discriminated against these laid-off employees inviolation of Section 8 (a) (3) and (1) of the Act by removing their names from thelayoff list on August 24, 1951, after their failure to report to work by that date asrequested by it and its usual recall letters.The right of the Respondent's laid-off employees to be placed on the layoff listand to be recalled with accrued seniority when jobs again become available for themis a special right conferred by the Respondent under its established practice, and isearned by the laid-off employees during the course of their previous active employ-ment.This right ordinarily continues only until, having been recalled, the laid-offemployee either returns or fails to return to work by the date specified by the Re-spondent.However, the Respondent's customary recall letter (which provides theclearest and most reliable indication of the duration of the right) does not arbitrarilypreclude an extension of the right by the Respondent if the recalled laid-off employeeshould request it and give the Respondent an acceptable or compelling reason.107The rule this laid down by the Respondent as to the normal duration of the recallright and its possible extension only upon application and statement of reasons, wasobviously reasonable and necessary since it affords the certainty which is essential tothe practicable operation of its layoff and recall system.The laid-off employee's right to eventual recall places him in a unique positionwith respect to the continuing relationship between the Respondent and its activeemployees as well as its other laid-off employees.Anticipating a return -to active em-ployment by the Respondent, he has an undeniably real, continuing, and legitimateinterest in the terms and. conditions of employment which may, in the mean-time, be established for the Respondent's employees through collective bargainingwith the Respondent and, therefore, also in the choice of an exclusive bargaining107 The pertinent language of the Respondent's usual letter, which is taken from theletter of August 16, 1951, is the following :cannot or do not wish to return.If this should be the case, your name will beremoved from the lay-off list. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative.Before being recalled, of course, his role in the concerted activities ofthe Respondent's employees is necessarily limited, since his vote or other designationof a bargaining representative may not be counted.But upon being recalled, thelaid-off employee, like the active employee, must be held to possess and to be pro-tected in the exercise of all the rights of employees guaranteed by Section 7 andprotected by Section 8 (a) (3) of the Act, including the right to join an existing strikeby his fellow employees (whether it be an economic, recognition, or unfair laborpractice strike), or to go to work and refrain from joining the strike.iosAlthough the protected rights of active employees and recalled laid-off employeeseither to remain away from work and thus participate in a strike or to go to workand refrain from striking are identical, there is an important difference in the signifi-cance which an employer must normally be held to attributeto an unexplainedfailure of an active employee to continue working during a strike and a similarly un-explained failure of a recalled laid-off employee to ,return to work, In ,the absence ofsome reasonable basis for a contrary belief, the employer must be held to the logical,normal assumption that an interruption of the generally regular attendance of an ac-tive employee during a strike, is due to the strike and the employer must thereforebe prepared to reinstate such an employee upon his application unless, if the strikebe an economic strike, the employee has by that time been replaced.109 But, in thecase of unexplained failure of a recalled laid-off employee to report to work on thedate specified by the employer, such an assumption would be illogical in view of theequally likely (and perhaps more likely) possibility that the laid-off employee failedto report because, for some reason or other such as the acquisition of another jobduring his layoff, he was no longer interested in returning to his old job.Applying the foregoing principles to the present case, the Trial Examiner concludesthat the Respondent did not violate the Act by sending its usual recall letters to itslaid-off employees during the strike.For these letters, using the Respondent's custom-ary phraseology, were sent to the laid-off employees in observance of the Respond-ent's clear obligation to recall them before hiring new employees ,and, as has beennoted, did not preclude an extension of the right of recall if the laid,off employeegave a satisfactory or compelling reason, for example, that they were unwilling toreturn to work during the strike.The Trial Examiner also concludes that the Respondent did not discriminateagainst those of its recalled laid-off employees who failed to report for work anddid not inform the Respondent that their failure was due to the strike ( i. e., thoselaid-off employees whose names are listed in Appendixes E-1 and E-2). For thereasons which have already been set forth, the Trial Examiner does not believe that,having observed ,the laid-off employees' right 'to be recalled, the Respondent was re-quired to speculate why these people might not have reported for work and, on thatbasis, either to retain or remove their names from the layoff list, much less to assumethat ,the existence of the strike was their reason for not reporting. If they had in factfailed to report because of the strike, they could easily have resolved the uncertaintyby so informing the -Respondent, and thus have protected their right to remain onthe layoff list for recall.after ,the strike was over.For, under the Respondent's estab-lished and reasonable practice, and upon the logic of the situation, the right of thelaid-off employees to have their special layoff status extended was dependent upontheirmaking such reason known to the Respondent.Having failed to do so, theyare not in a position to claim that the Respondent discriminated against them.On the other hand, it also follows from the principles which have been discussed,and the Trial Examiner accordingly finds, that:fl) The Respondent did discriminate against those laid-off employees who in-formed it that they were not reporting on the date suggested in the recall letter, be-cause of the strike (i. e., those persons named in Appendixes D-1, D-2, and D-3).1(2)The Respondent's discrimination consisted of removing their names from thelayoff list on August 24, 1951, and thereby depriving these persons of such furtheremployment with ,accrued seniority as they would otherwise rightfully have receivedunder the Respondent's recall practice.(3) By such discrimination the Respondent interfered with, restrained, and co-erced its employees in the exercise of their rights, guaranteed by Section 7 of the Act,to engage in the existingstrike,thereby committing unfair labor practices within themeaning of Section 8(a) (1) of the Act.108 Certainly the protected rights of a recalled laid-off employee rest upon an evenbroader and stronger foundation than those of a stranger-applicant for a job, which theSupreme Court held to be protected by Section 8 (3) of the Wagner Act.Phelps DodgeCorp.v. N L. R. B.,313 U. S. 177.105 See the holdings in the preceding section of this report and the cases therein cited. EKCO PRODUCTS COMPANY219(4) By such discrimination,the Respondent also discriminated against these per-sonsin regard to their hire and tenure of employment, thereby discouraging member-ship in the Mine Workers, a labor organization, and committing unfair labor prac-tices within the meaning of Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent set forth in section I, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act, the Trial Examiner willrecommend that it cease and desist therefrom and take certain affirmative action inorder to effectuate the policies of the Act.The Trial Examiner has found that: (1) The Respondent discriminatorily dis-charged the active employees named in Appendixes B-1 to B-6, inclusive, and C-1to C-4, inclusive; and (2) by removing their names from the layoff list, the Respond-ent also discriminatorily deprived the laid-off employees named in Appendixes D-1,D-2, and D-3 of such further employment as they would otherwise have receivedunder the Respondent's recall practice. It will therefore be recommended that theRespondent remedy the injury suffered by these persons because of this discriminationto the extent that it appears to be necessary to the effectuation of the policies of the Act.A. The conduct of the strikersThe Respondent contends that, as a matter of policy, all or many of the discrimi-natees should be barred from the benefits of the ordinary remedies because of im-proper conduct.In all, its amended answer contains 227 specifications of suchalleged misconduct on the part of unknown persons as well as named discriminatees,and most of its evidence was offered to support these specifications. In its brief,however, the Respondent states that it "does not deem it necessary to detail eachact of misconduct," and, with but few record references, points out only "some [ofthe] activities which we regard as constituting unprotected misconduct on which thepresent state of law is unsettled."Then, to avoid any misunderstanding of its inten-tion, the Respondent further states that, in spite of this "brief mention of some of theactsof misconduct . . .it isnot to be regarded that the Respondent has waived anyof its views with respect to misconduct on the part of individuals named in [theamended answer] . . . and/or those persons whose misconduct was developed inthis record."In the absence of any substantial assistance from the Respondent in the form ofspecific references to the evidence, the witnesses, or even the asserted instances ofimproper conduct upon which it presumably still relies,the Trial Examiner has, uponhis own initiative, made a detailed study and analysis of the maze of evidence as thebasis of his following findings.1.Threats to other employees of loss of their jobs or increased union feesIt has already been found that, in soliciting Mine Workers membership applicationsfrom other employees before the strike, striker Mary Trenner told these employeesthat, if they did not sign the Mine Workers application then, it would cost them morelater and they might lose their jobs.iioThe Trial Examiner also finds, upon thetestimony of employee Dorothea Hamilton, despite the denial of striker VernedaOliver, that Verneda Oliver also made substantially the same statements to Hamiltonin soliciting Hamilton's membership.On the other hand, the Trial Examiner creditsthe denials made by strikers Mildred Slentz and Marcella Stevens of employeeEileen Conner's testimony that,in solicitingmemberships before the strike,Slentzand Stevens told Conner that if she signed then, she would pay nothing but thatotherwise she would be out of a job.The threats made by Mary Trenner and Verneda Oliver that employees mightlose their jobs if they did not join the Mine Workers were made in the course ofsolicitingMine Workers applications and were obviously intended to coerce the em-ployees not to exercise their right under the Act to refrain from joining the MineWorkers or engaging in such concerted activities as the Mine Workers might propose.210 See sectionIII, A,1 (c) of this report. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner believes that, because of this intentionally coercive act on theirpart, the benefits of the usual remedies of reinstatement and back pay should not,as a matter of policy, be extended to Mary Trenner or Verneda Oliver. Thereforethe Trial Examiner will not recommend that the Respondent reinstate or make wholeeither Mary Trenner or Verneda Oliver for the losses which they may have suffered byreasonof their discriminatory discharge.There was also testimony given by the Respondent's witnesses that other strikers,in conversations with fellow employees (although not in soliciting their applicationsforMine Workers membership), made remarks to the general effect that holdingtheir jobs would depend upon their joining the Mine Workers or that the MineWorkers would penalize them for every day they worked during the strike. In thisconnection, the Trial Examiner credits the testimony of the Respondent's witnessesconcerning remarks made by striker Steve Veselenak and Mike Shfko. Specifically,the Trial Examiner finds upon employee John Foraker's uncontradicted testimonythat, in an argument with Veselenak at a "beer parlor" 2 or more weeks before thestrike,Foraker told Veselenak that the Mine Workers was "not recognized," thatVeselenak then said that Foraker and another employee by the name of Puzikawould lose their jobs if the Mine Workers should succeed in "getting organized," butthat a few days later Veselenak came to Foraker, apologized for his "beer talk," andasked Foraker to forget it.And the Trial Examiner also finds upon employee Mar-garet Roederer's testimony, despite Slifko's denial, that a week or two before thestrike, when her machine was being repaired, she walked over to help on the stackingtable where Slifko was working, and Shfko "just casually said that you had to belongto the union to work back there."On the other hand, the Trial Examiner credits two other strikers' denials thatthey made remarks attributed to them by the Respondent's witnesses.Thus the TrialExaminer credits striker Ernest Chalfant's denial Hof employee Susie Morse's testimonythat during the strike Chalfant told her that, if the strike succeeded, the employeeswho continued to work would no longer have their jobs.And the Trial Examineralso credits striker Floyd Arthurs' denial of employee Robert Albright's testimonythat during the strike Arthurs told Albright that Albright would have to pay $10 foreach day he worked during the strike.The Trial Examiner does not believe that the remarks which he has found weremade by strikers Veselenak and Slifko (nor, for that matter, even the remarksattributed to strikers Chalfant and Arthurs by the Respondent's witnesses) are propergrounds for denying to them the benefits of the usual affirmative remedies for theRespondent's discrimination against them.None of these remarks was made in thecourse of soliciting other employees' applications for membership in the MineWorkers and cannot on that basis be ascribed to an intimidatory motive on thepart of the speaker.They occurred, instead, during the usual type of conversationswhich take place between employees who are mutually concerned and puzzled aboutthe course which they should individually take during an organizationalcampaignand strike.In such conversations there is obviously considerable speculation asto what might happen to them, and each is interested in what the others thinkabout the matter.Frequently, one of the employees may state in positive terms, andwith or without basis from hearsay or any direct knowledge, the substance of abelief or fear which has crept into his own mind and for which he actually seeksonly confirmation or denial by his fellow employees.Under these circumstances,remarks passing between employees about dire possibilities are ordinarily either"casual" (as Slifko's remark was characterized by the witness, Roederer), or ap-parently prompted by the uncertainty, timidity, or imagination of the speaker.Cer-tainly they cannot be sensibly regarded as intended to coerce the listeners, and shouldnot be held to bar the speakers from the benefits of the usual remedies for anemployer's discrimination against them.In still other cases, employees appearing as witnesses for the Respondent testifiedthat strikersHelen Sikora, Delia Oliver, and Margaret Bamfield told them beforethe strike that if they did not joint the Mine Workers immediately, they wouldhave to pay more later.The Trial Examiner credits this testimony despite Sikora's,Oliver's, and Bamfield's denials, and finds that they made the remarks attributedto them by the Respondent's witnesses.In making these remarks, the strikers threatened neither the continued employ-ment nor any of the other rights of the persons to whom they spoke.On thecontrary, they did no more than prophesy action which might properly have beentaken by the Mine Workers pursuant to its right as a labor organization, recognizedand preserved by the proviso to Section 8 (b) (1) (A) of the Act, "to prescribeitsown rules with respect to the acquisition or retention of membership therein."For the statements of the three strikers were merely to the effect that membership EKCO PRODUCTS COMPANY221in the Mine Workers would cost much more at a later date and, perhaps inferentially,that late applicants might for all practical purposes be excluded from membershipby a requirement of an excessive or prohibitive fee.There was no suggestion thattheMine Workers would cause or attempt to cause the employer to discharge orotherwise discriminate against employees who failed or were unable to becomemembers, in such a manner as would constitute a violation of Section 8 (a) (3)of the Act on the part of the employer, or of Section 8 (b) (2) on the part oftheMine Workers.Nor was there any suggestion that the Mine Workers wouldsecure, or attempt to secure, an agreement with the employer making membershipin the Mine Workers a condition of employment, so that charging an excessive ordiscriminatory entrance fee would violate the prohibition of Section 8 (b) (5) ofthe Act and thus infringe the employees' rights which are implied by that section ofthe Act. In short, the threat, if any, was simply that membership in the MineWorkers might later be more difficult and even practically impossible to obtain,and not that nonmembers would be discharged or otherwise subjected to discrimina-tion in regard to their hire, tenure, terms, or conditions of employment.Since the full substance of their remarks was permissible, the Trial Examinerfinds no reason why Helen Sikora, Delia Oliver, or Margaret Bamfield should bedisqualified as a beneficiary of the usual affirmative remedies of reinstatement andback pay.2.Violence and threats thereofThere was a considerable amount of testimony given by the Respondent's witnessesconcerning acts of violence and threats thereof during the strike. In most of thesecases, the Respondent's witnesses were unable to identify the persons who committedthese acts.Thus, upon uncontradicted testimony, the Trial Examiner can find onlythat an unknown person or persons:(a)Cruised about the street in an automobile near employee George Bailey's homeon the night of August 14 and fired a shot.(b) "Coasted" in a car at 11 o'clock one night to the entrance of employee GeorgeChesor's home, where Chesor saw two men leave the car with bottles in their hands,and then drop the bottles and reenter the car, when Chesor made a noise at hiswindow blinds.(c)Fired a gun and threw a rock through a window of employee Blanche Hedges'home at about 3 o'clock one morning.iii(d)Threw a bottle through the window of the home of employee Sarah Heddle-son, with a note warning her "to keep out of the Ekco."(e)Broke a window of the Respondent's plant and cut the telephone line leadinginto the plant, at some time around midnight of August 30 or early in the morning ofthe next day.(f)Threatened employee Isabel Walker as she went to work through the picketline and the strikers standing near the plant during the first week of the strikethat "If you go in there, we'll kill those two boys of yours."(g) Scattered nails, tacks, and broken glass in the driveway leading to Re-spondent's plant.(h) Slashed a tire on employee George Puzika's car on August 22, when Puzikaattended a meeting in a school in the nearby town of Buffalo and left his car outside.But there is credible testimony upon which the Trial Examiner finds that strikersDavid Sills, Verneda Oliver, Mike Slifko, and Michael Koval committed the followingacts and should therefore be excluded from the benefits of the usual affirmativeremedy for the Respondent's discrimination against them:(1) Strikers David Sills and William Larrick 112 threw tomatoes at employeesas they were going to work during the first and second week of the strike."'Hedges, upon whose testimony this finding is based, said that after the rock brokeher window, she saw a man of striker Mike Slifko's height enter and drive away in Slifko'scar,which had been parked nearby without its lights turned on.However, she couldnot say definitely from this man's appearance that he was Slifko. Slifko denied partici-pating in this incident or having any knowledge of it.Upon this state of the evidence,the Trial Examiner does not find that Slifko was the man who threw the rock whichbroke Hedge's window.His recommendation that Slifko be excluded from the benefitsof the reinstatement and backpay order rests upon another incident in which, as is here-inafter found, Slifko threatened employee Ann Merva.»a Although William Larrick was one of the strikers originally named in the complaintas a discriminatee, his name was struck from the complaint on motion made by theGeneral Counsel during the hearing.Therefore, no finding of discrimination against Lar-rick has been made. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)One afternoon during the strike, Larrick told Foreman James Cantor, "I'llcome up and blow you off the side of that hill." At about 11: 30 that night, Larrickand Sills came to Cantor's home and pounded on his window.(3)During the first week of the strike, Earl Branham, a young man who had beendriving his mother to work at the Respondent's plant, was having a flat tire fixed ata service station next to the plant. Sills came over with a group of about 15 menand asked Branham how he'd like to have a couple of broken arms and some moreflat tires.(4)On the second or third day of the strike, striker Verneda Oliver attempted totalkwith employee Dorothea Hamilton as Hamilton was going to work, and, asHamilton tried to ignore her, she grabbed Hamilton by the arms.(5)On the morning of the second day of the strike, employee Ann Merva, withemployee Betty Weaver as a passenger, drove her car into the plant. Before goingin,Merva stopped the car at the Green Lantern across from the main entrance ofthe plant.Striker Mike Slifko came up to the car and told her he would shoot at herif she went into the plant.113(6)One day during the strike, striker Michael E. Koval followed employeeHaroldWilley from the plant when Willey went to lunch at his parents' home.When Willey came out after lunch and entered his own car, Koval was there, sittingin another car with a Mine Workers organizer.Koval said to Willey, "If you getout, I'll break every bone in your body."When Willey refused, Koval urged himto join the strike.The Respondent also presented evidence of what it contends were other threatsmade by strikers Albert Spurrier, Gaylord Gattrell, and Mary Trenner against fellowemployees who did not join the strike.The full findings which the Trial Examinerbelieves are warranted by the evidence in each of these cases may be stated briefly:While driving these three women employees and a fellow male employee homefrom work on the Friday afternoon preceding the strike, Spurrier stopped to attenda Mine Workers meeting in Byesville, and then, upon rejoining his passengers whomhe had left in his car, told them that he believed there would be a strike; that a girlwho crossed a picket line during a strike at a place where he had previously workedhad the clothes torn off her back; and that he knew "that was just what they weregoing to do here." 114During a visit with her husband to the home of employee Andrew Gress in thesecond week of the strike, striker Mary Trenner asked Gress why he was continuingto work; told him that someone had thrown a bottle through Sarah Moore's win-dow,115 and that "they" had torn down the porch of a girl who lived in nearbyBuffalo; and finally asked Gress "how would you like to go uptown some night andv3 This finding is based upon the testimony of Weaver. Slifko denied'having threatenedto shoot at Merva.He testified that he told Merva merely that she should stay homeand take care of her 3 children ; that he was 40 or 50 feet away from her at the time ;and that the incident occurred at the east entrance to the plant and away from the high-way.However, counsel stipulated that on August 16, 1951, Slifko plead guilty to acomplaint of Ann Merva based upon threats allegedly made by him to her and wasplaced under a peace bond of $500.114 This finding is based upon the testimony of Marjorie German, one of Spurrier'spassengers, who testified as a witness for the Respondent.Katherine Swogger, anotherpassenger who also appeared as a witness for the Respondent, testified that Spurrier toldher in the presence of German that if she did not go on strike, she and her children wouldbe hounded, her clothes would be torn off her, and her windows would be broken. At first,her testimony was apparently to the effect that Spurrier said that he himself would dothese things.But then she testified that she could not say whether it was Spurrier orsomeone else who said her windows would be broken and that, as to the other propheciesof harm, "he (Spurrier] didn't say he was going to do it himself, because he is not thatkind of a man. I never got no impression that he would go out all by himself, and do allthat harm "Dorothy Koshock, the third woman passenger who testified as a witnessfor the General Counsel, said she had never heard Spurrier make any remarks such asthose attributed to him either by German or Swogger. In his testimony, Spurrier'admitted having attended the Mine Workers meeting and driving Swogger, German,and Koshock home, but he denied having made the remarks with which he was chargedby the other witnesses.175 "Sarah Moore" was not identified. It may, of course, have been the maiden nameof Sarah Heddleson whose window (it has been found) was broken by a bottle thrownby an unknown person'' EKCO PRODUCTSCOMPANY223be walking down the street and somebody jump out of the alley and get ahold ofyou?" 116On,or about August 20, striker Gaylord Gattrell, accompanied by strikers HelenMehalko, Margaret Olsavsky, William Sichina, and Louis Stahovec, drove to thehome of employee Merritt Groves, with whom Gattrell was friendly since Groves'wife was the sister of Gattrell's brother's wife.Parking his car and leaving hispassengers, Gattrell asked Groves if he had gone back to work, and when Grovessaid that he had returned to work, Gattrell remarked, "You are going to get hurt." 117On their face, these remarks made by Spurrier, Trenner, and Gattrell were notthreats.They dealt solely with what had been done or might still be done by unrulyelements of the striking group other than the speakers.They did not inform thelistener that the speaker had taken, or would take, any part in planning, initiating,assisting, supporting, or committing any acts of violence or harassment of nonstrikers.They gave no ground for believing that the speakers approved of, or were in sympathywith, any of these acts.Nor did they indicate that the speakers, in forecastingpossible injury to nonstrikers, were motivated by a desire to coerce their listenersto stop working, rather than by a desire to give a friendly warning so that the listenersmight avoid injury at the hands of others.Nor does the record furnish any ground for otherwise interpreting Spurrier's,Trenner's, or Gattrell's remarks.They were apparently part and parcel of calmlyconducted conversations between employees who were friendly and mutually con-cerned with what might happen.None of the remarks was made under circumstanceswhich would indicate that the listener was in danger from the speaker or from anyassociates with whom or for whom the speaker was acting, as might have been thecase, for example, if any of the statements had been made on the picket line. Thereisno indication in the record, either, that any 1 of the 3 strikers participated inany of the acts of violence or the direct threats thereof which have already beenfound, nor that, through a general dissemination by any of them of reports orrumors of terror, they were seeking to capitalize upon the acts of violence com-mitted by others and the fears of the nonstriking employees. In short, there seemsto have been nothing in the remarks (either upon their face or in the light ofany evidence which might affect their significance) to support the Respondent'sargument that they were threats of violence designed to interfere with the non-strikers' right to continue to work during the strike. Indeed, with the possible ex-ception of Swogger, it does not appear that any of the nonstrikers so regarded them.Upon these considerations, the Trial Examiner believes that Spurrier's, Trenner's,and Gattrell's remarks did not render them unsuitable for further employment nor,therefore, that they should bar these strikers from the benefits of the remedy ofreinstatement and back pay.Thus far, the Trial Examiner has recommended that the usual remedies of rein-statement and back pay be withheld only from those strikers (i. e., David Sills, Ver-neda Oliver, Mike Slifko, and Michael Koval) whom he has found 'to have engagedin acts of violence or to have made threats thereof. In view of the recent decisionby,a majority of the Board in theB. V. D.case 116 (which, of course, was issued sincethe hearing in the present case), there still remains the question of whether rein-statement and back pay should, as a matter of policy, also be withheld from theother striking discriminatees named in the complaint, even though there is no groundfor finding that any of them engaged in any of the acts of violence or made anythreats of violence.In essence, this was one of the contentions forwarded by the Respondent in itsanswer to the complaint, but rejected by the Trial Examiner during the hearing. For,on motion made by the General Counsel at the beginning of the hearing, the Trialne This findingismade uponthe testimony of Andrew Gress, whoappeared as a witnessfor the General Counsel and who stopped working after this visit from Trenner. Trenneradmitted having visited Gress and having urged him to stay awayfromwork.Shetestified, however, that Gresssaidhe needed the money, and that allshe saidwas thatthe other strikers needed money, too, and that employees with 7 or 8 children stayed awayfrom work.117Groves and Gattrell both testified that Gattrell made this visit.The finding as towhat Gattrell said is baseduponGroves' testimony.Gattrelltestifiedthat he askedGroves how he felt about the Mine Workersand about going backto work ; that Grovesexplained that he thought he should go back toworkto support his family; and thatGattrellagreedthat Groves should do what he thought proper "and everything will beall right."Gattrell specificallydenied having told Groves he would get hurt if be wentback to work.itsB.V. D. Company,Imo., 110 NLRB 1412, issued on December 16, 1954. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer struck from the Respondent's answer those allegations which in substanceasserted that the use of violence and force during the strike by the Mine Workers orby various strikers deprivedall"employees who engaged in, or aided and abetted thestrike and the striking employees" of the protection of the Act against dischargeor refusals to reinstate them, and not merely those employees who themselves en-gaged in such acts of violence or force or aided and abetted the commission of suchacts.119However, during the hearing, the Trial Examiner received not only evidence ofviolence and threats by identified discriminatees, but alsoallevidence proffered bytheRespondent concerning acts of violence committed by unknown persons-both for the purpose of furnishing a relevant background and for the purpose ofkeeping open throughout 'the development of the evidence the possibility of identify-ing the hitherto unknown persons who committed some or all of these acts.120 As aresult, the issue as to the extent of strike violence-by unknown persons as well as byidentified persons-was fully litigated at the hearing, and the Trial Examiner hasalready summed up the evidence and made all the factual findings which he believesare justified by the evidence.In theB. V D.case the Board found, upon the particular state of facts (whichit set forth in detail), "that widespread violence of the most lawless character accom-panied the strike" in that case; that it continued over a period of 4 or 5 months; thatthe employer's plant was dynamited, causing serious damage; that the Governor ofthe State found it necessary to call out the National Guard to keep order; and that,"Whether or not the strikers expressly authorized such conduct, it remains true thatthey invited and accepted the benefit of it and took no steps to discourage or repudi-ate it.The fair inference is that at least those strikers who continued to picket dur-ing the violent strike welcomed, approved, and ratified such conduct."The Boardconcluded, therefore, that "in the context of violence in this case," it would not be con-sistent with the policies of the Act to require the employer to reinstate with back paythose strikers who continued to picket in spite of the violence, even though it was notshown that they had participated in the unlawful acts.A careful reading and rereading of the Board's decision in theB. V. D.case hasconvinced the Trial Examiner that the Board intended to limit the rule of disqualifi-cation to the most flagrant cases of continued lawlessness and violence, but otherwiseto adhere to the well-established, general rule that only actual participation or com-plicity by strikers in acts of lawlessness should lead 'to their individual disbarmentfrom reinstatement and back pay.121Upon a comparison of the facts found in thepresent case and those found by the Board in theB. V. D.case, the Trial Examinernotes that some of the same types of acts were common to both cases, but that themost serious in theB.V.D.case (such as the dynamiting of the plant) hadno parallel, either in degree or number, in the present case.Nor were the periodseither of lawlessness or of the strikers' persistence in picketing after violence becameknown to them comparable in the two cases. Furthermore, in te present case, theincidents of violence reached no such magnitude or generally threatening characterthat they could be regarded as necessitating the calling out of the National Guard topreserve order, as was done by the Governor of the State in theB. V. D.case.TheTrial Examiner therefore does not believe that the exceptional principles laid downby the Board in theB. V. D.case are applicable to the present case.Accordingly,he rejects the contention of the Respondent that the acts and threats of violence foundin the present case furnish a basis for disqualifying any of the discriminatees otherthan those who participated in such acts.3. "Mass picketing"In the amendment to its answer, the Respondent asserts that the strikers namedin the complaint should be barred from any possible order of reinstatement andI" See paragraph II, C of the "Memorandum and Ruling of the Trial Examiner," filedin the instant record as Trial Examiner's Exhibit 3, and the court decisions thereincited for the general rule thus applied by the Trial Examiner.1w On this theory, the Trial Examiner denied a motion made by the General Counsel tostrike from the Respondent's amended answer a number of allegations that certain acts ofviolence were committed by "unknown persons."123 See, for example,N. L R. B. v. Deena Artware, Inc,198 F. 2d 645, 652 (C. A. 6) ;N. L R. B. v. Clinchfield Coal Corp.,145 F. 2d 66, 72 (CA. 4) ; N. L. R. B. v. Quality andService Laundry, Inc,131 F. 2d 182, 183 (C. A. 4), cert. denied 318 U S.775; N. L. R. B.v.Kentucky Fire-brickCo, 99 F. 2d '89, 92-93 (C. A.6) ; Stewart Die Casting Corp v.N. L. R. B.,114 F. 2d 849, 856 (C. A.7) ; N. L. R. B. v. Marshall Car Wheel and FoundryCo. of Marshall, Texas, Inc.218 F. 2d 409(C. A. 5). EKCO PRODUCTSCOMPANY225back pay because, among other things, they blocked entrance to the plant and stoppedpersons from leaving on August 13, 1951.On this issue, evidence was produced toshow the location of the Respondent's plant and its "entrances," the general picketingsituation, and the occurrence of a number of incidents at the various "entrances"on August 13 and 14, 1951.Respondent's property is located on the north side of route 21, a State high-way which is about 50 feet wide at that point and leads eastward to the mainsection of the town of Byesville and, in the other direction, to the town of Cam-bridge.The Respondent's highway frontage extends from the property line of a"Sohio" service station on the west to the line of Palmer's "Esso" Service Stationon the east. Its property not only extends directly back from the highway betweenthese two service stations, but also includes a parking lot which lies behind Palmer'sService Station.The Green Lantern and its parking lot, where many of the strikersgathered and listened to the Mine Workers organizers on the morning of August 13,ison the opposite side of route 21 from the Respondent's plant, butnotdirectlyacross the highway.The Green Lantern parking lot is opposite the eastern side ofPalmer's Service Station and the Green Lantern building is immediately to theeast, and thus farther away from the Respondent's plant.The Respondent's plant building stands about 175 feet back from route 21, andis roughly 100 feet in width and 1,000 feet in depth. It is bordered on its eastside by a driveway, which is approximately 25 feet wide and extends from route 21on, and along, the eastern edge of the Respondent's property past Palmer's ServiceStation, and then between the plant building and the Respondent's parking lot, tothe rear of the building. In the front the building is separated from route 21 bya lawn and another driveway. This front driveway begins at the western corner ofthe Respondent's property at the juncture of route 21 and the property line ofthe Sohio Service Station.From that point, the front driveway runs to the western,front corner of the Respondent's building, and then along the entire front ofthe building to its eastern corner, where it joins the other driveway from route 21.The Respondent's office is in the front of the building on the first floor.Aboveit (on a second floor and also in the front of the building), there is a cafeteria forthe employees.Behind the office and the cafeteria lies the production area ofthe plant.The doorway through which the employees enter the building is locatedat the guard's office on the east side of the building, directly across the side drive-way from the Respondent's parking lot.This building entrance is approximately100 feet from the front of the building and 275 feet from route 21.The employees and the Respondent's officials speak of the various points ofentry upon the Respondent's property as the "plant entrances."Thus, they talk ofthe entrance to the driveway from route 21 at Palmer's Service Station as "themain entrance" or the "Palmer Service Station entrance."They refer to the en-trance to the driveway from route 21 at the Sohio Service Station as "the westentrance."And one other so-called "plant entrance" is known as "the east entrance."It is located on the east side of the Respondent's parking lot, where an alleycoming from route 21 around the eastern and northern sides of Palmer's ServiceStation gives access to the Respondent's property through its parking lot.None of these "plant entrances" is marked by a fence or a gate.Coming towork, employees either drive their cars through these entrances to the Respondent'sparking lot and then walk to the building entrance at the guard's office, or walkthrough the entrances along the driveways directly to the guard's office.As has been noted, the strike began on Monday morning, August 13, 1951,with the posting of pickets at the plant entrances.As the employees came to theplant shortly before 7 o'clock, their normal starting time, they were informed thatthere was a strike.Many of them who decided not to go to work stayed in thevicinity of the plant during the rest of that day and during the next day, August 14.At most times during these first 2 days of the strike, there were approximately160 or 170 nonworking employees standing in separate groups at or near eachof the entrances to the plant and also on the Green Lantern parking lot.122 Therewas a considerable amount of walking back and forth between these groups, includ-ing the group at the Green Lantern parking lot across route 21. But, except foran hour or so during the morning of the first day when most of the people attendedthe meeting held by the Mine Workers representatives on the Green Lantern parking12iThe estimates given by different witnesses varied somewhat as to the total number andthe numberin each group.The TrialExaminer believes the estimates given by PersonnelManager Wargo to be reliable and accordingly makes them the basis of these particularfindings.423784-57-vol. 117-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDlot, the number of persons in each of the groups remained fairly constant duringthe first 2 days.The members of the largest group,numbering from 75 to 100,stood or movedaround in an area embracing the main entrance and the near corner of the PalmerService Station property.Another group of 8 or 10 persons stood at the westentrance,as did a group of similar number at the east entrance.There were also afew individuals on route 21 directly in front of the plant, and a few pickets wereposted in back of the plant at the junction of the Respondent's railroad spur andthe main track.The remaining strikers in the vicinity of the plant were gathered onthe Green Lantern parking lot.Most of the evidence produced by the Respondent to show mass or obstructivepicketing related to what happened at the main entrance when nonstriking em-ployees entered and left the plant on August 13 and 14.There was also testimonyconcerning two other incidents which occurred on the east side of the plant.Finally, there was testimony which, according to the Respondent,shows that afterAugust 14 and in violation of the limitations of the temporary restraining order issuedby the Guernsey County Court of Common Pleas on that day, more than twostrikers continued to picket at each of the plant entrances.As the Trial Examiner has already noted, the Respondent claims the benefit ofallof this evidence although,in its brief, it has not furnished the Trial Examinerwith any substantial assistance in the way of specific references to the evidence, thewitnesses,or the particular incidents upon which it purports to rely. It makestwo contentions:(1) that strikers engaged in obstructive or mass picketing duringthe first week of the strike;and (2)that, in violation of the court'sorder, therewere more than two pickets at each plant entrance after August 14.On the other hand,the General Counsel contends in his brief simply that "Theevidence is clear that there was no unlawful mass picketing that debarred employeesfrom the plant."His argument is that"The record is silent as to anyone beingphysically prevented from entering the plant.Though there were crowds aroundthe vicinity of the plant at times, practically all of the witnesses presented by Re-spondent stated that they had no difficulty in going in or out of the plant,althoughthey did testify as to numerous incidents of name calling."The Trial Examiner cannot agree entirely either with the General Counsel orthe Respondent in their respective opposing views of the significance of the evi-dence.If the evidence shows anything clearly, it is that, at times,the strikersphysically obstructed the passage of nonstrikers through the plant entrances,althoughat other times,nonstrikers were permitted to pass without interference.There wasthus no constant pattern of obstruction,either in the actions or positions taken bythe strikers, as the Respondent seems to assert through the testimony of its witnesses.On the other hand,contrary to the General Counsel's position,there were a numberof incidents in which strikers did physically obstruct nonstrikers in their going intoand coming out of the plant.In reaching these general conclusions,the Trial Examiner has consideredallofthe pertinent evidence which he has been able to find through his independent comb-ing of the entire record,and has classified it and his findings,according to their sub-stance and significance,as falling into 1 of 3 general types.The substance andsignificance of the evidence can therefore be most clearly set forth by summarizingthe testimony of the various witnesses in connection with the type or class in whichthe Trial Examiner believes it falls.Of the first type,there was the following testimony,which the Trial Examinercredits:(1) Personnel Manager Paul Wargo testified that during August 13 and 14 strikerswere strung across the main entrance.(2) Employee Charles Wilson testified that he came to the plant to go to work on thesecond shift at 3:30 p.in. on August 13; he saw a large crowd with picket signs aroundthe main entrance;he stayed in the crowd for about half an hour before going home;strikers"were all across the drive";he saw no one go into the plant at that time, butsome people from the day shift came out through the crowd;and when he did go towork on the following day, the crowd separated for him to pass through.(3)Employee Marjorie Burt testified that shortly after entering the plant throughthe west entrance without interference on the morning of August 13,she'looked outof one of the plant windows and saw"an awful big crowd"at the main entrance;the crowd left room for only one car to pass through,but although cars slowed down,theydidgo through.(4) Employee Mike Williams testified that on the morning of August 14, strikersnarrowed the path for his car through the main entrance,so that he had to drive'almost"on the lawn. EKCO PRODUCTS COMPANY227(5)Employee Virginia Karas testified that, as her brother drove her to workthrough the main entrance on August 13, all but 1 of 7 strikers who were standingin a line across the driveway stepped aside; and that striker Mike Slifko, who stoodat the end of the line, "started to step out" but her brother drove his car through.(6) Employee Mary Endley testified that, on August 13 and 14, there were strikers"all across the driveway"; on August 13 she entered the plant by walking aroundthe crowd across the lawn; and on August 14 she entered by driving around the crowd"off the driveway."(7)Employee Evelyn Davis testified that when she and employee June Berrywere driven to the plant by employee Dean Cale on the morning of August 13, shenoticed a crowd of people at the main entrance; she and Berry got out of the car,walked to the plant across the grass and around "several people," including strikersEmil Scrapchansky, James Dolan, and Robert Gaton, who were "standing in theentrance," ,and "they didn't stop us because we just went in on the grass.They mighthave, if we had come down through the driveway."(8)According to the credible portions of employee Sarah Heddleson's and em-ployee Agatha Blakesley's testimony, strikers Verneda Oliver and Mary Trennerwere standing at the side of the east entrance as Heddleson drove Blakesley to workon the third morning of the strike; Verneda Oliver approached so close to the sideof Heddleson's car that, as Heddleson drove through the entrance, the car brushedOliver's clothing; and Verneda Oliver and Trenner thereupon called Heddleson a"dirty son-of-a-bitch." 123From its submission of this type of testimony, the Respondent seems to believethat picketing is physically obstructive, and should disqualify the participating strikersfrom reinstatement and back pay, when it consists only of:(a)The presence of strikers in a line across a plant entrance at starting or quittingtime, even though there may be adequate room for employees on foot to pass throughthe entrance, between or around the pickets, and even though the pickets voluntarilypart to make way for nonstrikers as they approach on foot or in automobiles; or(b)The approach of a striker to a nonstriker in the plant entranceway, with arequest or signal that the nonstriker stop, even though the striker does not step intothe direct, immediate path of the nonstriker, and adequate room for passage is leftfor the nonstriker, should he decide not to comply with the striker's request.If this be its, belief-as apparently it is-the Respondent is in error.For, in casesof these types, it cannot be said that the strikers physically obstruct the nonstrikersor threaten to do so.On the contrary, their conduct constitutes an exercise by themof their right to attempt peaceably to persuade their fellow employees to join thestrike, and certainly presents no ground for withholding the Act's remedies from thestrikers.The Trial Examiner accordingly concludes that the evidence and factualiza This finding is made upon a consideration of the testimony of Heddleson, Blakesley,Verneda Oliver, and Trenner.Heddleson's testimony was that Mary Trenner just stood at the side of the buildingand did not do anything; that Verneda Oliver "stepped in In the middle of the road andmade the remark that she didn't intend to get out for me to pass through" ; and thatHeddleson stopped her car before driving through.Blakesley testified that Trenner andVerneda Oliver "were standing there and more or less got in front of the car" ; and that"they weren't going to let us through.They were going to string across the highwayand she [Heddleson] just kept on going and she brushed Verneda Oliver's clothing. Shewas that close to her."Both Heddleson and Blakesley agreed that Oliver and Trennerboth called out the epithet set forth in the text.On the other hand, Verneda Oliver testified that she was "standing along the side"when Heddleson drove in that morning and brushed against her with the car ; shedenied that she stood in front of Heddleson's car, or that she told Heddleson she did notintend to get out of her way. Both Verneda Oliver and Trenner also denied that either ofthem called Heddleson the name given in the text, although at an earlier point in hertestimony Trenner admitted that she didnot rememberwhether she had done so or not.Faced with these differing versions of the incident, the Trial Examiner cannot relycompletely upon the version of any 1 of the 4 witnesses. In view of Blakesley's failure togive Heddleson support on several points, he credits Verneda Oliver's denials of Heddle-son's testimony that Oliver and Trenner stood in the middle of the road and that Olivertold Heddleson she did not intend to move aside to permit Heddleson to pass through.On the other hand, In accordancewith the substanceof Blakesley's testimony, the TrialExaminer finds that Verneda Oliver did approachso closeto the sideof Heddleson's carthat the carbrushed herclothing.Finally,the TrialExaminerfinds,in accordance withHeddleson's and Blakesley's testimony,and in spite,of Verneda Oliver's and Trenner'sdenials, thatOliverand TrennercalledHeddlesona "dirtyson-of-a-bitch."" 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDfindings summarized up to this point, although relevant to the general picture, wouldnot support holding that any of the strikers engaged in obstructive or mass picketing,or that they thereby forfeited their rights to reinstatement and back pay.The substance of the second, general type of testimony given by the Respondent'switnesses, is quite different.Of this type, there was the following testimony, whichthe Trial Examiner credits:(1)Employee Robert Allbright testified that on August 13, although nonstrikersentered the plant both on foot and in cars, the strikers "would crowd around thecars trying to come in," and thus would try to stop the nonstrikers from coming towork.(2)Office employee Clay Jirrels testified that from the office window he observedthat, as employees were going home at 3:30 p. in. on August 13, the "crowd seemedto encircle [the] cars and used the word `scab"";and that, at quitting time on August14, there were "25 or 30 people in the main driveway."(3)Employee Andrew Stoney testified that he did not go to work on the morningof August 13 because a group of 45 or 50 persons, including strikers Robert GatonandWilliam Sichina, "were lined across" the main entrance, and, for about 5minutes, blocked a car which had reached the entrance ahead of Stoney's car.Stoney further testified that he drove into the plant the next day without incident.(4)Employee Beryl Allen testified that as her husband drove her and 3 otherwomen employees up to the main entrance on the morning of August 13, strikersstepped in front of the entrance; that she and the 3 other women walked intothe plant; and that she saw 10 or 12 other cars stopped that morning.(5)Employee Peter Mnich testified that employee Dick Burt drove him "atnormal speed" through the main entrance and into the plant on August 13, althoughstrikers jumped in front of the car, held up their hands, and then jumped back.(6)Employee Charles Ruby, who worked on the second shift, testified that uponhis being driven to work by employee Ed Wetherholt at 3:30 p. in. on August 13,they found a crowd of approximately 40 or 50 people standing in the drivewayat the main entrance; some of these people stepped in front of Wetherholt's car,stopping it, and these men asked Ruby and Wetherholt to "stay out"; Ruby andWetherholt said they were going in, and the strikers then stepped back and permittedthe 2 nonstrikers to pass through and into the plant.(7) Employee Mabel Oliver testified that on the mornings of both August 13and 14, "close to 100" strikers were "grouped across the road, blocking the [main]entrance to the plant"; she had to "walk around to the yard" on August 13, butshe walkedthroughthe group on August 14.(8)Employee Pauline Vahala testified that one morning about 4 days afterthe strike began, she and employee Stella Wonicz were about to enter upon theplant property through a gap in a fence "about twenty-five feet to the left of theparking lot"; striker David Sills asked them where they thought they were going,and blocked their way so that they had to walk around and go in the side entrance.It is no answer to this block of the Respondent's evidence for the GeneralCounsel to point out, as he does, that, so far as the record shows, no nonstrikerswere "physically prevented" from eventually entering the plant.For a temporaryphysical obstruction or restraint upon nonstrikers' ingress or egress, or even anunsuccessful attempt thereat, is also repugnant to the policies of the Act, and shouldresult in the loss by the participating strikers of their rights to reinstatement andback pay.The Trial Examiner accordingly finds that, on the occasions mentionedin the testimony just summarized, strikers did obstructively picket the Respondent'splant, and that, because of their participation in these incidents, strikers RobertGaton, William Sichina, and David Sills (the only persons whom the Respondent'switnesses identified) forfeited their rights to reinstatement and back pay.Followingthe generally established rule, the Trial Examiner finds no ground for extending thisforfeiture to the strikers generally.We come now to a consideration of the last type of Respondent's evidencerelating to picketing by more than two strikers at each plant entrance after August 14,the date the court issued its restraining order.It seems clear from the testimony of Personnel Manager Wargo and employeeClay Jirrels, and the Trial Examiner accordingly finds, that more than two strikersdid picket each of the Respondent's entrances at starting or quitting time after August14 and until August 31.But the evidence furnishes no basis for a finding as to theidentity of any striker who picketed at any time during this period when there weremore than two pickets at the entrance which he or she was picketing.Wargo testified simply that on August 15, and for the remainder of the first weekof the strike, there were about 50 people at the main entrance at starting and quittingtimes; that thereafter the number diminished and that during the second and third EKCO PRODUCTS COMPANY229weeks of the strike, there were always at least 3 pickets at each entrance, and atlimes as many as 10 or 12 at the main entrance and 6 at each of the other entrances.He did not name any of the pickets.Jirrels testified that there were about 25 or 30 people in the driveway in the mainentrance, and 6 to 8 people in the driveway of the west entrance throughout thefirst week of the strike; during the second week, the numbers "dwindled, but nottoo much"; and, on August 13 and 14, and throughout the strike, the people inthese groups chanted "scab" at the nonstrikers as they left the plant.Upon aquestion by the Respondent's counsel as to whether he could identify any of thepeople whom he saw"chanting during the strike,"124 Jirrels answered that he could.Counsel then asked Jirrels in his next two questions whether"between August 14thand August 31st,"he saw "these people in the driveway," and could identify them.In reply, Jirrels said that, although "it has been more than two and a half years,"he could name some of them, and gave the names of 17 of the strikers.125Upon consideration of this setting in which Jirrels gave his answer to theselast two questions, the Trial Examiner does not believe that he realized that thesequestions, unlike the immediately preceding question, excluded the first and possiblyalso the second day of the strike, when there was no order limiting the numberof pickets.Nor, therefore, does the Trial Examiner believe that Jirrels intendedby his answers to say that he saw every one of the 17 people in the plant drivewayat some time or times on or after August 15. That this was apparentlynothis intention is also affirmatively shown by his testimony on cross-examination, whichindicated that he was understandably uncertain as to the "exact days" on which heobserved the acts of various strikers concerning whom he testified, and, for example,that in the case of one of them (Anna Rushin), his recollection was merely thathe may have seen her at the plant entrance only once, and that it might have beenon August 13 or 14.Furthermore, Jirrels didnottestify as to whether he saw any 3 or more of the 17strikers or other strikers, either in the plant's driveway or at a plant entrance,at thesame timeduring the period of 17 days from August 15 to 31, inclusive.Upon his consideration of the evidence, therefore, the Trial Examiner finds noreliable basis in the record for concluding that any specific striker or strikers engagedin the picketing which violated the court's restraining order, nor, under establishedprinciples, for recommending that the reinstatement and back-pay rights of any ofthe strikers named in the amended complaint be withheld because of participationin a course of picketing forbidden by the court's order.4. "Scurrilous name-calling"A great portion of the Respondent's case was devoted to testimony of nonstrikersthat, as they went to and from work and even while they were "downtown" inByesville, they were called "scabs" and other "scurrilous names" by the strikers.In all, the Respondent's witnesses charged 37 of the strikers listed in the amendedcomplaint with having indulged in this name-calling. In view of the possible bear-ing of the decision of the Court of Appeals for the Fourth Circuit in theLongviewFurniturecase,126 which was issued on July 27, 1953, at roughly the midpoint in thehearing in the present case, the Trial Examiner received this testimony and deferredruling upon the General Counsel's motion to strike those allegations of the Re-spondent's amended answer which asserted that "scurrilous name-calling" constituteda ground for withholding the remedies of reinstatement and back pay.So far as any name-calling by strikers appears to have occurred away from thevicinity of the plant, the probative evidence justifies a finding only that variousstrikers called nonstrikers "scabs."Thus, with respect to these incidents, the TrialExaminer finds, upon the testimony of various witnesses for the Respondent, only that,during the strike, strikers Charles Dudley, Bill Larrick, David Sills, Mike Slifko, MaryTrenner, and Mike Voytko called nonstrikers "scabs" upon the streets of Byesville,either downtown or in the neighborhood of the nonstrikers' homes; and that strikersEmil Scrapchansky and James Dolan, upon meeting nonstriker George Puzika at a"A Emphasis is supplied in this and the next quotation in the text. Both quotationsare taken from questions put to Jirrels by Respondent's counsel.5 Bonnie Barnett, Eleanor Hronec, Georgie Novotny, William Sichina, Verneda Oliver,Frank Johnson, Bill Larrick, Mike Slifko, Charles Callihan, Charles Dudley, GeorgeHaschak, Ina Belle Hatcher, Margaret Olsavsky, Jack Phillips, Anna Rushin, David Sills,and Louis Stahovec126206 F. 2d 274 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestaurant in Buffalo during the strike, suggested that Puzika get a job as a "baby-sitter"and called him "a scab." 127There is credible evidence, however, that, while in the vicinity of the plant, variousstrikers called nonstrikers names which were stronger than "scab."A considerableportion of this evidence relates to strikers Verneda Oliver and Mary Trenner. Uponthe testimony of the nonstriker concerned in each incident and despite Oliver's andTrenner's specific denials and their general denials that they ever swore or cursedat anyone, the Trial Examiner finds that:(1)Verneda Oliver and Trenner called employee Sarah Heddleson a "dirty son-of-a-bitch" when Heddleson drove through the east entrance to the plant on thesecond or third day of the strike.128(2) In separate incidents, Verneda Oliver and Trenner together called employeesHelen Holub and Betty Ann Stalter a "God damn scab."(3)Verneda Oliver called employees Dorothea Hamilton and Pauline Vahala"sons-of-bitches."There is also credible evidence that other strikers used stronger terms than "scab"in the vicinity of the plant.Upon this evidence, the Trial Examiner finds (in spite ofdenials by those of the strikers in question who testified on rebuttal) that:(1) StrikerMike Slifko called employee George Bailey a "one-eyed son-of-a-bitch."(2) Striker William Sichina called employee Mary Endley a "God-damned yellow-bellied scab."(3) StrikersMike Slifko and Edward Polasky called employee Peter Mnich a"Yellow-belly."(4) Strikers Verneda Oliver, Eleanor Hronec, Bill Larrick, and David Sills calledemployee Betty Ann Stalter "a God-damn scab" and "yellow." 129(5) Striker Charles Dudley called employees Melvin Tolliver and Pat McCulloughyellow-bellied scabs" or "yellow scabs." 130Finally, testimony ,was given by a large number of Respondent's witnesses to thegeneral effect that many of the strikers standing around the plant simply called "scab"at the nonstriking employees as they went to or from work. Some comment as to .thegeneral nature and substance of this testimony is necessary.That "sca'b"-calling wascommon seems clear, and the Trial Examiner so finds.However, in face of point-blank denials by a number of the strikers, the difficulty lies in determining which of1w This finding is based upon the consistent portions of the testimony of Puzika, Scrap-chansky, and Dolan.Neither their demeanor nor the substance of their testimony or ofany other testimony relating to the conduct of any of these three witnesses affords anybasis for a reasonable resolution of certain other points of conflict in their testimony.Since the Respondent has the burden of proof as to misconduct affecting the remedy, theTrial Examiner makes no finding that (as Puzika testified but both Scrapchansky andDolan denied) these two strikersalso called Puzika"dirty son-of-a-bitch" and accusedhim of "taking food from [their] kids' mouths."For the same reason, the Trial Examiner makes no finding that (as nonstriker VirginiaKaras testified but strikers William Sichina and Andrew Balik denied) Sichina steppedup to Balik as Balik was dancing with Karas at a New Year's party at the end of 1952,and asked Balik if he was going to dance with a "damn scab."izeAlthough both Verneda Oliver and Trenner denied having called out this name,Trenner admitted at another point in her testimony that she didn't know whether shedid or notiri The Trial Examiner makes this additional finding with respect to Verneda Oliver inspite of her denial that she ever cursed or swore at anybody during the strikeNeitherLarrick nor David Sills testified at all.Eleanor Hronec (who, Stalter testified, alsoaccused her on this occasion of "tattling" to the Respondent) did not testify as to thisincident nor, therefore, deny it.Stalter testified that striker Margaret Bamfield was also in the group and called herthese names.The Trial Examiner, however, credits Bamfleld's testimony that, althoughshe heard others use suchterms as "damnscab," she herself engagedin no name-calling ofany sort.130Employee Pauline Vabala testified as to another allegedname-callingincident in-volving five other strikers . Alice McCall, Hettle Mason, Helen Sikora, Bonnie Barnett,and Georgie Novotny.According to, Vahala's testimony on direct examination, on themorning of the first day of the strike, these five people called her a "scab," a "dirtyscab," and a"dirty bitch."On cross-examination, however, she testified that she couldremember only that they calledher "scab" and "damn scab."In view ofthis uncer-tainty in her own testimony, and the specific denials by each of the five strikers, the TrialExaminercredits thedenials. EKCO PRODUCTS COMPANY231the strikers participated, and the extent to which they did so. Some of the strikerswere named as participants on only one occasion, and by only a single witness.Others were identified as "scab"-callers by more than 1 of the nonstrikers and by asmany as 8.Moreover, the bases given by the Respondent's witnesses for their identi-fication of particular strikers as "scab"-callers varied from positive testimony givenby some of these witnesses on close-hand observation and recognition of the voicesof the strikers in question, to apparent conclusions by -other witnesses that the strikerswhom they identified as calling "scab" were doing so merely because, although theirvoices were indistinguishable, they were in the group from which the cry issued.Ex-treme examples of testimony of this sort were furnished by employees Clay Jirrels andMichael Jamiel, the witnesses who named the greatest number of "scab"-callers-many of whom were mentioned by none of the other witnesses. For the testimonyof both these witnesses was based upon their observation of the striking group of75 or more persons on route 21 during the first 2 days of the strike, from positionstaken by them at windows of the Respondent's plant that were at least 175 feet fromthe point where the strikers stood.Yet, according to their testimony, from these tworemote points they were not only able to hear ia constant repetition of the word"scab," but were also able to ascertain and identify the specific persons who were call-ing out the name from the movements of their mouths.Upon his appraisal of all this 'testimony, the Trial Examiner finds that 21 of thestrikers called "scab" at nonstrikers in the vicinity of the plant during the strike.Specifically, he credits the testimony of the Respondent's witnesses involving (a) 4strikerswho admitted having engaged in "scab"-calling; 131 (b) 6 strikers who didnot testify at all; 132 .(c) 8 strikers who testified, but only on other points; 133 and(d) 3 strikers, in spite of their denials that they had engaged in name-calling.134Onthe other hand, the Trial Examiner credits,the denials of 15 other strikers that theyhad engaged in any name-calling, in spite of the contrary testimony of 1 or more ofthe Respondent's witnesses.135Since the close of the hearing in the present case, the Board has issued its decisionpursuant to the remand by the Court of Appeals for the Fourth Circuit in theLong-view Furniture,case.136It appears from its decision that the Board, rather than seekSupreme Court review of the court's remand, has applied "the principle laid downby the Court [of Appeals] in its decision asthe rule of law for this case only"[em-phasis supplied]; and that the Board in other cases will still follow the previouslyestablished rule that name-calling by strikers is not sufficient to bar them from re-instatement or back pay.137Accordingly, the Trial Examiner concludes that thelname-calling by strikers in the present case does not affect their rights to theseremedies.5. "Economic threats and coercion"In its amended answer, the Respondent asserts that some of the strikers named inthe amended complaint should be barred from reinstatement and back pay becausethey made "economic threats" against nonstrikers or engaged in "economic coercion."In its brief, the Respondent characterizes these alleged acts as "engaging in or threat-ening to engage in acts akin to a secondary boycott."Upon the General Counsel's objection, the Trial Examiner rejected offers by theRespondent to prove a number of -these alleged economic threats or actual reprisalsby hearsay rather than by direct testimony.138However, in the absence of objection,the Trial Examiner received direct evidence of:13i Strikers Charles Dudley, Georgie Ann Novotny, Verneda Oliver, and Mary Trenner.'33 StrikersMary Lonca, Margaret Olsavsky, Jack C. Phillips, Edward Polasky, DavidL. Sills, and Edna Watson.'m Strikers Robert Blancett, Carrie M. Barnett, Albert S. Batyk, Robert F. Gaton,.George Haschak, Eleanor Hronec, Louis Stahovec, and Mike Voytko134 Strikers Emil Scrapchansky, William Sichina, and Mike Slifko.136 Strikers Helen A. Bailey, Paul Bailey, Andrew P. Balik, Margaret Bamfield, BonnieBarnett, Charles Callihan, Oris Channell,Ina Belle Hatcher, Elms, La Wanda Hogan, PaulHolub, John Hronec, Hettie Delores Mason, Alice Jean McCall, Anna S. Rushin, andHelen Sikora133 110 NLRB 1734.137 See the court and Board decisions cited in the dissenting opinion of Member Murdock.18 Thus, the Trial Examiner rejected the Respondent's offers to prove(1)By the testimony of nonstriker Beryl Allen that, according to her husband,strikerMike Slifko visited her husband at his barbershop with the business agent of herhusband's union, and sought to have her husband's union card revoked.(2)By the testimony of nonstriker Lucille Henry that, according to her husbandand her brother,the agent of a union representing the employees where the husband and 232DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)A threat made by striker Verneda Oliver to nonstriker Mabel Oliver that thestrikers would not patronize Oliver's husband's shoe repair shop nor ,the barbershopof the husband of nonstriker Beryl Allen.(b)Notice given by striker Elma La Wanda Hogan to the son of one of the non-strikers that Hogan was terminating his delivery of the local newspaper to her home,because his mother had not joined the strike.(c)A refusal by striker Kenneth Trott, during the strike, to permit nonstrikerSusieMorse to harvest a crop of corn which Morse had planted with Trott's consenton Trott's land.Only the evidence as to (c) was contradicted. If the Trial Examiner believed it tobe material, the Trial Examiner would find (a) and (b) and credit the denial ofKenneth Trott as to ^(c).But the Trial Examiner does not believe any of these inci-dents have any bearing upon the question of whether the particular strikers shouldbe reinstated or awarded back pay.Withholding business or favor from nonstrikersor their relatives was certainly the right of the strikers and was therefore lawful. IfTrott did anything improper, it was a breach of contract for which Morse had aremedy in the courts. Short of breaches of the peace and interferences with em-ployee rights, the Board cannot, as a practical matter, undertake-and, as a matterof policy, should not undertake-the policing and regulation of the purely personal,day-ito-day relationships between strikers and nonstrikers.6.Poststrike conductThe Respondent asserts that the poststrike conduct of three of the strikers namedin the amended complaint has rendered them unsuitable for further employment andthat they are not entitled to reinstatement or back pay.The Trial Examiner agreesthat, in view of striker Chester Wisenberger's plea of guilty and his conviction in theCambridge police court on July 7, 1953, on a charge of indecent exposure, theRespondent should not be required to reinstate him to his former or a substantiallyequivalent position.InWisenberger's case, therefore, the Trial Examiner recom-mends only that the Respondent make him whole for any loss of earnings sufferedby him by reason of its discrimination against him, from the date of his applicationfor reinstatement to July 7, 1953.As to strikers Charles Gresh and John McCall, the Respondent urges that theremedies of reinstatement and back pay be withheld because their testimony at thehearing was "patently false."Gresh testified on direct examination that in a tele-phone call to Personnel Manager Wargo on August 21, 1951, he asked Wargo whetherhe could work the next day and was told by Wargo that if Wargo "accepted" Gresh,he would have to ",accept them all."On cross-examination, however, he testified thatMrs. Mary Stone, a neighbor, made this telephone call on his behalf and then toldGresh of Wargo's answer.McCall testified that he received a registered letter "some-what similar" (although he "wouldn't say it was identical") to the letter in whichthe Respondent advised its striking employees on August 16, 1951, that if they didnot report for work by August 20, it would be assumed that they had quit their jobs.However, the Respondent produced an envelope addressed to McCall which was stillsealed and bore not only the usual post office stampings indicating that it had beensent to McCall by registered mail, but also the post office notation, "Refused."Withthe consent of counsel, the Trial Examiner opened this envelope during the hearing.Enclosed was the Respondent's letter of August 16, addressed to McCall.Upon this state of the record, it is clear that both Gresh and McCall gave erroneoustestimony.However, it is not at all clear that, in doing so, they were conscious oftheir error and thus exhibited the "lack of candor" 139 which would bar them fromreinstatement and back pay.On the contrary, from his examination of Gresh's testi-mony and his recollection of Gresh's demeanor on the stand, the Trial Examinerwould ascribe Gresh's error to an honest belief on his part that a telephone callbrother worked told them that the husband would be "blackballed" and that both thehusband and brother would lose their jobs, if Mrs. Henry continued to work during thestrike(3)By the testimony of nonstriker Iva Marie Scholik that according to a neighborand also nonstriker Ann Merva (neither of whom testified on the point), striker HarryEllison told the neighbor that Scholik's husband's pension from the Mine Workers wasto be taken away.(4)By the testimony of nonstriker Alberta Martin that, according to Otis Callihan(one of her neighbors), Callihan was told by one Hashman (another neighbor and thefather of striker Delia Oliver) that because Martin was a "scab," Hashman would nolonger permit her access to his water supply, upon which she depended for drinking water.119O'Donnell'sSeaGrill,55 NLRB 828. EKCO PRODUCTS COMPANY233made by a friend for him and in his presence was in sulstance a telephone call madeby him and might therefore be properly so described.Nor, in view of the tricks whichmemory plays, can the Trial Examiner conclude that McCall's testimony was not onlyerroneous, but deliberately false.For it related to a letter which the Respondent hadsent to all the striking employees 2 years before McCall gave his testimony.The TrialExaminer therefore rejects the Respondent's contention that by reason of patentfalsities in their testimony, Gresh and McCall should be barred from reinstatement orback pay.B. Specific recommendationsIn Appendixes B, C, D, and E of this report, and their various subdivisions, theTrial Examiner has formulated the recommendations affecting the persons named inthe amended complaint, which he believes are necessary to effectuate the policiesof the Act.These recommendations have been worked out (1) to provide for thedismissal of the complaint as to those persons against whom the Trial Examiner hasfound that the Respondent did not discriminate (see Appendixes E-1 and E-2);and (2) to provide, with respect to the other persons named in the amended com-plaint, and consistently with pertinent considerations of general policy, "a restorationof the situation as nearly as possible, to that which would have obtained but for theillegal discrimination." 140 (See Appendixes B, C, and D.)The Respondent's discrimination against the persons named in Appendixes B, C,and D has resulted in several different general kinds of injury to these persons.TheRespondent's discriminatory discharge of the active employees terminated their em-ployment by the Respondent and deprived them of the earnings which they wouldotherwise have received in the course of such employment. (See Appendixes B andC and the subdivisions thereof.)The Respondent's discriminatory removal of thelaid-off employees from the layoff list deprived them of such further employmentby the Respondent and their normal earnings in the course thereof, as they wouldotherwise have received under the Respondent's layoff and recall practice. (SeeAppendixes D-1, D-2, and D-3.)Finally, in reemploying some of the active andthe laid-off employees named in the amended complaint, the Respondent took theposition that these persons would be treated as new employees (i. e., without benefitof their prestrike seniority) unless the Board should order otherwise. (See Appen-dixes B-2, C-2, and D-2, and section III, C, 2 (e) of this report.)Accordingly, in order to remedy these injuries to the discriminatees and thus toeffectuate the policies of the Act, the Trial Examiner makes the various recommen-dations set forth in Appendixes B, C, and D, which provide generally for:(1)A resumption of the active employment of the discriminatees by the Re-spondent, with all their rights and privileges as employees, through an immediateoffer of reinstatement to those discriminatees who were active employees at thetime of the strike (see Appendixes B-1 and C-1), and through the operation of theRespondent's established layoff and recall practice in the cases of the discriminateeswho were on layoff status at the time of the strike (see Appendixes D-1 to D-3,inclusive).(2)The restoration to the discriminatees of their seniority from their respectiveoriginal prestrike hiring dates.(3)The compensation of the discriminatees (computed on a quarterly basis inaccordance with theWoolworthcase formula) 141 for any loss of earnings whichthey may have suffered by reason of the Respondent's discrimination against them.(4)The reinstatement and indemnification of any of the discriminatees who werereemployed by the Respondent either before the close of the hearing or since thattime, but who may thereafter have been laid off due to the Respondent's failure tocredit them with full seniority from the dates of their original, prestrike hire.In working out the details of his recommendations to accomplish these generalpurposes, the Trial Examiner has taken into account the various facts which affectthe reinstatement and back-pay rights of particular discriminatees.Thus, he has recommended back pay in the case of the discriminatorily dischargedactive employees (who the Trial Examiner has found were strikers) only from thedates of their respective applications for reinstatement 142 or, in the cases of suchdiscriminatees who have failed to apply for reinstatement, from a date 30 days afterthe service of this report, during which period the Trial Examiner has recommendedthat the Respondent correct its discrimination against them by offering them re-instatement. (See Appendixes B-1 and C-1.)140Phelps Dodge Corp v. N. L. R B.,313 U. S. 177, 194.141F. W. Woolworth Company,90 NLRB 289.142 SeeKallaher and Mee, Inc,87 NLRB 410; 413;Kitty Clover, Inc,103 NLRB 1665;CowlesPublsshing Company,106 NLRB 801. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner has also treated the back pay and reinstatement rights oftwo of the persons named in the amended complaint (i.e., InaBelle Hatcher andAlberta Penn) as terminating with their discharge for cause on April 7, 1953.143(See Appendixes B-3 and C-3.)The Trial Examiner has further found that, because of poststrike conduct render-ing him unsuitable for further employment by the Respondent, the back pay andreinstatement rights of still another discriminatee terminated on the date of hiscriminalconviction by an Ohio court for his misconduct. (See Appendix B-4and sectionV, A, 6 of this report.)Finally, the Trial Examiner has recommendedneitherback pay nor reinstatementfor 8 of the discriminatees-in the case of Robert Blancett, because it has beenfound that, in a statement made by him to Personnel Manager Wargo, he volun-tarily disclaimed interest in further employment by the Respondent before he madehis one and only application for reinstatement (see Appendix B-5 andsection III,C, 2 (a) and (b) of this report), and, in the cases of the 7 other persons, becauseof improper conduct on their part before, or during, the strike. (See AppendixesB-6 and C-4, and also section V (A), subsections 1, 2, and 3, of this report.)In formulating his recommendations, the Trial Examiner has also consideredthe special problems which are raised in the cases of the laid-off employees. (SeeAppendixes D-1, D-2, and D-3.)Had it not been for the Respondent's discrimina-tory removal of their names from the layoff list, it is possible that, in the Respondent'snormal application of its layoff and recall practice, they would have been recalledand would perhaps be still actively employed by the Respondent.On this supposi-tion, they would now be entitled toimmediateemployment by the Respondent, withfull seniority, and also to reimbursement for lossof earningsresulting from theRespondent's failure to recall them.But the present record does not present enoughfacts to determine whether, even in the normal course of the Respondent's practiceand absent the discrimination which has been found, these laid-off employees wouldhave been recalled.144On the basis of the present record, therefore, the TrialExaminer can make only the specific recommendation that the laid-off employees berestored,with full seniority, to the layoff list for the purpose of filling vacancies,and the additional broad recommendation, to be dealt within the compliance stage,that the Respondent also make the laid-off employees whole for any lossof earningssuffered by them as a result of the Respondent's failure to recall them earlier, dueto the discriminatory removal of their names from the layoff list.In addition to the various other affirmative recommendations set forth specificallyin the various appendixes, the Trial Examiner will also recommend that, uponrequest, the Respondent make available to the Board orits agents,for examinationand copying, all payroll records, social-security payment records, timecards,personnelrecords and reports, and all other records necessary to analyzing the amounts ofback pay and the rightto reinstatementunder the terms recommended in this report.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.UnitedMine Workers of America, District 50, and United Steelworkers ofAmerica, CIO, are labor organizations within the meaning of Section 2 (5) of the Act.143Following their rehire as new employees in the press department on March 23, 1953,they were discharged on April 7, 1953, for refusing to operate a press of a different typefrom those which they had previously operated.The General Counsel makes no con-tention that these discharges were a continuation of the Respondent's discriminationagainst these employees.He argues merely that, since their duties were changed, theywerenot reinstatedto their former positions.However, in the absence of a contentionthat the discharges were discriminatory and in view of the fact that the separationswere not due to the Respondent's failure to credit these two employees with their pre-strike seniority, the Trial Examiner finds that the discharges were for cause and ter-minated any reinstatement or back-pay rights which either of these employees may havehad.194The record shows hires of new employees only up to November 19, 1953 It cannotreasonably be assumed that, in the absence of the Respondent's discrimination, any ofthe laid-off employees named In Appendixes D-1, D-2, and D-3 would have been re-called to the jobs filled by new employees.For some, if not all, of these new employeeswere hired to replace the discriminatorily discharged active employees,whose rights toreinstatement certainly had priority over those of thelaid-off employes. EKCO PRODUCTS COMPANY2352.By discriminating in regard to the hire and tenure of employment of the-employees named in Appendixes B-i to B-6, inclusive, C-1 to C-4, inclusive, andD-1 to D-3, inclusive, thereby discouraging membership in United Mine Workersof America and District 50 thereof, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) and (3) ofthe Act.-3.By the above unfair labor practices and by otherwise interfering with, re-straining, and coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX AEmployees named in the amended complaint with (1) summary of findings as totheir employee status at the beginning of the strike and the dates of their initialapplications for reinstatement (if any); and (2) an index to the principal ultimatefindings, conclusions, and recommendations concerning each of themImmediate prestrike statusFirst applicationFor dis-positionsee ap-pendixbelowThelma Adams_______________Laid off-----------------------Sept. 4, 1951___________________D-2Floyd C. Arthurs_____________Active------------------------Sept. 10,1951__________________B-1Helen A Bailey______________---- do------- .-----------------Nov. 26, 1951__________________B-1Paul Bailey___________________------------ do-------------------------Nov. 24,1951__________________B-1Balik_____________----- do-------------------------Nov. 26,1951 ------------------B-1Arthur Ball___________________----- do-------------------------Nov 23,1951__________________B-1Margaret Bamfield___________----- do------------------------------do-------------------------B-1Sarah Barnes_________________Laid off-----------------------Oct. 17, 1951 ------------------E-2Shirley Barnes________________Active- ----------------------Nov. 27,1951 ------------------B-1Bonnie Barnett_______________----do------------------------Nov. 2.3, 1951__________________B-2Carrie M. Barnett____________-----do--------------None- - - - - - - - - - - - - - - - - - - - - - - - -C-1Shirley Barnett_______________Laid off-----------------------Nov. 27, 1951______________ ___E-2Albeit S. Batyk______________Active------------------------Between Aug 20 and 31, 1951__B-1Hubert Bayly________________-----do------------------------None--------------------------C-1Robert Blancett______________-----do-------------------------Last week in October 1951_____B-5George Brier__________________Laid off-----------------------Sept 14,1951 ------------------D-1Toney Bumbulis_____________Active------------------------Nov. 23, 1951_____________-___B-1Charles Cale__________________----- do-----------------------Jan 3,1952--------------------B-1Charles Callahan_____________----- do-- ----------------------None--------------------------C-1Ernest M Chalfant---------------- do- -----------------------Nov. 19, 1951__________________B-1Florence Champlin ___________Laid off-----------------------Aug. 27, 1951__________________E-2Oris Channel] _________________Active-----------------------None--------------------------C-1Doris L. Chippi______________Laid off-----------------------Mar 14,1952------------------E-2Dorothy Church______________-----do-------------------------Sept. 4 or 5, 1951______________D-2Pauline E. Cozart____________Active------------------------Nov. 23,1951 ------------------B-1Daniel Dearth________________-----do-------------------------Sept.10,1951__________________B-1James Dolan__________________Laid off but recalled for Aug.Nov. 26,1951__________________E-113, 1951.Dorothy Dolney______________Laid off-----------------------Nov 27, 1951__________________D-1Andrew E Dragos____________Active------------------------Nov 23,1951------------------B-1Orpha Droltz_________________----- do------------------------------ do-------------------------B-2Charles Dudley_______________-----do------------------------------ do-------------------------B-1Charles Dyer_________________----do-------------------------Nov. 19,1951 ------------------B-1Frank Eibel__________________-----do-------------------------None--------------------------C-1Harry J. Ellison, Jr___________-----do------------------------------do-------------------------C-1Carl A.Fannin_______________----- do-------------------------Nov. 26,1951__________________B-1Grover H. Farrar.............-----do-------------------------February or March1952_______B-1MaryGall --------------------Laid off-----------------------Sept. 4,1951-------------------E-2Robert F. Gaton______________Active------------------------None-------------------------C-4Gaylord Gattrell______________----- do------------------------------do-------------------------C-1Elizabeth Gawne_____________----- do-------------------------Nov. 23,1951------------------B-2 236'DECISIONS OF NATIONAL LABOR RELATIONS BOARDImmediate prestrike statusFirst applicationFor dis-positionsee ap-pendixbelowMargaretGeordt_____________Laid off-----------------------None -------------------------E-2Paul Golmitz_________________----- do-- --------------------------- do -------------------------D-1Charley Gresh________________Active------------------------Sept 5,1951-------------------B-1Andrew Gress________________-----do-------------------------Jan 4, 1952____________________B-1Paul P.Hall__________________-----do-------------------------Dec. 10. 1951__________________B-1Jack Hannon,Jr______________Laid off but recalled for Aug.Nov 27, 1951__________________E-113, 1951Madelyn J Hannon----------Active------------------------Nov. 23,1951 ------------------B-2Arthur R. Hannum___________-----do------------------------------ do-------------------------B-1George Haschak______________----- do-------------------------None--------------------------C-1Ina Belle Hatcher_____________----- do-------------------------Nov 26, 1951__________________B-3William H Haynes___________-----do-------------------------Nov 23,1951__________________B-1Alta M. Heady_______________Laid off-----------------------Dec 5,1951____________________D-1Alma La WandaHogan______Active------------------------Nov. 23,1951__________________B-2Marjorie R Holdren__________-----do------------------------------ do-------------------------B-2George Holub_________________-----do-------------------------None--------------------------C-1Paul Holub___________________----- do------------------------------do-------------------------C-1Andrew Hronec_______________----- do-------------------------Nov 27,1951__________________B-1Eleanor Hronec_______________-----do-------------------------Nov 23,1951__________________B-1John Hronec__________________-----do------------------------------do-------------------------B-1Robert Hudson_______________-----do-------------------------Aug 25,1951__________________B-1Donald B Janusz_____________-----do-------------------------Sept. 4,1951___________________B-1Stanley Series _________________-----do-------------------------None--------------------------C-1Ann E. Jones_________________-----do-------------------------Nov 26,1951__________________B-1Pete J. Journey_______________-----do-------------------------Nov. 23,1951__________________B-iEmil Kochera________________-----do-------------------------Aug 27,1951__________________B-1Dorothy F. Koshock-_-_______-----do-------------------------Nov. 23,1951__________________B-2Mike Kosuth_________________----- do-------------------------None--------------------------C-1Michael E Koval____________-----do-----------------------------do-------------------------C-4John Kusma, Jr______________Laid off but recalled for Aug13,1951.Nov 26,1951__________________E-iMary Lonca__________________Active ----------------------------- do-------------------------B-2Mike Lukas__________________----- do-------------------------None--------------------------C-1Joseph Lycyak_______________----- do-------------------------Sept 4,1951___________________B-1Margaret Lyons______________----- do-------------------------Nov. 30,1951__________________B-1Earl Mallett__________________----- do-------------------------Dec 3,1951____________________B-1Hettie Delores Mason________---- do-------------------------Nov. 23,1951__________________B-2Joseph Maxin_________________----- do-- ----------------------Sept 4,1951___________________B-1Alice Jean McCall ____________-----do-------------------------Mar 26,1952__________________B-1John McCall___________-----do-------------------------Nov 26,1951__________________B-IKenneth D. McConahay_____-----do-------------------------Nov 23, 1951__________________B-1Billy D. McElfrish___________-----do-------------------------None--------------------------C-1Helen Mehalko_______________-----do-------------------------Nov 26, 1951__________________B-1Joseph Merva________________-----do-------------------------Nov 23, 1951__________________B-1Millard L Moore_____________----- do-------------------------None-------------------------C-1Peter Message________________----- do-------------------------Nov. 23, 1951__________________B-1Georgie Ann Novotny________-----do------------------------------ do -------------------------B-1John O'Karma________________----- do-------------------------Dec. 17, 1951__________________B-1Delia Jane Oliver_____________-----do-------------------------Nov 26, 1951__________________B-1Verneda L. Oliver____________----- do-------------------------Nov 28, 1951__________________B-6Margaret Olsovsky___________-----do----------------------------- do------------------------B-1Alberta Penn_________________-----do-------------------------None____________C-3John Petruna_________________----- do-------------------------Sept. 25,1951 ------------------B-1Jack C. Phillips______________--do-------------------------None--------------------------C-1Edward Polasky______________-----do------------------------------do-------------------------C-1Katherine Polen______________-----do-------------------------Nov 23, 1951__________________B-1Joe Pucky--------------------Laid off but recalled for Aug.None--------------------------E-113, 1951. EKCO PRODUCTS COMPANY237Immediate prestrike statusFirst applicationFor dis.positionsee ap-pendixbelowLeander F. Ray______________Active------------------------Sept.5,1951 -------------------B-1Anna S Rushin______________-----do-------------------------Nov. 26,1951 ------------------B-1Fred W Scott________________-----do-------------------------Dec. 4,1951 -------------------B-1Emil Scrapcbansky___________-----do-------------------------Nov. 26, 1951__________________B-1James D. Selders_____________-----do-------------------------None--------------------------C-1Roberta Shampel_____________----- do------------------------------do-------------------------C-2Andrew C. Shedlock__________-----do-------------------------Oct 21,1951 -------------------B-1William Sichina______________-----do-------------------------Nov. 26,1951 ------------------B-6Helen Sikora__________________-----do------------------------Nov. 23,1951 ------------------B-2David L Sills________________-----do-------------------------Dec 1, 1951-------------------B-6Thomas Sills__________________-----do-------------------------None --------------------------C-1Michael Slifko________________----- do-------------------------Nov. 19,1951 ------------------B-6Mildred Slentz_______________----- do-------------------------Nov. 26,1951 ------------------B-1Donald L. Spiker_____________----- do------------------------Sept. 4,1951 -------------------B-1Albert H. Spurrier____________-----do------------------------None-------------------------C-1Louis Stabovec_______________-----do-----------------------------do------------------------C-1Steve Stats___________________-----do------------------------Nov. 26,1951 ------------------B-1Marcella Steven_____________-----do------------------------Nov. 30,1951__________________B-1Henry Szuber________________-----do------------------------Nov. 26,1951 ------------------B-1Maxine Thompson-----------Laid off-----------------------Sept. 5,1951 -------------------D-3Orval Tipton_________________Laid off but recalled for Aug.Nov. 27,1951 ------------------E-115, 1951.Mary Trenner________________Active ------------------------Nov. 28,1951 ------------------B-6Kenneth L. Trott____________----- do------------------------None-------------------------C-1Ann Vasko___________________----- do------------------------Nov 26,1951 ------------------B-1Mary Veselenak______________----- do----------------------------- do ------------------------B-1Steve Veselenak______________-----do------------------------Nov. 23,1951 ------------------B-1Donald Lee Vincent__________Laid off-----------------------None-------------------------D-1Mike Voytko_________________Active------------------------Nov. 26,1951. -----------------B-1Edna Watson_________________-----do------------------------None-------------------------C-1Maxine Watson_______________Laid off----------------------Nov. 28,1951 ------------------E-2John West____________________------Active------------------------Nov. 26,1951__________________B-1Williams__________-----do-----------------------------do------------------------B-1Chester Wisenberger__________-----do------------------------Oct. 11, 1951-------------------B-4Veronica Woyansky__________-----do------------------------None -------------------------C-1Raymond A. Yoho___________-----do------------------------Nov. 23,1951 ------------------B-1APPENDIX B-1Active employees-(a)who applied for, but were refused, reinstatement;(b) who the Trial Examiner finds were discriminatorily discharged;(c)who (so far as the record discloses) were not rehired even as new employees,up to the end of the hearing; and(d) in whose cases the Trial Examiner recommends that(1) the Respondent offer each of them immediate and full reinstatement tohis or her former position or a substantially equivalent position, with all rightsand privileges of employment, including seniority from his or her prestrike dateof original hire; and(2) the Respondent make each of them whole for any loss of earnings whichhe or she may have suffered by reason of the Respondent's discrimination, bypayment to each of a sum of money equal to that which he or she would normallyhave earned in the employ of the Respondent, from the date of the Respondent'srejection of his or her application for reinstatement to the date of the Respond-ent's offer of full reinstatement, less his or her net earnings during said period. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDDate of re-'jected applica.Lion for rein-statementFloyd C. Arthurs-------Sept.10, 1951.HelenA. Bailey_______ Nov. 26, 1951.Paul Bailey------------ Nov. 24, 1951.Andrew P.Balik-------- Nov. 26, 1951.Arthur Ball ------------ Nov. 23, 1951.MargaretBamfield------Do.ShirleyBarnes---------- Nov. 27, 1951.Albert S. Batyk________ Between Aug. '20 and 31,1951.Toney Bumbulis-------- Nov. 23, 1951.Charles Cale___________ Jan. 3, 1952.ErnestM. Chalfant----- Nov. 19, 1951.Pauline E. Cozart------- Nov. 23, 1951.Daniel Dearth ---------- Sept. 10, 1951.Andrew E. Dragos------ Nov. 23, 1951.Charles Dudley________Do.Charles Dyer__________ Nov. 19, 1951.Carl A. Fannin________ Nov. 26, 1951.Grover H. Farrar------. February orMarch, 1952.Charley Gresh---------Sept.5, 1951.Andrew Gress ---------- Jan. 4, 1952.Paul P. Hall ----------- Dec. 10, 1951.ArthurR. Hannum_____ Nov. 23, 1951.William H. Haynes -----Do.Andrew Hronec________ Nov. 27, 1951.EleanorHronec________ Nov. 23, 1951.John Hronec -----------Do.RobertHudson--------- Aug. 25, 1951.DonaldB. Janusz-------Sept.4, 1951.Ann E.Jones__________ Nov. 26, 1951.Pete J. Journey--------- Nov. 23, 1951.Emil Kochera---------- Aug. 27, 1951.Dateofre-jected applica-tion forrein-statementJoseph Lycyak_________ Sept. 4, 1951.Margaret Lyons________ Nov. 30, 1951.EarlMallett___________ Dec. 3, 1951.Joseph Maxin__________ Sept. 4, 1951.Alice Jean McCall ------ Mar. 26, 1952.John McCall ----------- Nov. 26, 1951.Kenneth D. McConahay_ Nov. 23, 1951.Helen Mehalko--------- Nov. 26, 1951.Joseph Merva---------- Nov. 23, 1951.PeterMassage ---------Do.Georgie Ann Novotny__.Do.John O'Karma--------- Dec. 17, 1951.Delia Jane Oliver------- Nov. 26, 1951.Margaret Olsovsky______ Nov. 28, 1951.John Petruna__________ Sept. 25, 1951.Katherine Polen-------- Nov. 23, 1951.Leander F. Ray________ Sept. 5, 1951.Anna S. Rushin________ Nov. 26, 1951.Fred W. Scott ---------- Dec. 4, 1951.Emit Scrapchansky_____- Nov. 26, 1951.Andrew C. Shedlock____ Oct. 21, 1951.Mildred Slentz---------Nov. 26, 1951.Donald L. Spiker ------- Sept. 4, 1951.Steve Stats____________ Nov. 26, 1951Marcella Stevens------- Nov. 30, 1951.Henry Szuber__________ Nov. 26, 1951.Ann Vasko___________-Do.Mary Veselenak_____-_Do.Steve Veselenak--------- Nov. 23, 1951.Mike Voytko__________ Nov. 26, 1951.John West____________Do.Homer H. Williams____.Do.Raymond A. Yoho_____ Nov. 23, 1951.APPENDIX B-2Active employees-(a) who applied for, but were refused, reinstatement;(b)who, the Trial Examiner finds, were discriminatorily discharged;(c)who were rehired by the Respondent as new employees and (so far as therecord shows) were still employed by the Respondent at the time of the close ofthe hearing; and(d) in whose cases the Trial Examiner recommends that(1) the Respondent immediately restore to each of -them all of her rightsand privileges as an employee of the Respondent, including seniority from heroriginal, prestrike hiring date;(2) the Respondent also immediately offer full reinstatement to her formeror a substantially equivalent position (with all rights and privileges, includingseniority from her original, prestrike hiring date) to any of these persons if,since her rehire as a new employee, she has been laid off due to the Respondent'sfailure to credit her with such full seniority; and.1(3) the Respondent make each of them whole for any loss in earnings whichshe may have suffered by reason of the Respondent's discrimination, by pay-ment to her of a sum of money equal to that which she normally would haveearned in the employ of the Respondent, absent any discrimination against her,from the date of her rejected application for reinstatement to the date of theRespondent's compliance with these recommendations, less her net earnings dur-ing said period. EKCO PRODUCTS COMPANYDate ofrejectedapplicationfor rem-statement239Date ofsubsequentrehire asnew em-ployeeBonnie Barnett-------------------------------------------------------------Nov 23,1951Mar. 23,1953Orpha Droltz --------------------------------------------------------------------do--------Mar 16, 1953Elizabeth Gawne----------------------------------------------------------------do--------Mar 23,1953Madelyn J Hannon------------------------------------------------------------ do--------Jan28,1953Elma La Wanda Hogan---------------------------------------------------------do--------Mar 23,1953Marjorie R Holdren------------------------------------------------------------do--------DoDorothy F Koshock- ----------------------------------------------------------do-------Mar. 9,1953Mary Lonca----------------------------------------------------------------Nov 26, 1951Mar 23,1953Hettie Delores Mason------------------------------------------------------Nov 23, 1951Jan28,1953Helen Sikora ------------------------------------------------------------------- do--------Do.APPENDIX B-3Active employee Ina Belle Hatcher-(a)who applied for, but was refused, reinstatement on November 26, 1951;,(b)who, the Trial Examiner finds, was discriminatorily discharged;(c)who was rehired by the Respondent as a new employee on March 23, 1953,but was thereafter discharged on April 7, 1953, because of her refusal to performthe work assigned to her by her foreman; and(d) in whose case the Trial Examiner makes no recommendation for reinstate-ment but does recommend that she be made whole for any loss of earnings whichshe may have suffered by reason of the Respondent's discrimination, by paymentto her of a sum of money equal to that which she normally would have earned inthe employ of the Respondent from November 26, 1951, the date of her applicationfor reinstatement, to March 23, 1953, the date of her rehire as a new employee,less her net earnings during said period.APPENDIX B-4Active employee Chester Wisenberger-(a)who 'applied for, but was refused, reinstatement on October 11, 1951;(b)who, the Trial Examiner finds, was discriminatorily discharged;,(c)who (so far as the record shows) was not rehired even as a new employeeup to the end of the hearing;(d)whose poststrike conduct as evidenced by his plea of guilty and his con-viction on a criminal charge on July 7, 1953, was of such a nature as to renderhim unsuitable for further employment by the Respondent; and(e) in whose case the Trial Examiner makes no recommendation for reinstate-ment but recommends merely that the Respondent make him whole for any lossof earnings suffered by him by reason of the Respondent's discrimination, by pay-ment to him of a sum of money equal to that which he normally would have earnedin the employ of the Respondent from October 1.1, 1951, to July 7, 1953, less hisnet earnings during said period.APPENDIX B-5Active employee Robert Blancett-(a)who, the Trial Examiner finds, was discriminatorily discharged;(b)who, although he applied for reinstatement in the last week in October 1951,had previously told Personnel Manager Wargo in substance, on August 17 or 20,1951, that he was not interested in further employment by the Respondent; and(c) in whose case the Trial Examiner recommends neither reinstatement norback pay.APPENDIX B-6Active employees-(a)who applied for, but were refused, reinstatement;^(b)who, the Trial Examiner finds, were discriminatorily discharged;(c)who (so far as the record discloses) were not rehired even gas new employees,up to the end of the hearing; and 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)who engaged in improper conduct which,the Trial Examiner has concluded,should bar them from reinstatement and back pay.Verneda OliverMike SlifkoWilliam SichinaMary TrennerDavid SillsAPPENDIX C-1Active employees-i(a)who made no application for reinstatement before the close of the hearing;(b) who,the Trial Examiner finds, were discriminatorily discharged;i(c)who(so far as the record discloses)were not rehired even gas new employees,up to the end of the hearing; andt(d) in whose cases the Trial Examiner recommends that,(1) the Respondent offer each of them immediate and full reinstatement tohis or her former position or a substantially equivalent position,with all rightsand privileges of employment including seniorityfromtheir respective prestrikedates of original hire; and(2) the Respondent make each of them whole for any loss of earnings whichhe or she may have suffered or may suffer by reason of the Respondent's dis-crimination or its noncompliance with these remedial recommendations, bypayment to him or her of a sum of money equal to that which he or she normal-ly would have earned in the employ of the Respondent either from the date ofany reinstatement application made by such individual since the close of thehearing, or,ifno such application has been made,from a date thirty (30)days after the service upon the Respondent of this report,including the instantrecommendations,until the date of the Respondent's offer of full reinstatement,less such individual's net earnings during said period.CarrieM. BarnettHubert BaylyCharles CallahanOris ChannellFrank EibelHarry J. Ellison, Jr.Gaylord GattrellGeorge HaschakGeorge HolubPaul HolubStanley JerlesMike KosuthMike LukasBilly D. McElfrishMillard L. MooreJack C. PhillipsEdward PolaskyJames D. SeldersThomas SillsAlbertH. SpurrierLouis StahovecKennethL. TrottEdna WatsonVeronica WoyanskyAPPENDIX C-2Active employeeRoberta Shampel-(a)who made no application for reinstatement before the close of the hearing;I(b)who, the Trial Examiner finds, was discriminatorily discharged;,(c)who was rehired by theRespondent as a new employee in May 1953 and(so far as the record discloses) was still employed by the Respondent at the timeof the close of the hearing; and(d) in whose case the Trial Examiner recommends that(1) the Respondent immediately restore to her all of her rights and priv-ileges as an employee of the Respondent,including seniority from her original,prestrike hiring date;(2) the Respondent also offer her immediate and full reinstatement to herformer or a substantially equivalent position(with all rights and privileges in-cluding seniority from her original, prestrike hiring date)if,since her rehireas a new employee in May 1953, she has been laid off due to the Respond-ent's failure to credit her with such full seniority; and(3) the Respondent make her whole for any loss of earnings which shemay have suffered in the event that, before the Respondent's compliance withthese recommendations,she has been laid off due to the Respondent's failure tocredit herwith fullseniority from the date of her original,prestrike hiringdate.APPENDIX C-3Active employee Alberta Penn-(a) who made no application for reinstatement;(b)who,the Trial Examiner finds,-was discriminatorily discharged; EKCO PRODUCTSCOMPANY241i(c)who was rehiredby theRespondent as a new employee on March 24, 1953,but was thereafter dischargedon April 7, 1953,because of her refusal to performthe work assignedto her by herforeman; and,(d) in whose casethe Trial Examiner makes no recommendation either for re-instatement or reimbursement for loss of earnings.APPENDIX C-4Active employees Robert Gaton and Michael Koval-i(a)who made no application for reinstatement before the close of the hearing;i(b)who, the Trial Examiner finds, were discriminatorily discharged;(c) who (so far as the record discloses) were not rehired even as new employees,up to the end of the hearing; and(d) who engaged in improper conduct which,theTrialExaminer has con-cluded, should bar them from reinstatement and back pay.APPENDIX D-1Laid-off employees-i(a) to whom the Respondent sent recall notices during the strike;(b)who advised the Respondent in substance that they would not report dur-ing the strike because of the presence of the picket line, because of fear of violence,or because of the "labor trouble";,(c) the removal of whose names from the layoff list the Trial Examiner finds tohave been discriminatory under the circumstances and violative of Section 8 (a)(3) of the Act; and(d) in whose cases the Trial Examiner recommends that(1) the Respondent immediately establish a layoff list containing the namesof these individuals in the order of their prestrike seniority;'(2) (after reinstating those of the active employees who accept the offersof reinstatement which are also recommended in this report) the Respondentfillvacancies from this layoff list in accordance with its established recallpractice, and in filling each vacancy accord to the pei son taken from the layofflistall privileges and rights of employment, including seniority from the re-spective dates of their original, prestrike hire; and(3) the Respondent also make whole each of the individuals listed in thisAppendix (D-1) for any loss of earnings which he or she may have sufferedor may suffer(A) by reason of the Respondent's failure to recall such individual becauseof its removal of his or her name from the layoff list;(B) by reason of a failure by the Respondent promptly to comply withrecommendations (1) and (2), above; and/or(C) in the case of any such individual who may have been rehired since,the close of the hearing in this case, by reason of any subsequent layoff re-sulting from the Respondent's failure to credit the individual with full seniorityfrom his or her original, prestrike hiring date.George BrierAlta M. HeadyDorothy DolneyDonald Lee VincentPaul GolmitzAPPENDIX D-2Laid-off employees Thelma Adams and Dorothy Church-(a) to whom the Respondent sent recall notices during the strike;(b)who advised the Respondent in substance that they would not report becauseof the strike;(c) the removal of whose names from the layoff list the Trial Examiner findsto have been discriminatory under the circumstances and violative of Section 8 (a)(3) of the Act;(d) who were thereafter rehired by the Respondentas newemployees on October6, 1952, and (so far as the record shows) were still employed by the Respondentat the time of the close of the hearing; and(e) in whose cases the Trial Examiner recommends that(1) the Respondent immediately restore to each of them all of her rightsand privileges as an employee of the Respondent, including seniority from heroriginal,prestrike hiring date;(2) the Respondent also offer each of them immediate and full reinstate-ment to her former or substantially equivalent position (with all rights and423784-37-vol 117-17 242DECISIONSOF NATIONALLABOR RELATIONS BOARDprivileges, including seniority from her original, prestrike hiring date) if, sinceher rehire as a new employee, she has been laid off due to the Respondent'sfailure to credit her with such full seniority; and(3) the Respondent make each of them whole for any loss of earnings whichshe may have suffered(A) by reason of the Respondent's failure to recall her earlier than October6, 1952, because of its removal of her name from the layoff list; and/or(B) by reason of any layoff since October 6, 1952, due to the Respondent'sfailure to credit her with full seniority from the date of her original, prestrikehire.APPENDIX D-3Laid-off employee Maxine Thompson-(a) to whom the Respondent sent a recall notice during the strike;(b)who advised the Respondent that she would like to return to work but thatshe did not think that she "should go through the pickets";(c) the removal of whose name from the layoff list the Trial Examiner findsto have been discriminatory under the circumstances and violative of Section 8(a) (3) of the Act;(d)who was thereafter rehired by the Respondent as ,a new employee on October6, 1952, but who resigned on December 26, 1952; and(e) in whose case the Trial Examiner recommends that(1) the Respondent make her whole for any loss of earnings which she mayhave suffered by reason of the Respondent's failure to recall her earlier thanOctober 6, 1952, because of its removal of her name from the layoff list; and(2) the Respondent also make her whole for any loss of maternity benefitsshe may have suffered on her resignation on December 26, 1952, by reasonof the Respondent's failure to accord her the full benefits of an employee withfull seniority from her original, prestrike hiring data. *w During the hearing, the General Counsel stated specifically that he did not contend thatMaxine Thompson (who had become Mrs. Wheelei since the strike) should be reinstated, inview of her resignation.During her direct examination by the General Counsel, the TrialExaminer sustained an objection to questions put to her for the purpose of showing thatshe stopped working because of pregnancy, and that she was therefore entitled to maternitybenefits under the Respondent's insurance plan.The Trial Examiner sustained this objec-tion on the ground that the question whether she had been depiived of benefits ordinarilyaccorded employees with her seniority was a question properly to be determined only atthe compliance stage of these proceedings, if the Board should find there was discriminationLaid-off employees-APPENDIX E-1(a)who, on receiving recall notices from the Respondent prior to the strike, noti-fied the Respondent that they would report for work on specific dates, by whichdates the strike was in progress;(b)who did not advise the Respondent that their failure to report for workwas due to the strike or the presence of pickets at the plant;(c)whose removal by the Respondent from the layoff list the Trial Examinerfinds was not discriminatory and not an unfair labor practice; and(d) as to whom the Trial Examiner recommends that the complaint be dismissed.Agreed date forreturntoworkJames Dolan-----------------------------------------------Aug.13,1951Jack Hannon, Jr-------------------------------------------Do.John Kusma,Jr --------------------------------------------Do.Joe Pucky----------------------------------------------- -Do.Orval Tipton ----------------------------------------------Aug. 15,1951Laid-off employees-APPENDIX E-2(a) to whom the Respondentsentrecall notices during the strike;(b)who did not report for work, nor advise the Respondent that the strike wasthe reason for their failure to do so;(c)whose removal from the Respondent's layoff list by the Respondent the TrialExaminer finds not to have been discriminatory under the circumstances, and there-fore not an unfair labor practice; and THE SUMMERS FERTILIZERCOMPANY, INC.243(d) as to whom the Trial Examiner recommends that the complaint be dismissed.Sarah BarnesMary GallShirley BarnettMargaret GeordtFlorence Champlin *Maxine WatsonDorisL. Chippi* Florence Champlin was rehired as a new employee on October 6, 1952, but had quitbefore the close of the hearing because she and her husband moved to Akron. So far as therecord shows,none of the other persons named in this appendix have been rehired by the.Respondent even as new employees.The Summers Fertilizer Company, Inc.andAmerican Federationof Labor-Congress of Industrial Organizationsandthe Com-mittee,Party to the ContractNorthern Chemical Industries,Inc.andAmerican Federation ofLabor-Congress of Industrial OrganizationsandThe Com-mittee,Party to the Contract.CasesNos. 1-CA-2008 and1-CA-2031. January 31,1957DECISION AND 'ORDEROn May 21, 1956, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthesecases,and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modificationsand exceptions.1.The Trial Examiner found that the Respondents Northern andSummers dominated the formation of the Committee at their respec-tive plants and assisted and contributed financial and other supportto these Committees in violation of Section 8 (a) (2) and (1) of theAct.We agree with the Trial Examiner insofar as he finds unlawfulassistance to, and support of, these Committees but not domination.In finding that the Respondent Northern unlawfully dominated theNorthern Committee, the Trial Examiner relied principally on thefact that Rivers, Ellis, and Plourde, whom he found were supervisoryemployees, participated in the formation of this Committee.We,1We have carefullyexaminedthe recordand find no merit in the Respondents'allegationsof bias and prejudiceon the part of the TrialExaminer.117 NLRB No. 34.